UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07121) Exact name of registrant as specified in charter:	Putnam Asset Allocation Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2014 Date of reporting period:	October 1, 2013 — March 31, 2014 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Dynamic Asset Allocation Growth Fund Semiannual report 3 | 31 | 14 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Trustee approval of management contract 17 Financial statements 24 Shareholder meeting results Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Investments in small and/or midsize companies increase the risk of greater price fluctuations. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. Our allocation of assets among permitted asset categories may hurt performance. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. Stock and bond prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: While U.S. stocks and bonds have generally delivered modest returns so far in 2014, volatility has become more pronounced, driven in the early months of the year by unusually cold weather conditions, shifting expectations for U.S. Federal Reserve action, and rising geopolitical fears. Still, evidence exists that global economic growth is slowly strengthening, and we believe the United States, Europe, and Japan are poised to contribute to an extended recovery. In our view, portfolio diversification becomes extraordinarily important in this kind of environment. Putnam’s active research and investment strategies can serve investors who are pursuing income and capital appreciation goals. We are pleased to report that Putnam continues to garner recognition in the mutual fund industry. For 2013, Barron’s ranked Putnam second among 64 mutual fund families based on total returns across asset classes. Over the longer term of five years ended in December 2013, Putnam also ranked second out of 55 fund families. We believe Putnam’s sound investment strategies can provide benefits to your portfolio. An experienced advisor can help you assess your individual needs, time horizon, and risk tolerance — and can help guide you toward your investment goals. How Barron’s ranked the fund families: The Barron’s /Lipper Fund Family Ranking published February 8, 2014, ranked Putnam 1 out of 61 for 2009, 14 out of 57 for 2010, 57 out of 58 for 2011, 1 out of 62 for 2012, and 2 out of 64 for 2013 for the 1-year period with funds in five categories: U.S. equity, world equity, mixed asset, taxable bond, and tax-exempt bond. Putnam ranked 43 out of 54 and 46 out of 48 for the 5- and 10-year periods ending 2009, 41 out of 53 and 38 out of 46 for the 5- and 10-year periods ending 2010, 49 out of 53 and 41 out of 45 for the 5- and 10-year periods ending 2011, 27 out of 53 and 36 out of 46 for the 5- and 10-year periods ending 2012, and 2 out of 55 and 32 out of 48 for the 5- and 10-year periods ending 2013, respectively. Only funds with at least one year of performance were included. Returns were calculated minus the effects of sales charges and 12b-1 fees. Rankings were asset weighted, so larger funds had a greater impact on a fund family’s overall ranking, and then weighted by category, with each category assigned a percentage. Past performance is not indicative of future results. Barron’s is a registered trademark of Dow Jones& Company. Lipper ranked Putnam Dynamic Asset Allocation Growth Fund 6% (30/581), 3% (14/487), and 15% (44/305) for the 1-, 3-, and 5-year periods, respectively, as of 3/31/14 in the Mixed-Asset Target Allocation Growth Funds category. Lipper rankings for class A shares are based on total return without sales charge relative to all share classes of funds with similar objectives as determined by Lipper. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of classA shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 11–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Putnam Growth Blended Benchmark is a blended benchmark administered by Putnam Management and comprises 60% the Russell 3000 Index, 15% the MSCI EAFE Index (ND), 15% the Barclays U.S. Aggregate Bond Index, 5% the JPMorgan Developed High Yield Index, and 5% the MSCI Emerging Markets Index (ND). † The fund’s secondary benchmark, the Putnam Growth Blended Benchmark, was introduced on 12/31/94, which post-dates the inception of the fund’s class A shares. ‡ Returns for the six-month period are not annualized, but cumulative. 4 Dynamic Asset Allocation Growth Fund Interview with your fund’s portfolio manager How would you describe the investment environment during the six months that ended March31, 2014? Volatility returned to the markets, which we anticipated would take place after the strong run-up in equities. The period got off to an uncertain start with congressional debate about the U.S. debt ceiling and a 16-day partial shutdown of the federal government. A temporary solution to the budget impasse was reached in mid-October, when President Obama signed a short-term bill that suspended the debt ceiling and funded the government through mid-January2014. After this, equity markets came roaring back, posting record highs during the final months of 2013. Early in the period, there was also uncertainty regarding when the U.S. Federal Reserve would begin to reduce its $85-billion-a-month in bond purchases. In mid-December, the Fed put the tapering question to rest, announcing it would scale back its bond purchases to $75 billion, beginning in January2014. Equity markets reacted positively to the news, which indicated that the central bank was confident that the U.S. economy was improving. Bond prices declined, however, as interest rates inched higher. During the opening months of 2014, capital markets around the world seemed to have difficulty establishing clear directions. The second half of the semiannual period began mostly on a down note, with investors This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 3/31/14. See pages 4 and 11–12 for additional fund performance information. Index descriptions can be found on page 16. Dynamic Asset Allocation Growth Fund 5 assuming a more risk-averse posture. With the Fed beginning to reduce bond purchases, some weak economic data releases coupled with concerns about emerging-market economies weighed on global share prices. Interest-rate-sensitive assets performed relatively well. In February, emerging-market concerns eased somewhat, and reassuring comments from new Fed Chair Janet Yellen about the central bank’s monetary policy helped most equity markets rebound. In addition, the U.S. debt-ceiling issue was ultimately resolved in February. By the end of the period, in March, tables turned again, with global markets reacting negatively to the geopolitical developments in Ukraine. How did the fund perform in this environment, and what factors contributed to performance? The fourth quarter of 2013 was one of the best in recent years for markets, particularly for U.S. equity markets, while the first three months of 2014 were somewhat weaker, although still positive. We did have exposure to risk assets throughout the period. On an absolute basis, the fund produced positive returns for the period. During the first half of the period, the fund maintained tactical overweights to equities relative to the fund’s primary benchmark, the Russell 3000 Index, with a slight bias toward U.S. stocks over international developed-market and emerging-market stocks, in order to take advantage of the more favorable economic trends in the United States. Within fixed income, the fund was positioned to be underweight to Treasury Inflation-Protected Securities [TIPS], given the tame direction of inflation. In addition, the fund had an underweight position in investment-grade bonds, given these securities’ sensitivity to rising interest rates. This strategy, too, proved beneficial. Allocations are shown as a percentage of the fund’s net assets as of 3/31/14. Short-term investments and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6 Dynamic Asset Allocation Growth Fund During the final three months of the period, asset allocation strategies were essentially flat, while security selection aided performance. Portfolio allocations were relatively neutral, resulting in muted dynamic asset allocation performance. Small positives included an overweight to high-yield bonds and an underweight to emerging-market equities. A small overweight to U.S. small-cap equities detracted from performance, as small-cap stocks generally underperformed large caps. Security selection added significant value, with strong selection seen across global equities, particularly U.S. large-cap stocks. International equity positions also contributed positively, including both international developed and emerging markets. High-yield fixed-income security selection also slightly detracted during the second half of the semiannual period. Did you make any significant changes to your portfolio strategy when the market environment shifted at the start of 2014? When the investing environment began to grow more turbulent in the beginning of 2014, we kept an eye on it and were able to manage through it. That said, we maintained the slightly altered allocation strategy we had established in the closing quarter of 2013, when we narrowed our overweight to equities, taking advantage of the run-up in stocks. We also pared the portfolio’s exposure to commodities on worries about slack demand. In addition, we narrowed our underweight to interest-rate-sensitive fixed-income assets, creating a more neutral overall positioning relative to the fund’s secondary benchmark. This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 3/31/14. Short-term holdings, TBA commitments, and derivatives, if any, are excluded. Holdings may vary over time. Dynamic Asset Allocation Growth Fund 7 Much has been said about the harsh winter weather’s effect on U.S. economic growth. Do you believe it had a meaningful impact? I am not one who generally reacts strongly to weather and its impact on the economy and markets. I believe that it can be a little overhyped, but, clearly, the weather had a chilling effect on economic activity during the early months of 2014. Weather hurt everything from auto sales to home sales to construction. Anecdotally, the situation has improved as the weather warms up — with the good news moving from south to north in the United States. The second quarter will likely deliver better results in these areas. In my opinion, it will not be until summer that improved data will be fully evident. What is your outlook for the remainder of 2014? Looking at the economic data, we believe we are in a low-growth environment. GDP has trended higher, but it’s a slow process. The U.S. economy has been stuck in the muck, and we believe we are in the early stages of pulling ourselves out. That said, we are in a different market environment today than in 2013, when stocks experienced extraordinary growth. We believe it would be a mistake to expect a repeat performance this year and, so far in 2014, this view has been confirmed. Nonetheless, we continue to believe that the U.S. economy’s fundamentals are solid enough to support further growth in equity markets for the rest of the year. We are also relatively optimistic about the economic recovery in the eurozone. However, the situation in Ukraine and the slowing pace of emerging-market economies are worrisome issues, to be sure, and will demand our ongoing attention. The developing risks in global markets may change the general attractiveness of asset classes. However, we believe that the broadly diversified structure This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Short-term investments and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8 Dynamic Asset Allocation Growth Fund of the fund positions us to take advantage of potential opportunities that may arise. U.S. corporate earnings have continued to trend higher, although revenue growth for many companies has been less robust than we’d like to see. We believe fundamentals remain conducive to further growth in corporate earnings, but we also observe that earnings are growing at a slower pace than might be expected in the current state of the economic expansion. Given the slow pace of the U.S. economic recovery, the Fed has indicated its intention to keep short-term interest rates near zero for the foreseeable future. The accommodative policy of the Fed — and other major central banks around the world — should also support equity prices. Likewise, we believe credit-sensitive assets such as high-yield bonds may continue to advance, albeit not as strongly as they did in 2013. Even though interest rates have been holding in a fairly narrow range recently, our longer-term outlook is for rising interest rates, which we believe will continue to cast a long shadow over interest-rate-sensitive assets. Thank you, Bob, for bringing us up to date. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Robert J. Kea , CFA, is Co-Head of Global Asset Allocation at Putnam. He holds an M.B.A. from the Bentley ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. In other examples, the managers may use options and futures contracts to hedge against a variety of risks by establishing a combination of long and short exposures to specific equity markets or sectors. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Dynamic Asset Allocation Growth Fund 9 University Graduate School of Business and a B.A. from the University of Massachusetts, Amherst. He joined Putnam in 1989 and has been in the investment industry since 1988. In addition to Bob, your fund’s portfolio managers are James A. Fetch; Joshua B. Kutin, CFA; Robert J. Schoen; and Jason R. Vaillancourt, CFA. IN THE NEWS A worldwide economic recovery is under way — with the United States at the helm —but it may not be smooth sailing. The International Monetary Fund (IMF) raised its global growth forecast for 2014 to 3.6% from 3.0% in 2013. Even with the most acute threats diminished, the IMF’s “World Economic Outlook” characterized the global recovery as somewhat fragile. Among the key downside risks cited by the IMF is the danger of low inflation. Other challenges include high unemployment, elevated sovereign debt levels, geopolitical risks, financial sector reforms, and emerging-market concerns. The United States, according to the IMF, is pulling other economies along, thanks to an accommodative central bank, a recovering real estate sector, and expanding household wealth. The IMF predicted that growth in the eurozone this year would hit 1.2%, as a reduction in the pace of fiscal tightening adds to GDP. Japan should see growth from private investment and exports, but the economy may decelerate due to tightening fiscal policy, including a recent consumption tax rate hike. Meanwhile, emerging-market economies continue to struggle, but should improve as advanced economies purchase more imports. Lastly, China’s growth should continue at a rate of about 7.5% in 2014–2015 as its leaders seek to place the country on a steadier growth path and to slow credit without causing the economy to stall. 10 Dynamic Asset Allocation Growth Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended March 31, 2014, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, class R5, class R6, and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 3/31/14 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inceptiondates) (2/8/94) (2/16/94) (9/1/94) (2/3/95) (1/21/03) (7/2/12) (7/2/12) (7/14/94) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Annual average (life of fund) 7.90% 7.58% 7.59% 7.59% 7.07% 7.07% 7.36% 7.17% 7.62% 8.16% 8.17% 8.16% 10 years 100.33 88.81 88.94 88.94 85.98 85.98 90.67 83.99 94.89 105.25 105.64 105.21 Annual average 7.19 6.56 6.57 6.57 6.40 6.40 6.67 6.29 6.90 7.46 7.48 7.45 5 years 141.43 127.54 132.66 130.66 132.64 132.64 135.65 127.41 137.98 144.17 144.63 144.11 Annual average 19.28 17.87 18.40 18.19 18.40 18.40 18.70 17.86 18.93 19.55 19.59 19.54 3 years 36.03 28.21 33.11 30.11 33.05 33.05 34.04 29.34 34.96 37.01 37.26 36.98 Annual average 10.80 8.64 10.00 9.17 9.99 9.99 10.26 8.96 10.51 11.07 11.13 11.06 1 year 18.18 11.39 17.31 12.31 17.36 16.36 17.61 13.49 17.83 18.48 18.57 18.49 6 months 10.91 4.53 10.48 5.48 10.52 9.52 10.61 6.74 10.76 11.04 11.12 11.03 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R5, R6, and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Performance for class R5 and R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R5 and R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. Dynamic Asset Allocation Growth Fund 11 Comparative index returns For periods ended 3/31/14 Lipper Mixed-Asset Target Allocation Putnam Growth Growth Funds Russell 3000 Index Blended Benchmark category average* Annual average (life of fund) 9.30% —† 7.49% 10 years 113.04 108.31% 82.86 Annual average 7.86 7.61 6.17 5 years 169.48 129.84 106.39 Annual average 21.93 18.11 15.53 3 years 50.56 36.35 29.12 Annual average 14.61 10.89 8.86 1 year 22.61 16.36 13.76 6 months 12.28 9.00 7.96 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 3/31/14, there were 589, 581, 523, 487, 305, and 59 funds, respectively, in this Lipper category. † The fund’s secondary benchmark, the Putnam Growth Blended Benchmark, was introduced on 12/31/94, which post-dates the inception of the fund’s class A shares. Fund price and distribution information For the six-month period ended 3/31/14 Distributions Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Number 1 1 1 1 1 1 1 1 Income $0.232 $0.107 $0.127 $0.157 $0.191 $0.296 $0.291 $0.264 Capital gains — Total Before After Net Net Before After Net Net Net Net sales sales asset asset sales sales asset asset asset asset Share value charge charge value value charge charge value value value value 9/30/13 $15.60 $16.55 $15.28 $14.94 $15.30 $15.85 $15.33 $15.76 $15.77 $15.73 3/31/14 17.06 18.10 16.77 16.38 16.76 17.37 16.78 17.19 17.22 17.19 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 12 Dynamic Asset Allocation Growth Fund Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Total annual operating expenses for the fiscal year ended 9/30/13 1.10% 1.85% 1.85% 1.60% 1.35% 0.83% 0.73% 0.85% Annualized expense ratio for the six-month period ended 3/31/14 1.07% 1.82% 1.82% 1.57% 1.32% 0.82% 0.72% 0.82% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from October 1, 2013 to March 31, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $5.63 $9.55 $9.55 $8.24 $6.94 $4.31 $3.79 $4.31 Ending value (after expenses) $1,109.10 $1,104.80 $1,105.20 $1,106.10 $1,107.60 $1,110.40 $1,111.20 $1,110.30 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 3/31/14. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Dynamic Asset Allocation Growth Fund 13 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended March 31, 2014, use the following calculation method. To find the value of your investment on October 1, 2013, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $5.39 $9.15 $9.15 $7.90 $6.64 $4.13 $3.63 $4.13 Ending value (after expenses) $1,019.60 $1,015.86 $1,015.86 $1,017.10 $1,018.35 $1,020.84 $1,021.34 $1,020.84 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 3/31/14. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 14 Dynamic Asset Allocation Growth Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain employer-sponsored retirement plans. Class R5 shares and class R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to certain employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through”, is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches”. Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Dynamic Asset Allocation Growth Fund 15 Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Putnam Growth Blended Benchmark is a benchmark administered by Putnam Management, comprising 60% the Russell 3000 Index, 15% the MSCI EAFE Index (ND), 15% the Barclays U.S. Aggregate Bond Index, 5% the JPMorgan Developed High Yield Index, and 5% the MSCI Emerging Markets Index (ND). Russell 3000 Index is an unmanaged index of the 3,000 largest U.S. companies. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2013, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of March 31, 2014, Putnam employees had approximately $461,000,000 and the Trustees had approximately $109,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 Dynamic Asset Allocation Growth Fund Trustee approval of management contract Putnam Investment Management (“Putnam Management”) serves as investment manager to your fund under a management contract. In addition, Putnam Management’s affiliate, Putnam Investments Limited (“PIL”), provides services to your fund under a sub-management contract between Putnam Management and PIL, and another affiliate, The Putnam Advisory Company (“PAC”), provides services to your fund under a sub-advisory contract among Putnam Management, PIL and PAC. Putnam Management is majority owned (directly and indirectly) by Power Corporation of Canada, a diversified international management and holding company with interests in companies in the financial services, communications and other business sectors. Until his death on October 8, 2013, The Honourable Paul G. Desmarais, both directly and through holding companies, controlled a majority of the voting shares of Power Corporation of Canada. Upon his death, Mr. Desmarais’ voting control of shares of Power Corporation of Canada was transferred to The Desmarais Family Residuary Trust (the “Transfer”). As a technical matter, the Transfer may have constituted an “assignment” within the meaning of the Investment Company Act of 1940, as amended (the “1940 Act”), causing your fund’s existing management, sub-management and sub-advisory contracts to terminate automatically. On October 18, 2013, the Trustees, including all of the Trustees who are not “interested persons” (as this term is defined in the 1940 Act) of the Putnam funds (the “Independent Trustees”), approved interim management contracts between the Putnam funds and Putnam Management and the continuance of your fund’s sub-management and sub-advisory contracts to address this possibility and to avoid disruption of investment advisory and other services provided to the Putnam funds. At a subsequent meeting on November 22, 2013, the Trustees, including all of the Independent Trustees, approved new definitive management contracts between the Putnam funds and Putnam Management and determined to recommend their approval to the shareholders of the Putnam funds at a shareholder meeting called for February 27, 2014. The Trustees also approved new sub-management and sub-advisory contracts, to be effective at the same time as the new definitive management contracts. The fund’s shareholders approved your fund’s new management contract at a special meeting on February 27, 2014. In considering whether to approve your fund’s interim management contract and the continuance of your fund’s sub-management and sub-advisory contracts in October, and in considering whether to approve your fund’s new definitive management contract and its new sub-management and sub-advisory contracts in November, the Trustees took into account that they had recently approved the continuation (through June 30, 2014) of the fund’s previous management, sub-management and sub-advisory contracts at their meeting in June 2013. The Trustees considered that the terms of the interim management contract and new definitive management contract were identical to those of the previous management contract, except for the effective dates and initial terms and for certain non-substantive changes. They also considered that the terms of the sub-management and sub-advisory contracts were identical to those of the previous sub-management and sub-advisory contracts, respectively, except for the effective dates and initial terms. In light of the substantial similarity between the proposed contracts and the previous versions of these contracts approved by the Trustees at their June 2013 meeting, the Trustees relied to a considerable extent on their review of these contracts in connection with Dynamic Asset Allocation Growth Fund 17 their June meeting. In addition, the Trustees considered a number other factors relating to the Transfer, including, but not limited to, the following: • Information about the operations of The Desmarais Family Residuary Trust, including that Paul Desmarais, Jr. and André Desmarais, Mr. Desmarais’ sons, were expected to exercise, jointly, voting control over the Power Corporation of Canada shares controlled by The Desmarais Family Residuary Trust. • That Paul Desmarais, Jr. and André Desmarais had been playing active managerial roles at Power Corporation of Canada, with responsibility for the oversight of Power Corporation of Canada’s subsidiaries, including Putnam Investments, since Power Corporation of Canada had acquired Putnam Investments in 2007, including serving as Directors of Putnam Investments, and that the Transfer would not affect their responsibilities as officers of Power Corporation of Canada. • The intention expressed by representatives of Power Corporation of Canada and its subsidiaries, Power Financial Corporation and Great-West Lifeco, that there would be no change to the operations or management of Putnam Investments, to Putnam Management’s management of the funds or to investment, advisory and other services provided to the funds by Putnam Management and its affiliates as a result of the Transfer. • Putnam Management’s assurances that, following the Transfer, Putnam Management would continue to provide the same level of services to each fund and that the Transfer will not have an adverse impact on the ability of Putnam Management and its affiliates to continue to provide high quality investment advisory and other services to the funds. • Putnam Management’s assurances that there are no current plans to make any changes to the operations of the funds, existing management fees, expense limitations, distribution arrangements, or the quality of any services provided to the funds or their shareholders, as a result of the Transfer. • The benefits that the funds have received and may potentially receive as a result of Putnam Management being a member of the Power Corporation of Canada group of companies, which promotes the stability of the Putnam organization. • Putnam Investments’ commitment to bear a reasonable share of the expenses incurred by the Putnam Funds in connection with the Transfer. General conclusions in connection with the Trustees’ June 2013 approval of the fund’s management, sub-management and sub-advisory contracts As noted above, in connection with their deliberations in October and November 2013, in addition to the factors described above, the Trustees considered their recent approval of your fund’s management, sub-management and sub-advisory contracts in June 2013. The Board oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management, sub-management and sub-advisory contracts. The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Independent Trustees. At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be 18 Dynamic Asset Allocation Growth Fund necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2013, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2013, the Contract Committee met in executive session to discuss and consider its preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 20, 2013 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management, sub-management and sub-advisory contracts, effective July 1, 2013, subject to certain changes in the sub-management and sub-advisory contracts noted below. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not evaluated PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees’ June 2013 approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services to the fund, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the current fee arrangements in the management contracts for the Putnam funds were implemented at the beginning of 2010 following extensive review and discussion by the Trustees, as well as approval by shareholders. As noted above, the Trustees considered administrative revisions to your fund’s Dynamic Asset Allocation Growth Fund 19 sub-management and sub-advisory contracts. Putnam Management recommended that the sub-management contract be revised to reduce the sub-management fee that Putnam Management pays to PIL with respect to the portion of the portfolios of certain funds, but not your fund, that may be allocated to PIL from time to time. Putnam Management also recommended that the sub-advisory contract be revised to reflect the closure of PAC’s Tokyo office and the termination of PAC’s non-discretionary investment adviser’s license with respect to that office. The Independent Trustees’ approval of these recommendations was based on their conclusion that these changes would have no practical effect on Putnam Management’s continued responsibility for the management of these funds or the costs borne by fund shareholders and would not result in any reduction in the nature and quality of services provided to the funds. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. Putnam Management’s support for these expense limitations was an important factor in the Trustees’ decision to approve the continuance of your fund’s management, sub-management and sub-advisory contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management 20 Dynamic Asset Allocation Growth Fund fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the third quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the third quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2012 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2012 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management Dynamic Asset Allocation Growth Fund 21 generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2012 was a year of strong competitive performance for many of the Putnam funds, with only a relatively small number of exceptions. They noted that this strong performance was exemplified by the fact that the Putnam funds were recognized by Barron’s as the best performing mutual fund complex for 2012 — the second time in four years that Putnam Management has achieved this distinction for the Putnam funds. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2012 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year, and five-year periods. For a number of Putnam funds with relatively unique investment mandates, the Trustees evaluated performance based on comparisons of their total returns with the returns of selected investment benchmarks or targeted returns. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. peer group (Lipper Mixed-Asset Target Allocation Growth Funds) for the one-year, three-year and five-year periods ended December 31, 2012 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 1st Three-year period 1st Five-year period 3rd For the one-year period ended December 31, 2012, your fund’s performance was in the top decile of its Lipper Inc. peer group. Over the one-year, three-year and five-year periods ended December 31, 2012, there were 562, 526 and 478 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance 22 Dynamic Asset Allocation Growth Fund of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management, sub-management and sub-advisory contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. Dynamic Asset Allocation Growth Fund 23 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 24Dynamic Asset Allocation Growth Fund The fund’s portfolio 3/31/14 (Unaudited) COMMON STOCKS (60.9%)* Shares Value Banking (4.8%) Access National Corp. 8,692 $140,897 Associated Banc-Corp. 130,900 2,364,054 Australia & New Zealand Banking Group, Ltd. (Australia) 47,692 1,465,726 Banca Popolare di Milano Scarl (Italy) † 184,046 185,092 Banco Bilbao Vizcaya Argentaria SA (Right) (Spain) † 85,683 20,067 Banco Bilbao Vizcaya Argentaria SA (BBVA) (Spain) 85,683 1,029,083 Banco Bradesco SA ADR (Brazil) 40,329 551,297 Banco Espirito Santo SA (Portugal) † 209,181 391,634 Banco Latinoamericano de Exportaciones SA Class E (Panama) 19,345 510,901 Banco Santander SA (Spain) 133,682 1,274,619 Bancolombia SA ADR (Colombia) 7,081 399,935 Bank Mandiri (Persero) Tbk PT (Indonesia) 668,300 562,366 Bank of Kentucky Financial Corp. 5,162 193,781 Bank of Yokohama, Ltd. (The) (Japan) 150,000 747,670 Barclays PLC (United Kingdom) 175,251 681,924 BNP Paribas SA (France) 19,690 1,518,780 BofI Holding, Inc. † 5,627 482,515 Cardinal Financial Corp. 16,735 298,385 China Construction Bank Corp. (China) 968,000 678,188 Citizens & Northern Corp. 10,818 213,223 City National Corp. 32,492 2,557,770 Commonwealth Bank of Australia (Australia) 37,400 2,692,234 Credicorp, Ltd. (Peru) 7,378 1,017,574 Credit Agricole SA (France) † 91,410 1,441,280 Credit Suisse Group AG (Switzerland) 19,481 630,012 DBS Group Holdings, Ltd. (Singapore) 65,000 836,840 Dubai Islamic Bank PJSC (United Arab Emirates) † 313,496 524,058 East West Bancorp, Inc. 6,056 221,044 Erste Group Bank AG (Czech Republic) 25,277 863,607 Financial Institutions, Inc. 11,176 257,272 First Community Bancshares Inc. 10,552 172,631 First Niagara Financial Group, Inc. 234,100 2,212,245 FirstMerit Corp. 13,147 273,852 FirstRand, Ltd. (South Africa) 113,240 388,294 Flushing Financial Corp. 11,074 233,329 Grupo Financiero Banorte SAB de CV (Mexico) 176,591 1,194,226 Hang Seng Bank, Ltd. (Hong Kong) 58,500 933,241 Hanmi Financial Corp. 22,158 516,281 Heartland Financial USA, Inc. 7,493 202,236 Heritage Financial Group, Inc. 9,335 183,433 Itau Unibanco Holding SA ADR (Preference) (Brazil) 47,319 703,160 Jammu & Kashmir Bank, Ltd. (India) 19,882 512,870 Joyo Bank, Ltd. (The) (Japan) 150,000 746,763 JPMorgan Chase & Co. 312,077 18,946,195 KeyCorp 168,000 2,392,320 Lloyds Banking Group PLC (United Kingdom) † 1,792,063 2,230,272 Dynamic Asset Allocation Growth Fund25 COMMON STOCKS (60.9%)* cont. Shares Value Banking cont. MainSource Financial Group, Inc. 16,637 $284,493 Metro Bank PLC (acquired 1/15/14, cost $189,830) (Private) (United Kingdom) †∆∆ F 8,918 188,206 Metropolitan Bank & Trust Co. (Philippines) 164,060 283,524 National Australia Bank, Ltd. (Australia) 31,436 1,036,058 Natixis (France) 59,114 434,148 OFG Bancorp (Puerto Rico) 9,829 168,961 Pacific Premier Bancorp, Inc. † 10,475 169,067 PacWest Bancorp 8,980 386,230 Peoples Bancorp, Inc. 10,321 255,238 Philippine National Bank (Philippines) † 232,534 426,507 PNC Financial Services Group, Inc. 122,799 10,683,513 Popular, Inc. (Puerto Rico) † 8,754 271,286 Powszechna Kasa Oszczednosci Bank Polski SA (Poland) 33,199 466,398 Qatar National Bank SAQ (Qatar) † 7,507 386,766 Republic Bancorp, Inc. Class A 6,711 151,669 Resona Holdings, Inc. (Japan) 273,500 1,320,172 Skandinaviska Enskilda Banken AB (Sweden) 78,926 1,083,475 State Street Corp. 109,300 7,601,815 Sumitomo Mitsui Financial Group, Inc. (Japan) 38,300 1,632,594 Swedbank AB Class A (Sweden) 38,047 1,021,084 UniCredit SpA (Italy) 84,186 768,939 United Community Banks, Inc. † 11,132 216,072 Wells Fargo & Co. 21,782 1,083,437 Westpac Banking Corp. (Australia) 35,093 1,125,469 Basic materials (4.0%) Aceto Corp. 7,668 154,050 Akzo Nobel NV (Netherlands) 3,436 280,371 Alrosa AO (Russia) † 338,266 347,167 Amcor, Ltd. (Australia) 73,403 707,740 Antofagasta PLC (United Kingdom) 48,211 671,533 Archer Daniels-Midland Co. 249,600 10,830,144 Arkema (France) 1,964 222,409 Axiall Corp. 10,435 468,740 BASF SE (Germany) 15,078 1,675,901 BHP Billiton PLC (United Kingdom) 30,779 946,216 BHP Billiton, Ltd. (Australia) 35,308 1,195,396 Buzzi Unicem SpA (Italy) 3,757 70,081 Cambrex Corp. † 27,194 513,151 Cemex Latam Holdings SA (Colombia) † 53,111 442,246 Cemex SAB de CV ADR (Mexico) 29,132 367,937 CF Industries Holdings, Inc. 10,251 2,671,821 Chemtura Corp. † 27,565 697,119 China National Building Material Co., Ltd. (China) 240,000 240,913 China Singyes Solar Technologies Holdings, Ltd. (China) 170,000 268,704 Compagnie de Saint-Gobain (France) 3,217 194,339 Domtar Corp. (Canada) 8,222 922,673 26Dynamic Asset Allocation Growth Fund COMMON STOCKS (60.9%)* cont. Shares Value Basic materials cont. Dow Chemical Co. (The) 209,100 $10,160,169 EMS-Chemie Holding AG (Switzerland) 1,812 684,073 Fortescue Metals Group, Ltd. (Australia) 28,942 141,774 Fortune Brands Home & Security, Inc. 46,637 1,962,485 Glencore Xstrata PLC (United Kingdom) 239,232 1,231,605 Glencore Xstrata PLC (United Kingdom) † 61,224 318,390 Hi-Crush Partners LP (Units) 8,618 347,478 Hitachi Metals, Ltd. (Japan) 119,000 1,689,848 Holcim, Ltd. (Switzerland) 10,187 843,491 Horsehead Holding Corp. † 29,079 489,109 Innophos Holdings, Inc. 5,941 336,855 Innospec, Inc. 7,381 333,843 Johnson Matthey PLC (United Kingdom) 33,816 1,844,070 KapStone Paper and Packaging Corp. † 5,799 167,243 KCC Corp. (South Korea) 500 256,374 Koninklijke Boskalis Westminster NV (Netherlands) 16,035 882,962 Kraton Performance Polymers, Inc. † 8,023 209,721 L.B. Foster Co. Class A 5,889 275,900 Landec Corp. † 17,688 197,398 LG Chemical, Ltd. (South Korea) 1,906 456,258 LG Hausys, Ltd. (South Korea) 1,619 242,286 LSB Industries, Inc. † 12,930 483,841 LyondellBasell Industries NV Class A 71,607 6,368,727 Mexichem SAB de CV (Mexico) 70,295 247,679 Minerals Technologies, Inc. 3,285 212,080 Monsanto Co. 2,300 261,671 Mota-Engil Africa (Rights) (Portugal) † F 98,989 51,140 Mota-Engil SGPS SA (Portugal) 110,354 896,972 NN, Inc. 21,895 431,332 Olin Corp. 12,380 341,812 OM Group, Inc. 7,169 238,154 Packaging Corp. of America 16,800 1,182,216 PPG Industries, Inc. 24,793 4,796,454 PTT Global Chemical PCL (Thailand) 170,600 379,958 Reliance Steel & Aluminum Co. 13,600 960,976 Rio Tinto PLC (United Kingdom) 16,025 891,649 S&W Seed Co. † S 18,314 135,707 Solvay SA (Belgium) 1,400 219,776 Stillwater Mining Co. † 11,634 172,300 Sumitomo Metal Mining Co., Ltd. (Japan) 54,000 676,811 Syngenta AG (Switzerland) 2,804 1,060,321 Total Bangun Persada Tbk PT (Indonesia) 1,395,000 104,620 Trex Co., Inc. † 5,681 415,622 Tronox, Ltd. Class A 6,959 165,415 U.S. Silica Holdings, Inc. 15,846 604,842 Ultrapar Participacoes SA (Brazil) 12,381 299,621 UPM-Kymmene OYJ (Finland) 54,382 929,749 Vale SA ADR (Brazil) 19,036 263,268 Dynamic Asset Allocation Growth Fund 27 COMMON STOCKS (60.9%)* cont. Shares Value Basic materials cont. Vale SA ADR (Preference) (Brazil) 12,085 $150,458 Veidekke ASA (Norway) 27,901 288,898 voestalpine AG (Austria) 26,443 1,162,273 W.R. Grace & Co. † 1,454 144,193 Wacker Chemie AG (Germany) 647 78,999 Wendel SA (France) 7,075 1,099,934 Zep, Inc. 16,454 291,236 Capital goods (3.8%) ABB, Ltd. (Switzerland) 47,961 1,236,933 AGCO Corp. 28,800 1,588,608 Airbus Group NV (France) 29,257 2,095,503 Aisin Seiki Co., Ltd. (Japan) 29,800 1,073,344 Alfa Laval AB (Sweden) 50,083 1,354,933 Allegion PLC (Ireland) 32,733 1,707,681 Alliant Techsystems, Inc. 4,094 581,962 Altra Industrial Motion Corp. 15,876 566,773 Astronics Corp. † 4,201 266,385 AviChina Industry & Technology Co., Ltd. (China) 272,000 151,560 AZZ, Inc. 7,336 327,772 Ball Corp. 25,900 1,419,579 Canadian Solar, Inc. (Canada) † 6,754 216,398 Canon, Inc. (Japan) 50 1,547 Chase Corp. 8,822 278,158 China Everbright International, Ltd. (China) 214,000 295,741 China Railway Group, Ltd. (China) 888,000 413,649 Coway Co., Ltd. (South Korea) 11,700 820,836 Cummins, Inc. 51,352 7,650,934 Daikin Industries, Ltd. (Japan) 4,400 246,056 Douglas Dynamics, Inc. 14,173 246,894 DXP Enterprises, Inc. † 2,974 282,322 Ebara Corp. (Japan) 24,000 150,053 Embraer SA ADR (Brazil) 10,528 373,639 Engility Holdings, Inc. † 7,492 337,515 Exelis, Inc. 58,900 1,119,689 Faurecia (France) † 10,527 444,937 Franklin Electric Co., Inc. 6,837 290,709 Gaztransport Et Technigaz SA (France) † 1,602 103,707 Generac Holdings, Inc. 9,197 542,347 Greenbrier Cos., Inc. (The) † 19,735 899,916 HEICO Corp. 3,715 223,494 Hitachi Construction Machinery Co., Ltd. (Japan) 10,100 194,251 Hitachi, Ltd. (Japan) 57,000 419,890 Hyster-Yale Materials Holdings, Inc. 3,282 319,995 Hyundai Mobis Co., Ltd. (South Korea) 2,385 707,464 IDEX Corp. 23,700 1,727,493 IHI Corp. (Japan) 208,000 873,221 II-VI, Inc. † 26,075 402,337 28Dynamic Asset Allocation Growth Fund COMMON STOCKS (60.9%)* cont. Shares Value Capital goods cont. IMI PLC (United Kingdom) 47,678 $1,158,911 Ingersoll-Rand PLC 82,000 4,693,680 JGC Corp. (Japan) 29,000 1,007,483 Kadant, Inc. 8,966 326,990 Leggett & Platt, Inc. 48,400 1,579,776 Miller Industries, Inc. 10,911 213,092 MRC Global, Inc. † 27,500 741,400 MSA Safety, Inc. 3,631 206,967 NACCO Industries, Inc. Class A 1,641 88,959 Northrop Grumman Corp. 60,200 7,427,476 OSRAM Licht AG (Germany) † 13,616 882,849 Polypore International, Inc. † 2,238 76,562 Raytheon Co. 87,579 8,651,929 Rheinmetall AG (Germany) 4,435 311,909 Safran SA (France) 9,443 654,230 Schneider Electric SA (France) 1,668 147,871 Singapore Technologies Engineering, Ltd. (Singapore) 281,000 854,609 SMC Corp. (Japan) 500 131,563 Standard Motor Products, Inc. 15,482 553,791 Standex International Corp. 4,240 227,179 Stoneridge, Inc. † 24,331 273,237 Tenneco, Inc. † 3,928 228,099 THK Co., Ltd. (Japan) 33,900 759,298 Tower International, Inc. † 11,905 324,054 TriMas Corp. † 20,570 682,924 US Ecology, Inc. 4,030 149,594 Vinci SA (France) 21,987 1,632,954 WABCO Holdings, Inc. † 17,300 1,826,188 WESCO International, Inc. † 5,112 425,421 Zodiac Aerospace (France) 18,505 653,906 Communication services (2.3%) Arris Group, Inc. † 4,848 136,617 Aruba Networks, Inc. † 5,302 99,413 BroadSoft, Inc. † 1,823 48,729 BT Group PLC (United Kingdom) 266,260 1,684,583 CalAmp Corp. † 15,711 437,866 Comcast Corp. Class A 243,931 12,201,429 Deutsche Telekom AG (Germany) 67,902 1,097,285 EchoStar Corp. Class A † 21,818 1,037,664 Frontier Communications Corp. 58,220 331,854 HSN, Inc. 2,542 151,834 IDT Corp. Class B 9,009 150,090 Inteliquent, Inc. 13,175 191,433 Iridium Communications, Inc. † 23,452 176,125 KDDI Corp. (Japan) 2,600 151,302 Liberty Global PLC Ser. C (United Kingdom) † 4,600 187,266 Loral Space & Communications, Inc. † 4,297 303,927 Dynamic Asset Allocation Growth Fund 29 COMMON STOCKS (60.9%)* cont. Shares Value Communication services cont. MTN Group, Ltd. (South Africa) 41,920 $858,269 NTT DoCoMo, Inc. (Japan) 55,800 878,826 Numericable Group SA (France) † S 11,045 434,116 Orange (France) 59,885 884,406 RingCentral, Inc. Class A † 2,169 39,259 Ruckus Wireless, Inc. † 13,719 166,823 ShoreTel, Inc. † 14,715 126,549 T-Mobile US, Inc. † 69,100 2,282,373 Tele2 AB Class B (Sweden) 31,760 394,037 Telefonica SA (Spain) 56,794 898,612 Telenor ASA (Norway) 36,984 819,629 Telstra Corp., Ltd. (Australia) 265,152 1,250,708 Turkcell Iletisim Hizmetleri AS (Turkey) † 31,563 176,276 Ubiquiti Networks, Inc. † 8,639 392,815 USA Mobility, Inc. 12,661 230,050 Verizon Communications, Inc. 265,415 12,625,792 Vodafone Group PLC (United Kingdom) 290,130 1,065,570 Ziggo NV (Netherlands) 14,815 658,219 Conglomerates (1.1%) AMETEK, Inc. 67,354 3,468,057 Danaher Corp. 113,254 8,494,050 Exor SpA (Italy) 14,495 650,591 General Electric Co. 122,056 3,160,030 Marubeni Corp. (Japan) 45,000 301,662 Mitsubishi Corp. (Japan) 27,800 515,529 Siemens AG (Germany) 22,307 3,002,441 Consumer cyclicals (8.3%) Adidas AG (Germany) 6,867 743,014 ADT Corp. (The) 61,041 1,828,097 Advance Auto Parts, Inc. 19,250 2,435,125 American Eagle Outfitters, Inc. 77,900 953,496 ANN, Inc. † 11,763 487,929 Ascena Retail Group, Inc. † 10,190 176,083 Ascent Capital Group, Inc. Class A † 1,266 95,646 Atresmedia Corporacion de Medios de Comunicacion SA (Spain) † 27,608 424,841 Babcock International Group PLC (United Kingdom) 46,302 1,039,781 Bayerische Motoren Werke (BMW) AG (Germany) 8,612 1,087,009 Big Lots, Inc. † 10,308 390,364 Blyth, Inc. 7,753 83,190 Brown Shoe Co., Inc. 6,151 163,248 Buckle, Inc. (The) 3,643 166,849 Bureau Veritas SA (France) 26,885 824,283 Carmike Cinemas, Inc. † 11,092 331,207 Century Casinos, Inc. † 22,717 162,881 China ZhengTong Auto Services Holdings, Ltd. (China) † 1,116,000 621,754 CJ CGV Co., Ltd. (South Korea) 8,038 393,395 Coach, Inc. 59,108 2,935,303 30 Dynamic Asset Allocation Growth Fund COMMON STOCKS (60.9%)* cont. Shares Value Consumer cyclicals cont. Compagnie Financiere Richemont SA (Switzerland) 13,025 $1,243,493 Compagnie Financiere Richemont SA ADR (Switzerland) 23,084 221,412 Compass Group PLC (United Kingdom) 93,801 1,430,880 Continental AG (Germany) 9,192 2,202,157 Conversant, Inc. † 12,149 341,994 Cooper Tire & Rubber Co. 7,201 174,984 Corporate Executive Board Co. (The) 2,597 192,775 CP ALL PCL (Thailand) 238,800 320,216 Crocs, Inc. † 5,595 87,282 CST Brands, Inc. 32,369 1,011,208 Ctrip.com International, Ltd. ADR (China) † 3,366 169,714 Daimler AG (Registered Shares) (Germany) 8,590 811,695 Dalata Hotel Group, Ltd. (Ireland) † 22,823 89,296 Deckers Outdoor Corp. † 2,418 192,787 Deluxe Corp. 15,109 792,769 Demand Media, Inc. † 15,158 73,516 Denso Corp. (Japan) 14,100 675,053 Destination Maternity Corp. 17,039 466,869 Ennis, Inc. 13,395 221,955 Expedia, Inc. 29,598 2,145,855 Experian PLC (United Kingdom) 55,309 996,773 Fiat SpA (Italy) † 24,589 286,244 Five Below, Inc. † 1,850 78,588 Fuji Heavy Industries, Ltd. (Japan) 59,300 1,600,918 G&K Services, Inc. Class A 5,587 341,757 Gannett Co., Inc. 66,976 1,848,538 Gap, Inc. (The) 63,500 2,543,810 Genesco, Inc. † 4,238 316,028 Gerry Weber International AG (Germany) 2,578 127,466 Global Cash Access Holdings, Inc. † 20,000 137,200 Global Mediacom Tbk PT (Indonesia) 3,565,000 743,084 Graham Holdings Co. Class B 1,900 1,337,125 Grana y Montero SA ADR (Peru) † 10,318 178,089 Grand Korea Leisure Co., Ltd. (South Korea) 6,810 279,811 Green Dot Corp. Class A † 9,175 179,188 Haier Electronics Group Co., Ltd. (China) 40,000 108,396 Hana Tour Service, Inc. (South Korea) 3,822 264,914 Hanesbrands, Inc. 26,500 2,026,720 Harbinger Group, Inc. † 43,855 536,347 Hino Motors, Ltd. (Japan) 69,000 1,021,453 Home Depot, Inc. (The) 146,481 11,591,042 Home Inns & Hotels Management, Inc. ADR (China) † 10,585 341,790 Hyundai Motor Co. (South Korea) 4,210 995,099 Intrawest Resorts Holdings, Inc. † 8,799 114,739 ITV PLC (United Kingdom) 380,752 1,215,586 KAR Auction Services, Inc. 25,950 787,583 Kimberly-Clark Corp. 115,300 12,711,825 Kingfisher PLC (United Kingdom) 42,100 295,768 Dynamic Asset Allocation Growth Fund 31 COMMON STOCKS (60.9%)* cont. Shares Value Consumer cyclicals cont. Kolao Holdings (South Korea) 10,120 $236,066 La-Z-Boy, Inc. 6,350 172,085 Liberty Media Corp. Class A † 21,400 2,797,622 LifeLock, Inc. † 6,648 113,747 LIN Media, LLC Class A † 5,875 155,688 Lowe’s Cos., Inc. 190,527 9,316,770 Lumber Liquidators Holdings, Inc. † 1,566 146,891 Luxottica Group SpA (Italy) 4,171 241,224 Macy’s, Inc. 75,703 4,488,431 Magazine Luiza SA (Brazil) † 92,700 264,740 Marcus Corp. 19,455 324,899 Matahari Department Store Tbk PT (Indonesia) † 510,000 625,932 MAXIMUS, Inc. 3,557 159,567 McGraw-Hill Financial, Inc. 82,097 6,264,001 Mediaset SpA (Italy) † 56,346 315,002 MGM China Holdings, Ltd. (Hong Kong) 300,000 1,058,897 Moncler SpA (Italy) † 8,166 139,611 Namco Bandai Holdings, Inc. (Japan) 37,200 878,553 Naspers, Ltd. Class N (South Africa) 9,936 1,096,037 Next PLC (United Kingdom) 17,554 1,931,500 Nintendo Co., Ltd. (Japan) 1,100 131,019 Nissan Motor Co., Ltd. (Japan) 81,000 720,892 Nu Skin Enterprises, Inc. Class A 2,563 212,345 Panasonic Corp. (Japan) 129,100 1,472,809 Paradise Entertainment, Ltd. (Hong Kong) † 280,000 217,284 Penn National Gaming, Inc. † 30,824 379,752 Perry Ellis International, Inc. † 15,261 209,686 Pets at Home Group PLC (United Kingdom) † 34,357 137,468 PetSmart, Inc. 26,720 1,840,741 Pitney Bowes, Inc. 72,838 1,893,060 priceline.com, Inc. † 8,161 9,727,014 Puregold Price Club, Inc. (Philippines) 818,900 805,570 Randstad Holding NV (Netherlands) 6,061 354,914 Renault SA (France) 9,798 952,164 Ryland Group, Inc. (The) 12,328 492,257 Scripps Networks Interactive Class A 27,700 2,102,707 Sega Sammy Holdings, Inc. (Japan) 17,400 388,926 Select Comfort Corp. † 12,659 228,875 Serco Group PLC (United Kingdom) 37,330 262,008 Sinclair Broadcast Group, Inc. Class A 21,443 580,891 SJM Holdings, Ltd. (Hong Kong) 279,000 787,263 Sonic Automotive, Inc. Class A 14,808 332,884 Sports Direct International PLC (United Kingdom) † 22,621 321,311 Steiner Leisure, Ltd. (Bahamas) † 11,658 539,183 Steven Madden, Ltd. † 2,920 105,062 Sun TV Network, Ltd. (India) 74,005 499,949 Suzuki Motor Corp. (Japan) 27,700 721,600 Swatch Group AG (The) (Switzerland) 1,344 842,233 32 Dynamic Asset Allocation Growth Fund COMMON STOCKS (60.9%)* cont. Shares Value Consumer cyclicals cont. Tata Motors, Ltd. (India) 80,639 $540,134 Thomas Cook Group PLC (United Kingdom) † 101,295 304,480 Tile Shop Holdings, Inc. † S 7,395 114,253 TiVo, Inc. † 53,475 707,474 Town Sports International Holdings, Inc. 15,980 135,670 Toyota Motor Corp. (Japan) 37,000 2,082,315 TUI Travel PLC (United Kingdom) 98,758 721,143 Vail Resorts, Inc. 2,919 203,454 Valid Solucoes e Servicos de Seguranca em Meios de Pagamento e Identificacao SA (Brazil) 27,094 417,933 Viacom, Inc. Class B 86,500 7,351,635 VOXX International Corp. † 28,784 393,765 Wolverine World Wide, Inc. 8,405 239,963 Woolworths Holdings, Ltd. (South Africa) 58,034 404,496 World Fuel Services Corp. 11,104 489,686 WPP PLC (United Kingdom) 45,910 946,786 Wyndham Worldwide Corp. 32,147 2,354,125 Wynn Resorts, Ltd. 17,246 3,831,199 Consumer finance (0.7%) Credit Saison Co., Ltd. (Japan) 22,900 454,795 DFC Global Corp. † 17,543 154,905 Discover Financial Services 130,800 7,611,252 Encore Capital Group, Inc. † 11,368 519,518 Federal Agricultural Mortgage Corp. Class C 6,654 221,246 Housing Development Finance Corp., Ltd. (HDFC) (India) 72,305 1,069,379 MicroFinancial, Inc. 12,493 98,320 Nelnet, Inc. Class A 10,053 411,168 Ocwen Financial Corp. † 5,961 233,552 Performant Financial Corp. † 21,472 194,322 PHH Corp. † 9,005 232,689 Portfolio Recovery Associates, Inc. † 10,913 631,426 Visa, Inc. Class A 700 151,102 Consumer staples (4.5%) 58.Com, Inc. ADR (China) † 5,016 208,816 AMBEV SA ADR (Brazil) 89,320 661,861 Angie’s List, Inc. † 1,903 23,179 Anheuser-Busch InBev NV (Belgium) 20,212 2,119,009 Associated British Foods PLC (United Kingdom) 11,740 544,307 Barrett Business Services, Inc. 4,223 251,564 Barry Callebaut AG (Switzerland) 241 324,950 Beacon Roofing Supply, Inc. † 5,122 198,017 Bigfoot GmbH (acquired 8/2/13, cost $43,964) (Private) (Brazil) †∆∆ F 2 29,646 Blue Nile, Inc. † 3,873 134,780 Boulder Brands, Inc. † 4,923 86,743 Bright Horizons Family Solutions, Inc. † 7,971 311,746 British American Tobacco (BAT) PLC (United Kingdom) 19,505 1,084,630 Britvic PLC (United Kingdom) 12,132 150,076 Dynamic Asset Allocation Growth Fund 33 COMMON STOCKS (60.9%)* cont. Shares Value Consumer staples cont. Calbee, Inc. (Japan) 41,600 $981,770 Carrefour SA (France) 28,341 1,096,940 Chaoda Modern Agriculture Holdings, Ltd. (China) † F 72,000 4,641 Cia Brasileira de Distribuicao Grupo Pao de Acucar ADR (Preference) (Brazil) 14,746 645,285 Colgate-Palmolive Co. 267,800 17,372,186 Core-Mark Holding Co., Inc. 4,451 323,143 CVS Caremark Corp. 273,638 20,484,541 Diageo PLC (United Kingdom) 27,409 850,382 Distribuidora Internacional de Alimentacion SA (Spain) 80,247 733,182 Estacio Participacoes SA (Brazil) 41,300 416,094 Geo Group, Inc. (The) R 3,715 119,772 Gourmet Master Co., Ltd. (Taiwan) 20,000 155,325 Grand Canyon Education, Inc. † 2,798 130,667 Grape King Bio, Ltd. (Taiwan) 70,000 302,782 Hain Celestial Group, Inc. (The) † 1,373 125,588 Heineken Holding NV (Netherlands) 14,024 905,439 Henkel AG & Co. KGaA (Preference) (Germany) 3,288 353,861 ITOCHU Corp. (Japan) 10,700 124,817 ITT Educational Services, Inc. † 39,675 1,137,879 Japan Tobacco, Inc. (Japan) 64,300 2,016,209 JBS SA (Brazil) 112,120 383,451 Jeronimo Martins SGPS SA (Portugal) 13,800 231,561 Kao Corp. (Japan) 15,400 544,953 Kerry Group PLC Class A (Ireland) 8,307 634,120 Kforce, Inc. 17,972 383,163 Koninklijke Ahold NV (Netherlands) 42,434 852,332 Korn/Ferry International † 9,711 289,096 Krispy Kreme Doughnuts, Inc. † 13,060 231,554 L’Oreal SA (France) 9,275 1,529,491 Liberty Interactive Corp. Class A † 112,600 3,250,762 Lindt & Spruengli AG (Switzerland) 301 1,491,977 Magnit OJSC (Russia) 2,533 583,900 ManpowerGroup, Inc. 22,700 1,789,441 MEIJI Holdings Co., Ltd. (Japan) 15,200 957,674 Molson Coors Brewing Co. Class B 20,034 1,179,201 MWI Veterinary Supply, Inc. † 2,182 339,563 Nestle SA (Switzerland) 48,905 3,681,497 New Oriental Education & Technology Group, Inc. ADR (China) 5,500 161,425 On Assignment, Inc. † 13,002 501,747 Overstock.com, Inc. † 11,856 233,563 Papa John’s International, Inc. 8,893 463,414 Philip Morris International, Inc. 1,400 114,618 Popeyes Louisiana Kitchen, Inc. † 7,134 289,926 Procter & Gamble Co. (The) 18,668 1,504,641 Reckitt Benckiser Group PLC (United Kingdom) 9,661 787,117 Red Robin Gourmet Burgers, Inc. † 2,454 175,903 RetailMeNot, Inc. † 9,686 309,952 34 Dynamic Asset Allocation Growth Fund COMMON STOCKS (60.9%)* cont. Shares Value Consumer staples cont. SABMiller PLC (United Kingdom) 13,402 $669,177 Seven & I Holdings Co., Ltd. (Japan) 3,400 129,680 Shutterfly, Inc. † 1,972 84,165 Spartan Stores, Inc. 8,935 207,381 Suedzucker AG (Germany) 22,035 627,621 TrueBlue, Inc. † 35,945 1,051,751 Unilever PLC (United Kingdom) 16,516 705,162 United Natural Foods, Inc. † 2,718 192,761 USANA Health Sciences, Inc. † 2,202 165,899 WM Morrison Supermarkets PLC (United Kingdom) 16,466 58,471 Wolseley PLC (United Kingdom) 5,084 289,109 Woolworths, Ltd. (Australia) 16,521 547,508 Zalando AG (acquired 9/30/13, cost $89,678) (Private) (Germany) †∆∆ F 2 89,968 Energy (5.0%) AMEC PLC (United Kingdom) 56,594 1,058,615 Baker Hughes, Inc. 64,800 4,213,296 BG Group PLC (United Kingdom) 65,560 1,221,409 BP PLC (United Kingdom) 290,647 2,325,851 Cabot Oil & Gas Corp. 67,500 2,286,900 Callon Petroleum Co. † 53,961 451,654 Canadian Natural Resources, Ltd. (Canada) 9,300 356,437 Chevron Corp. 15,037 1,788,050 China Petroleum & Chemical Corp. (China) 508,000 453,768 Coal India, Ltd. (India) 60,204 291,625 ConocoPhillips 143,423 10,089,808 Delek US Holdings, Inc. 18,297 531,345 Dril-Quip, Inc. † 9,200 1,031,320 Exxon Mobil Corp. 90,035 8,794,619 Ezion Holdings, Ltd. (Singapore) 534,800 920,746 FutureFuel Corp. 28,875 586,163 Genel Energy PLC (United Kingdom) † 13,478 220,654 Gulfport Energy Corp. † 3,450 245,571 Halliburton Co. 3,200 188,448 Key Energy Services, Inc. † 40,807 377,057 Kodiak Oil & Gas Corp. † 21,210 257,489 Lone Pine Resources Canada, Ltd. (Canada) † F 12,473 1,247 Lone Pine Resources, Inc. Class A (Canada)† F 12,473 1,247 Lukoil OAO ADR (Russia) 16,999 944,464 Occidental Petroleum Corp. 104,353 9,943,797 Oceaneering International, Inc. 19,564 1,405,869 Oil & Natural Gas Corp., Ltd. (India) 85,744 457,233 Oil States International, Inc. † 11,700 1,153,620 PBF Energy, Inc. Class A 19,400 500,520 Petrofac, Ltd. (United Kingdom) 11,967 286,892 Petroleo Brasileiro SA ADR (Preference) (Brazil) 23,838 330,633 Phillips 66 85,862 6,616,526 Dynamic Asset Allocation Growth Fund35 COMMON STOCKS (60.9%)* cont. Shares Value Energy cont. Repsol YPF SA (Spain) 27,675 $706,293 Rosetta Resources, Inc. † 3,961 184,503 Royal Dutch Shell PLC Class A (United Kingdom) 55,671 2,033,509 Royal Dutch Shell PLC Class A (United Kingdom) 29,652 1,083,344 Royal Dutch Shell PLC Class B (United Kingdom) 42,981 1,677,104 Schlumberger, Ltd. 128,537 12,532,358 SPT Energy Group, Inc. (China) 956,000 471,937 Statoil ASA (Norway) 56,927 1,606,711 Stone Energy Corp. † 10,218 428,849 Suncor Energy, Inc. (Canada) 13,100 457,522 Superior Energy Services, Inc. 39,000 1,199,640 Tesoro Corp. 25,445 1,287,263 Total SA (France) 30,928 2,028,138 Unit Corp. † 4,877 318,858 Vaalco Energy, Inc. † 28,509 243,752 Valero Energy Corp. 80,122 4,254,478 W&T Offshore, Inc. 8,894 153,955 Woodside Petroleum, Ltd. (Australia) 22,752 823,632 Financial (0.5%) Carlyle Group LP (The) (Partnership shares) 7,009 246,296 CoreLogic, Inc. † 101,100 3,037,044 Credit Acceptance Corp. † 2,496 354,806 Eurazeo SA (France) 2,479 222,739 HSBC Holdings PLC (United Kingdom) 286,311 2,899,740 KKR & Co. LP 9,700 221,548 Mitsubishi UFJ Financial Group (MUFG), Inc. (Japan) 184,500 1,012,106 WageWorks, Inc. † 6,665 373,973 Health care (7.3%) Abaxis, Inc. † 2,345 91,174 AbbVie, Inc. 106,800 5,489,520 ACADIA Pharmaceuticals, Inc. † 7,678 186,806 Accuray, Inc. † 20,943 201,053 Actavis PLC † 1,500 308,775 Actelion, Ltd. (Switzerland) 11,720 1,109,625 Aegerion Pharmaceuticals, Inc. † 6,015 277,412 Aetna, Inc. 84,100 6,304,977 Alere, Inc. † 11,714 402,376 Align Technology, Inc. † 3,606 186,755 Alkermes PLC † 6,406 282,441 Amedisys, Inc. † 9,851 146,681 AmSurg Corp. † 7,237 340,718 Antares Pharma, Inc. † 37,701 131,954 Ariad Pharmaceuticals, Inc. † 45,921 370,123 Array BioPharma, Inc. † 21,612 101,576 Aspen Pharmacare Holdings, Ltd. (South Africa) 17,222 460,158 Astellas Pharma, Inc. (Japan) 56,000 663,404 AstraZeneca PLC (United Kingdom) 37,553 2,426,941 36 Dynamic Asset Allocation Growth Fund COMMON STOCKS (60.9%)* cont. Shares Value Health care cont. athenahealth, Inc. † 989 $158,477 AtriCure, Inc. † 9,439 177,548 Auxilium Pharmaceuticals, Inc. † 10,783 293,082 Bayer AG (Germany) 19,585 2,649,021 Biospecifics Technologies Corp. † 4,031 104,484 Cardinal Health, Inc. 75,900 5,311,482 Celgene Corp. † 28,168 3,932,253 Celldex Therapeutics, Inc. † 3,110 54,954 Centene Corp. † 2,047 127,426 Chemed Corp. 7,855 702,630 Coloplast A/S Class B (Denmark) 19,968 1,615,686 Community Health Systems, Inc. † 10,664 417,709 Computer Programs & Systems, Inc. 1,744 112,662 Conatus Pharmaceuticals, Inc. † 3,065 24,934 Conmed Corp. 14,609 634,761 Cubist Pharmaceuticals, Inc. † 9,463 692,218 Cyberonics, Inc. † 2,143 139,831 DexCom, Inc. † 4,198 173,629 Eli Lilly & Co. 67,347 3,964,044 Enanta Pharmaceuticals, Inc. † 2,990 119,570 Endo International PLC † 2,957 202,998 GlaxoSmithKline PLC (United Kingdom) 79,727 2,115,372 Globus Medical, Inc. Class A † 9,250 245,958 Greatbatch, Inc. † 17,917 822,749 Grifols SA ADR (Spain) 9,805 404,947 Haemonetics Corp. † 2,606 84,930 Hanger, Inc. † 11,512 387,724 Health Net, Inc. † 24,793 843,210 HealthSouth Corp. 2,408 86,519 Hill-Rom Holdings, Inc. 10,439 402,319 Hisamitsu Pharmaceutical Co., Inc. (Japan) 12,700 572,779 Impax Laboratories, Inc. † 13,707 362,139 Insulet Corp. † 6,584 312,213 Insys Therapeutics, Inc. † 12,823 531,236 Intercept Pharmaceuticals, Inc. † 573 188,970 InterMune, Inc. † 10,600 354,782 Intuitive Surgical, Inc. † 8,400 3,679,116 Isis Pharmaceuticals, Inc. † 3,371 145,661 Jazz Pharmaceuticals PLC † 18,260 2,532,297 Johnson & Johnson 173,682 17,060,783 Kindred Healthcare, Inc. 13,660 319,917 Lexicon Pharmaceuticals, Inc. † 28,874 49,952 McKesson Corp. 49,651 8,766,877 MedAssets, Inc. † 19,231 475,198 Medicines Co. (The) † 15,223 432,638 Merck & Co., Inc. 201,171 11,420,478 Merrimack Pharmaceuticals, Inc. † S 31,630 159,415 Nanosphere, Inc. † 51,327 110,353 Dynamic Asset Allocation Growth Fund 37 COMMON STOCKS (60.9%)* cont. Shares Value Health care cont. Nektar Therapeutics † 14,881 $180,358 NewLink Genetics Corp. † 2,789 79,208 Novartis AG (Switzerland) 20,421 1,732,453 Novo Nordisk A/S Class B (Denmark) 27,521 1,253,321 NPS Pharmaceuticals, Inc. † 7,384 221,003 NxStage Medical, Inc. † 9,968 126,992 Omega Healthcare Investors, Inc. R 5,838 195,690 OraSure Technologies, Inc. † 33,009 263,082 Orion OYJ Class B (Finland) 28,622 863,935 Pfizer, Inc. 443,381 14,241,398 Prestige Brands Holdings, Inc. † 10,930 297,843 Providence Service Corp. (The) † 17,372 491,280 Questcor Pharmaceuticals, Inc. 7,599 493,403 Receptos, Inc. † 4,190 175,729 Repligen Corp. † 10,167 130,748 Retrophin, Inc. † 8,864 188,537 Roche Holding AG-Genusschein (Switzerland) 8,984 2,693,015 Salix Pharmaceuticals, Ltd. † 7,655 793,135 Sanofi (France) 28,559 2,977,576 Sequenom, Inc. † S 33,416 81,869 Shire PLC (United Kingdom) 6,970 342,210 SIGA Technologies, Inc. † 46,940 145,514 Sinopharm Group Co. (China) 114,000 314,505 STAAR Surgical Co. † 26,454 497,335 Stada Arzneimittel AG (Germany) 2,459 105,237 Steris Corp. 4,651 222,085 Sucampo Pharmaceuticals, Inc. Class A † 14,670 104,891 Sunesis Pharmaceuticals, Inc. † 12,951 85,606 Suzuken Co., Ltd. (Japan) 10,200 394,192 Takeda Pharmaceutical Co., Ltd. (Japan) 9,800 463,944 Thoratec Corp. † 3,873 138,692 Threshold Pharmaceuticals, Inc. † 24,106 114,745 Trevena, Inc. † 5,670 44,566 Trinity Biotech PLC ADR (Ireland) 8,158 197,668 Triple-S Management Corp. Class B (Puerto Rico) † 5,672 91,546 VCA Antech, Inc. † 20,200 651,046 WellCare Health Plans, Inc. † 9,110 578,667 WellPoint, Inc. 66,700 6,639,985 Insurance (2.5%) ACE, Ltd. 3,396 336,408 Admiral Group PLC (United Kingdom) 2,858 68,040 Ageas (Belgium) 27,435 1,222,506 AIA Group, Ltd. (Hong Kong) 417,600 1,984,080 Allianz SE (Germany) 9,994 1,689,362 Allied World Assurance Co. Holdings AG 19,903 2,053,791 American Equity Investment Life Holding Co. 20,215 477,478 American Financial Group, Inc. 30,572 1,764,310 38 Dynamic Asset Allocation Growth Fund COMMON STOCKS (60.9%)* cont. Shares Value Insurance cont. American International Group, Inc. 5,600 $280,056 Amtrust Financial Services, Inc. 10,792 405,887 Aon PLC 97,442 8,212,412 Assicurazioni Generali SpA (Italy) 58,508 1,304,165 AXA SA (France) 65,042 1,690,400 Axis Capital Holdings, Ltd. 45,400 2,081,590 Berkshire Hathaway, Inc. Class B † 7,568 945,773 Cathay Financial Holding Co., Ltd. (Taiwan) 369,599 540,289 Challenger, Ltd. (Australia) 87,148 517,672 China Life Insurance Co., Ltd. Class H (China) 229,000 648,745 China Pacific Insurance (Group) Co., Ltd. (China) 171,600 613,354 CNO Financial Group, Inc. 21,659 392,028 Genworth Financial, Inc. Class A † 66,435 1,177,893 Hanwha Life Insurance Co., Ltd. (South Korea) 75,620 496,460 ING Groep NV GDR (Netherlands) † 48,758 690,187 Insurance Australia Group, Ltd. (Australia) 223,055 1,154,412 Intact Financial Corp. (Canada) 2,700 168,033 Legal & General Group PLC (United Kingdom) 262,070 894,355 Maiden Holdings, Ltd. (Bermuda) 18,526 231,204 Meritz Fire & Marine Insurance Co., Ltd. (South Korea) 20,250 282,970 MS&AD Insurance Group Holdings (Japan) 3,200 73,173 Muenchener Rueckversicherungs AG (Germany) 3,446 752,935 Porto Seguro SA (Brazil) 16,310 228,944 ProAssurance Corp. 6,955 309,706 Protective Life Corp. 8,645 454,641 Prudential PLC (United Kingdom) 84,710 1,791,430 SCOR SE (France) 6,078 212,683 St James’s Place PLC (United Kingdom) 39,603 544,699 Stewart Information Services Corp. 15,200 533,976 Symetra Financial Corp. 18,582 368,295 Third Point Reinsurance, Ltd. (Bermuda) † 19,503 309,123 Tokio Marine Holdings, Inc. (Japan) 3,400 101,933 Travelers Cos., Inc. (The) 93,300 7,939,830 Investment banking/Brokerage (0.9%) Deutsche Bank AG (Germany) 23,345 1,044,436 Goldman Sachs Group, Inc. (The) 76,021 12,456,041 Investor AB Class B (Sweden) 26,569 961,399 UBS AG (Switzerland) 79,561 1,643,328 Real estate (2.1%) AG Mortgage Investment Trust, Inc. R 5,092 89,161 Agree Realty Corp. R 8,609 261,800 American Capital Agency Corp. R 65,700 1,411,893 Arlington Asset Investment Corp. Class A 5,858 155,120 ARMOUR Residential REIT, Inc. R 27,307 112,505 Ashford Hospitality Prime, Inc. R 6,437 97,327 Ashford Hospitality Trust, Inc. R 32,184 362,714 AvalonBay Communities, Inc. R 21,705 2,850,301 Dynamic Asset Allocation Growth Fund 39 COMMON STOCKS (60.9%)* cont. Shares Value Real estate cont. Bekasi Fajar Industrial Estate Tbk PT (Indonesia) 4,087,000 $205,219 Bellway PLC (United Kingdom) 10,673 295,372 Beni Stabili SpA (Italy) R 153,121 131,842 Cathay Real Estate Development Co., Ltd. (Taiwan) 359,000 219,765 CBL & Associates Properties, Inc. R 11,539 204,817 Chimera Investment Corp. R 180,531 552,425 CYS Investments, Inc. R 16,544 136,653 Dexus Property Group (Australia) R 824,023 810,187 Education Realty Trust, Inc. R 46,797 461,886 EPR Properties R 4,797 256,112 Federal Realty Investment Trust R 11,000 1,261,920 First Industrial Realty Trust R 10,326 199,498 Glimcher Realty Trust R 20,061 201,212 GPT Group (Australia) R 255,025 865,753 Hammerson PLC (United Kingdom) R 65,160 601,819 Hemaraj Land and Development PCL (Thailand) 2,888,200 277,780 HFF, Inc. Class A 28,495 957,717 Hibernia REIT PLC (Ireland) † R 389,505 567,724 Hongkong Land Holdings, Ltd. (Hong Kong) 23,000 148,758 Invesco Mortgage Capital, Inc. R 8,366 137,788 Investors Real Estate Trust R 23,280 209,054 iStar Financial, Inc. † R 19,780 291,953 Kilroy Realty Corp. R 13,300 779,114 Lexington Realty Trust R 46,132 503,300 LTC Properties, Inc. R 12,178 458,258 MFA Financial, Inc. R 27,453 212,761 Mitsubishi Estate Co., Ltd. (Japan) 21,000 499,757 National Health Investors, Inc. R 6,803 411,309 Oberoi Realty, Ltd. (India) † 19,832 71,755 One Liberty Properties, Inc. R 11,272 240,319 Persimmon PLC (United Kingdom) 14,745 330,875 PS Business Parks, Inc. R 6,561 548,631 Public Storage R 23,595 3,975,522 Ramco-Gershenson Properties Trust R 13,505 220,132 Rayonier, Inc. R 21,500 987,065 Regus PLC (United Kingdom) 137,004 503,407 Robinsons Land Corp. (Philippines) 628,600 307,422 Sekisui House, Ltd. (Japan) 9,600 118,946 Select Income REIT R 8,524 258,021 Shopping Centres Australasia Property Group (Australia) R 109,837 169,155 Simon Property Group, Inc. R 51,724 8,482,736 Sovran Self Storage, Inc. R 2,100 154,245 Starwood Property Trust, Inc. R 6,487 153,028 Starwood Waypoint Residential Trust † R 1,297 37,341 Summit Hotel Properties, Inc. R 29,443 273,231 Sun Hung Kai Properties, Ltd. (Hong Kong) 7,000 85,832 Surya Semesta Internusa Tbk PT (Indonesia) 3,274,600 278,498 Tokyu Fudosan Holdings Corp. (Japan) † 142,000 1,056,904 40 Dynamic Asset Allocation Growth Fund COMMON STOCKS (60.9%)* cont. Shares Value Real estate cont. Universal Health Realty Income Trust R 2,851 $120,426 Westfield Group (Australia) 61,570 585,535 Wheelock and Co., Ltd. (Hong Kong) 231,000 904,431 WP Carey, Inc. R 9,800 588,686 Technology (9.8%) Activision Blizzard, Inc. 220,500 4,507,020 Actuate Corp. † 43,378 261,136 Acxiom Corp. † 18,700 643,187 Advanced Energy Industries, Inc. † 7,687 188,332 Advanced Semiconductor Engineering, Inc. (Taiwan) 579,000 640,374 Agilent Technologies, Inc. 25,100 1,403,592 Alcatel-Lucent (France) † 42,587 167,913 Amber Road, Inc. † 3,806 58,612 Anixter International, Inc. 7,209 731,858 AOL, Inc. † 81,366 3,561,390 Apple, Inc. 34,024 18,262,042 ASML Holding NV (Netherlands) 12,090 1,119,768 Aspen Technology, Inc. † 8,734 369,972 ASUSTeK Computer, Inc. (Taiwan) 14,000 138,357 AVG Technologies NV (Netherlands) † 8,884 186,209 Baidu, Inc. ADR (China) † 4,040 615,615 Bottomline Technologies, Inc. † 3,309 116,311 Brightcove, Inc. † 15,488 152,247 Broadcom Corp. Class A 256,274 8,067,506 Brocade Communications Systems, Inc. † 321,829 3,414,606 CA, Inc. 136,700 4,233,599 CACI International, Inc. Class A † 1,516 111,881 Cadence Design Systems, Inc. † 266,400 4,139,856 Calix, Inc. † 8,030 67,693 Cap Gemini (France) 15,421 1,167,398 Cavium, Inc. † 2,659 116,278 Ceva, Inc. † 14,580 256,025 Cirrus Logic, Inc. † 7,654 152,085 Commvault Systems, Inc. † 3,460 224,727 Cornerstone OnDemand, Inc. † 6,161 294,927 CSG Systems International, Inc. 3,879 101,009 EMC Corp. 408,100 11,186,021 EnerSys 11,496 796,558 Entegris, Inc. † 25,863 313,201 F5 Networks, Inc. † 45,400 4,841,002 Fairchild Semiconductor International, Inc. † 9,613 132,563 FEI Co. 3,059 315,138 Fortinet, Inc. † 194,500 4,284,835 Freescale Semiconductor, Ltd. † 12,289 299,974 GenMark Diagnostics, Inc. † 35,818 356,031 Gentex Corp. 48,100 1,516,593 Google, Inc. Class A † 3,631 4,046,786 Dynamic Asset Allocation Growth Fund 41 COMMON STOCKS (60.9%)* cont. Shares Value Technology cont. GT Advanced Technologies, Inc. † 6,057 $103,272 HCL Technologies, Ltd. (India) 23,018 537,023 Hollysys Automation Technologies, Ltd. (China) † 21,812 469,830 Iliad SA (France) 723 208,471 inContact, Inc. † 13,713 131,645 Infoblox, Inc. † 5,373 107,782 Inotera Memories, Inc. (Taiwan) † 872,000 684,504 Integrated Silicon Solutions, Inc. † 31,789 494,319 Internet Initiative Japan, Inc. (Japan) 10,100 243,374 IntraLinks Holdings, Inc. † 26,453 270,614 Keyence Corp. (Japan) 3,200 1,316,466 Konica Minolta Holdings, Inc. (Japan) 147,000 1,369,099 L-3 Communications Holdings, Inc. 25,309 2,990,258 Lexmark International, Inc. Class A 5,444 252,003 Magnachip Semiconductor Corp. (South Korea) † 6,590 91,865 Manhattan Associates, Inc. † 17,906 627,247 Marvell Technology Group, Ltd. 242,800 3,824,100 Mellanox Technologies, Ltd. (Israel) † 3,812 149,164 Mentor Graphics Corp. 29,562 650,955 Microsemi Corp. † 6,138 153,634 Microsoft Corp. 382,309 15,670,846 MTS Systems Corp. 2,389 163,623 Naver Corp. (South Korea) 286 208,212 NetApp, Inc. 155,800 5,749,020 Netscout Systems, Inc. † 6,367 239,272 NIC, Inc. 6,784 130,999 Nomura Research Institute, Ltd. (Japan) 22,000 693,479 NTT Data Corp. (Japan) 12,200 473,688 NXP Semiconductor NV † 1,300 76,453 Omnivision Technologies, Inc. † 18,686 330,742 Omron Corp. (Japan) 34,200 1,407,601 Oracle Corp. 405,368 16,583,605 Pegatron Corp. (Taiwan) 351,000 524,416 Perficient, Inc. † 13,717 248,552 Photronics, Inc. † 24,858 212,039 Plantronics, Inc. 2,111 93,834 Proofpoint, Inc. † 4,153 153,993 PTC, Inc. † 7,921 280,641 QLIK Technologies, Inc. † 2,642 70,251 Quantum Corp. † 130,465 159,167 Radiant Opto-Electronics Corp. (Taiwan) 123,240 498,173 RF Micro Devices, Inc. † 84,830 668,460 Rockwell Automation, Inc. 38,200 4,757,810 Rovi Corp. † 13,505 307,644 Safeguard Scientifics, Inc. † 14,073 312,139 Samsung Electronics Co., Ltd. (South Korea) 2,354 2,976,795 SAP AG (Germany) 6,380 516,465 Sartorius AG (Preference) (Germany) 2,245 306,746 42 Dynamic Asset Allocation Growth Fund COMMON STOCKS (60.9%)* cont. Shares Value Technology cont. SciQuest, Inc. † 4,304 $116,273 Semtech Corp. † 6,518 165,166 Silicon Graphics International Corp. † 6,929 85,088 Silicon Image, Inc. † 40,422 278,912 Skyworth Digital Holdings, Ltd. (China) 496,000 272,577 SoftBank Corp. (Japan) 26,800 2,021,240 SolarWinds, Inc. † 11,825 504,100 Sparton Corp. † 9,042 264,750 SS&C Technologies Holdings, Inc. † 5,435 217,509 Symantec Corp. 227,368 4,540,539 Synaptics, Inc. † 6,337 380,347 Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 331,350 1,294,704 Tech Data Corp. † 7,651 466,405 Tencent Holdings, Ltd. (China) 19,400 1,350,744 Tokyo Electron, Ltd. (Japan) 16,300 1,000,743 Toshiba Corp. (Japan) 43,000 181,750 Tyler Technologies, Inc. † 4,311 360,744 Ultimate Software Group, Inc. † 3,026 414,562 Ultra Clean Holdings, Inc. † 23,697 311,616 Unisys Corp. † 10,796 328,846 United Internet AG (Germany) 18,967 890,637 VeriFone Systems, Inc. † 12,286 415,513 Verint Systems, Inc. † 5,364 251,733 Vocus, Inc. † 14,866 198,164 Western Digital Corp. 93,748 8,607,941 XO Group, Inc. † 16,926 171,630 Yandex NV Class A (Russia) † 18,471 557,639 Zynga, Inc. Class A † 29,374 126,308 Transportation (1.4%) Aegean Marine Petroleum Network, Inc. (Greece) 40,847 402,751 Aeroflot — Russian Airlines OJSC (Russia) † 115,182 180,943 Alaska Air Group, Inc. 20,800 1,940,848 Central Japan Railway Co. (Japan) 13,300 1,558,419 China Southern Airlines Co., Ltd. (China) 436,000 141,652 ComfortDelgro Corp., Ltd. (Singapore) 443,000 699,833 Copa Holdings SA Class A (Panama) 800 116,152 Delta Air Lines, Inc. 231,077 8,006,818 Deutsche Post AG (Germany) 25,353 941,996 Diana Shipping, Inc. (Greece) † 17,960 215,340 Hawaiian Holdings, Inc. † 27,804 388,144 International Consolidated Airlines Group SA (Spain) † 181,113 1,262,522 Japan Airlines Co., Ltd. (Japan) UR 17,100 840,630 Jaypee Infratech, Ltd. (India) † 130,757 46,376 Matson, Inc. 3,889 96,019 Quality Distribution, Inc. † 54,465 707,500 Republic Airways Holdings, Inc. † 21,780 199,069 SkyWest, Inc. 14,579 186,028 Dynamic Asset Allocation Growth Fund 43 COMMON STOCKS (60.9%)* cont. Shares Value Transportation cont. Southwest Airlines Co. 198,100 $4,677,141 Spirit Airlines, Inc. † 14,511 861,953 StealthGas, Inc. (Greece) † 67,544 767,975 Swift Transportation Co. † 36,738 909,266 Universal Truckload Services, Inc. 1,248 36,067 XPO Logistics, Inc. † 10,724 315,393 Yamato Transport Co., Ltd. (Japan) 32,400 697,554 Utilities and power (1.9%) Beijing Enterprises Water Group, Ltd. (China) 524,000 366,830 Centrica PLC (United Kingdom) 245,711 1,350,574 China Resources Gas Group, Ltd. (China) 194,000 618,294 China Resources Power Holdings Co., Ltd. (China) 80,000 208,395 China Water Affairs Group, Ltd. (China) 684,000 217,045 China WindPower Group, Ltd. (China) † 3,630,000 296,896 Chubu Electric Power Co., Inc. (Japan) 15,100 177,409 CMS Energy Corp. 71,673 2,098,585 Edison International 87,400 4,947,714 Enel SpA (Italy) 204,201 1,155,652 ENI SpA (Italy) 67,678 1,697,838 Entergy Corp. 47,524 3,176,979 GDF Suez (France) 42,450 1,161,437 Origin Energy, Ltd. (Australia) 35,021 464,354 PG&E Corp. 118,290 5,110,128 Power Grid Corp. of India, Ltd. (India) 124,786 219,374 PPL Corp. 168,800 5,594,032 Red Electrica Corporacion SA (Spain) 19,942 1,620,912 Tenaga Nasional Bhd (Malaysia) 182,600 668,459 Tokyo Gas Co., Ltd. (Japan) 116,000 588,159 UGI Corp. 30,100 1,372,861 United Utilities Group PLC (United Kingdom) 72,956 958,433 Veolia Environnement (France) 22,115 437,502 Total common stocks (cost $887,921,426) CORPORATE BONDS AND NOTES (13.9%)* Principal amount Value Basic materials (0.9%) Ainsworth Lumber Co., Ltd. 144A sr. notes 7 1/2s, 2017 (Canada) $76,000 $81,550 Allegheny Technologies, Inc. sr. unsec. unsub. notes 5.95s, 2021 40,000 42,220 ArcelorMittal SA sr. unsec. bonds 10.35s, 2019 (France) 705,000 892,706 ArcelorMittal SA sr. unsec. unsub. notes 7 1/2s, 2039 (France) 90,000 93,038 Archer Daniels-Midland Co. sr. unsec. notes 5.45s, 2018 871,000 985,227 Ashland, Inc. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 411,000 403,808 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 164,000 176,300 44 Dynamic Asset Allocation Growth Fund CORPORATE BONDS AND NOTES (13.9%)* cont. Principal amount Value Basic materials cont. Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 $210,000 $224,700 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 135,000 132,975 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 365,000 392,375 Cemex Finance, LLC 144A company guaranty sr. notes 9 3/8s, 2022 (Mexico) 200,000 234,750 Cemex SAB de CV 144A company guaranty sr. notes 6 1/2s, 2019 (Mexico) 205,000 218,069 CF Industries, Inc. company guaranty sr. unsec. notes 5 3/8s, 2044 88,000 91,057 CF Industries, Inc. company guaranty sr. unsec. notes 5.15s, 2034 60,000 62,002 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 57,000 67,770 CPG Merger Sub, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2021 140,000 150,150 Cytec Industries, Inc. sr. unsec. unsub. notes 3 1/2s, 2023 195,000 186,069 Dow Chemical Co. (The) sr. unsec. unsub. notes 8.55s, 2019 135,000 172,860 E.I. du Pont de Nemours & Co. sr. notes 3 5/8s, 2021 265,000 277,838 Eastman Chemical Co. sr. unsec. notes 3.6s, 2022 40,000 39,701 Eldorado Gold Corp. 144A sr. unsec. notes 6 1/8s, 2020 (Canada) 75,000 74,837 Exopack Holdings SA 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 250,000 264,063 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 355,000 374,525 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7s, 2021 (Canada) 100,000 101,750 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 215,000 236,500 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 340,000 357,850 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 115,000 123,913 Graphic Packaging International, Inc. company guaranty sr. unsec. notes 4 3/4s, 2021 105,000 105,131 HD Supply, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 335,000 365,569 HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 150,000 178,500 Hexion U.S. Finance Corp. company guaranty sr. notes 6 5/8s, 2020 145,000 150,075 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 65,000 64,350 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 165,000 171,600 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 210,000 235,200 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 85,000 93,288 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 560,000 563,500 Dynamic Asset Allocation Growth Fund 45 CORPORATE BONDS AND NOTES (13.9%)* cont. Principal amount Value Basic materials cont. IAMGOLD Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) $150,000 $133,500 Ineos Finance PLC 144A company guaranty sr. notes 7 1/2s, 2020 (United Kingdom) 100,000 109,500 INEOS Group Holdings SA 144A company guaranty sr. unsec. notes 6 1/8s, 2018 (Luxembourg) 220,000 227,425 International Paper Co. sr. unsec. notes 7.95s, 2018 725,000 886,710 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 325,000 375,375 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 250,000 276,875 Lubrizol Corp. (The) sr. unsec. notes 8 7/8s, 2019 135,000 174,391 LyondellBasell Industries NV sr. unsec. notes 6s, 2021 565,000 661,814 LyondellBasell Industries NV sr. unsec. unsub. notes 5 3/4s, 2024 285,000 328,316 Methanex Corp. sr. unsec. unsub. notes 3 1/4s, 2019 (Canada) 19,000 18,986 Momentive Performance Materials, Inc. company guaranty sr. notes 8 7/8s, 2020 10,000 10,825 Mosaic Co. (The) sr. unsec. unsub. notes 5 5/8s, 2043 14,000 15,013 Mosaic Co. (The) sr. unsec. unsub. notes 5.45s, 2033 6,000 6,479 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 135,000 142,088 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 130,000 132,389 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 225,000 251,438 Packaging Corp. of America sr. unsec. unsub. notes 4 1/2s, 2023 145,000 150,783 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 210,000 224,700 PQ Corp. 144A sr. notes 8 3/4s, 2018 230,000 251,275 Rio Tinto Finance USA PLC company guaranty sr. unsec. unsub. notes 1 5/8s, 2017 (United Kingdom) 885,000 886,656 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. unsub. notes 3 1/2s, 2020 (Australia) 10,000 10,241 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.9s, 2022 239,000 255,893 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.45s, 2019 210,000 225,808 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 180,000 201,150 Ryerson, Inc./Joseph T Ryerson & Son, Inc. company guaranty sr. notes 9s, 2017 175,000 188,781 Sealed Air Corp. 144A sr. unsec. notes 6 1/2s, 2020 155,000 170,888 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s, 2023 135,000 136,013 Smurfit Kappa Treasury Funding, Ltd. company guaranty sr. unsub. notes 7 1/2s, 2025 (Ireland) 55,000 62,150 Steel Dynamics, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 20,000 21,650 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 40,000 43,500 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 50,000 54,375 46Dynamic Asset Allocation Growth Fund CORPORATE BONDS AND NOTES (13.9%)* cont. Principal amount Value Basic materials cont. Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 $25,000 $25,438 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 (Belgium) 300,000 338,250 TMS International Corp. 144A company guaranty sr. unsec. notes 7 5/8s, 2021 55,000 58,850 Tronox Finance, LLC company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 175,000 179,813 USG Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 40,000 42,500 Weekley Homes, LLC/Weekley Finance Corp. sr. unsec. bonds 6s, 2023 340,000 338,300 Westvaco Corp. company guaranty sr. unsec. unsub. notes 7.95s, 2031 210,000 257,730 Weyerhaeuser Co. sr. unsec. unsub. notes 7 3/8s, 2032 R 355,000 456,297 Capital goods (0.6%) ADS Waste Holdings, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 355,000 386,063 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 420,000 485,625 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 6 5/8s, 2022 260,000 281,775 B/E Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 75,000 82,219 B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 175,000 180,031 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 285,000 330,956 BlueLine Rental Finance Corp. 144A sr. notes 7s, 2019 190,000 200,925 BOE Merger Corp. 144A sr. unsec. notes 9 1/2s, 2017 ‡‡ 250,000 263,125 Boeing Capital Corp. sr. unsec. unsub. notes 4.7s, 2019 105,000 117,494 Bombardier, Inc. 144A sr. notes 6 1/8s, 2023 (Canada) 130,000 131,300 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 125,000 139,375 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 305,000 338,550 Covidien International Finance SA company guaranty sr. unsec. unsub. notes 6s, 2017 (Luxembourg) 885,000 1,016,311 Crown Americas, LLC/Crown Americas Capital Corp. IV company guaranty sr. unsec. notes 4 1/2s, 2023 370,000 353,350 Deere & Co. sr. unsec. unsub. notes 2.6s, 2022 235,000 224,681 Delphi Corp. company guaranty sr. unsec. unsub. notes 5s, 2023 697,000 738,820 Exide Technologies sr. notes 8 5/8s, 2018 (In default) † 225,000 171,000 General Dynamics Corp. company guaranty sr. unsec. unsub. notes 3.6s, 2042 150,000 131,769 General Dynamics Corp. company guaranty sr. unsec. unsub. notes 2 1/4s, 2022 100,000 92,361 GrafTech International, Ltd. company guaranty sr. unsec. notes 6 3/8s, 2020 215,000 221,450 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 110,000 116,325 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 665,000 883,142 Dynamic Asset Allocation Growth Fund 47 CORPORATE BONDS AND NOTES (13.9%)* cont. Principal amount Value Capital goods cont. Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 $85,000 $90,525 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 395,000 387,100 Oshkosh Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 125,000 127,188 Pittsburgh Glass Works, LLC 144A company guaranty sr. notes 8s, 2018 235,000 255,563 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 200,000 212,000 Raytheon Co. sr. unsec. notes 4 7/8s, 2040 65,000 69,317 Rexel SA 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 (France) 200,000 211,000 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. notes 7 7/8s, 2019 100,000 109,875 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. notes 5 3/4s, 2020 245,000 256,638 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 200,000 223,500 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9s, 2019 105,000 112,350 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 8 1/4s, 2021 (New Zealand) 200,000 218,250 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 200,000 219,500 Terex Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 55,000 59,813 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 325,000 347,750 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 218,000 233,805 Titan International, Inc. 144A company guaranty sr. bonds 6 7/8s, 2020 110,000 116,600 TransDigm, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2021 55,000 60,913 TransDigm, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2020 40,000 40,700 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 285,000 305,663 Triumph Group, Inc. company guaranty sr. unsec. notes 4 7/8s, 2021 180,000 177,300 United Technologies Corp. sr. unsec. unsub. notes 4 1/2s, 2042 130,000 132,375 United Technologies Corp. sr. unsec. unsub. notes 3.1s, 2022 265,000 264,531 Vander Intermediate Holding II Corp. 144A sr. unsec. notes 9 3/4s, 2019 ‡‡ 105,000 110,775 Waste Management, Inc. company guaranty sr. unsec. notes 7 3/4s, 2032 170,000 235,172 48 Dynamic Asset Allocation Growth Fund CORPORATE BONDS AND NOTES (13.9%)* cont. Principal amount Value Communication services (1.4%) Adelphia Communications Corp. escrow bonds zero%, 2014 $200,000 $1,400 America Movil SAB de CV company guaranty sr. unsec. unsub. notes 6 1/8s, 2040 (Mexico) 140,000 157,997 America Movil SAB de CV company guaranty sr. unsec. unsub. notes 2 3/8s, 2016 (Mexico) 200,000 205,887 American Tower Corp. sr. unsec. notes 7s, 2017 R 210,000 243,938 AT&T, Inc. sr. unsec. unsub. notes 1.7s, 2017 885,000 892,659 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 525,000 623,438 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 80,000 93,300 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 150,000 171,375 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 185,000 196,100 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 110,000 108,900 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 150,000 164,063 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 165,000 176,344 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 5 1/8s, 2023 85,000 82,238 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 235,000 248,513 CenturyLink, Inc. sr. unsec. unsub. notes 6 3/4s, 2023 220,000 233,475 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s, 2020 50,000 52,563 Comcast Corp. company guaranty sr. unsec. unsub. bonds 6 1/2s, 2017 890,000 1,016,115 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 333,000 432,554 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2035 35,000 43,404 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 75,000 79,781 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 425,000 431,906 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 145,000 162,038 Deutsche Telekom International Finance BV company guaranty 8 3/4s, 2030 (Netherlands) 195,000 281,418 Digicel Group, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Jamaica) 355,000 378,963 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 225,000 234,000 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 390,000 461,175 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 165,000 184,800 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 60,000 62,700 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 290,000 318,275 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 320,000 360,800 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 130,000 135,200 Intelsat Jackson Holdings SA company guaranty sr. unsec. bonds 6 5/8s, 2022 (Bermuda) 105,000 109,200 Dynamic Asset Allocation Growth Fund 49 CORPORATE BONDS AND NOTES (13.9%)* cont. Principal amount Value Communication services cont. Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) $210,000 $230,475 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 8 1/8s, 2023 (Luxembourg) 430,000 455,800 Intelsat Luxembourg SA 144A sr. unsec. notes 7 3/4s, 2021 (Luxembourg) 1,005,000 1,057,763 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 90,000 121,314 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 185,000 207,431 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 45,000 49,388 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 210,000 227,588 Level 3 Financing, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 85,000 89,675 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. unsub. notes 7 1/4s, 2022 125,000 136,250 Nil International Telecom SCA 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 155,000 105,013 Orange SA sr. unsec. unsub. notes 4 1/8s, 2021 (France) 132,000 136,801 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 230,000 252,425 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) 160,000 160,400 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 813,000 907,799 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 85,000 93,895 Rogers Communications, Inc. company guaranty sr. unsec. bonds 8 3/4s, 2032 (Canada) 225,000 301,293 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 13,000 13,796 SBA Telecommunications, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 70,000 73,325 SES SA 144A company guaranty sr. unsec. notes 3.6s, 2023 (France) 222,000 215,207 Sprint Capital Corp. company guaranty 6 7/8s, 2028 965,000 936,050 Sprint Communications, Inc. sr. unsec. unsub. notes 8 3/8s, 2017 225,000 264,656 Sprint Communications, Inc. sr. unsec. unsub. notes 7s, 2020 125,000 135,938 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9s, 2018 485,000 592,913 Sprint Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2023 440,000 484,000 Sprint Corp. 144A company guaranty sr. unsec. notes 7 1/4s, 2021 250,000 272,500 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.836s, 2023 35,000 37,538 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.633s, 2021 90,000 96,638 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 290,000 308,125 50 Dynamic Asset Allocation Growth Fund CORPORATE BONDS AND NOTES (13.9%)* cont. Principal amount Value Communication services cont. T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.464s, 2019 $85,000 $90,950 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 250,000 265,313 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 400,000 418,500 TCI Communications, Inc. sr. unsec. unsub. notes 7 1/8s, 2028 205,000 258,967 Telefonica Emisiones SAU company guaranty sr. unsec. notes 4.57s, 2023 (Spain) 150,000 153,187 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 7.045s, 2036 (Spain) 120,000 144,890 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 3.192s, 2018 (Spain) 240,000 245,806 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 115,000 143,675 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 105,000 124,448 Time Warner Entertainment Co. LP company guaranty sr. unsec. bonds 8 3/8s, 2033 688,000 948,123 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) 150,000 162,750 Verizon Communications, Inc. sr. unsec. unsub. notes 6.4s, 2033 1,120,000 1,325,024 Verizon Communications, Inc. sr. unsec. unsub. notes 4 1/2s, 2020 120,000 130,093 Verizon Communications, Inc. sr. unsec. unsub. notes 2.55s, 2019 885,000 888,314 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) 260,000 260,650 Vodafone Group PLC sr. unsec. unsub. notes 1 1/4s, 2017 (United Kingdom) 869,000 859,358 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 385,000 436,975 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Luxembourg) 360,000 379,800 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Luxembourg) 400,000 421,500 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 385,000 441,788 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 160,000 172,000 Windstream Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2023 110,000 107,250 Consumer cyclicals (2.0%) 21st Century Fox America, Inc. company guaranty sr. unsec. unsub. debs. 7 3/4s, 2045 210,000 291,175 21st Century Fox America, Inc. company guaranty sr. unsec. unsub. notes 6.2s, 2034 15,000 17,483 Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 35,000 38,150 Amazon.com, Inc. sr. unsec. notes 1.2s, 2017 871,000 862,384 Dynamic Asset Allocation Growth Fund 51 CORPORATE BONDS AND NOTES (13.9%)* cont. Principal amount Value Consumer cyclicals cont. AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 $270,000 $311,175 AMC Entertainment, Inc. 144A company guaranty sr. unsec. sub. notes 5 7/8s, 2022 145,000 147,538 American Media, Inc. 144A notes 13 1/2s, 2018 11,246 12,146 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 90,000 103,725 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 210,000 228,375 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 8 1/8s, 2016 95,000 105,450 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 7 1/4s, 2023 95,000 99,275 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 213,000 213,000 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8s, 2021 70,000 67,638 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 265,000 282,225 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 125,000 129,104 Building Materials Corp. of America 144A company guaranty sr. notes 7 1/2s, 2020 240,000 258,600 Building Materials Corp. of America 144A company guaranty sr. notes 7s, 2020 95,000 101,888 Building Materials Corp. of America 144A sr. unsec. notes 6 3/4s, 2021 105,000 113,925 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 205,000 228,831 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 9s, 2020 187,000 167,833 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 350,000 336,875 CBS Corp. company guaranty sr. unsec. debs. 7 7/8s, 2030 100,000 131,067 CBS Corp. sr. unsec. unsub. notes 4 1/2s, 2021 210,000 226,202 CBS Outdoor Americas Capital, LLC/CBS Outdoor Americas Capital Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 195,000 199,875 CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9 1/8s, 2019 175,000 186,375 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 45,000 48,051 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5 1/4s, 2021 170,000 172,125 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 ‡‡ 69,000 69,518 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 130,000 130,975 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11s, 2021 585,000 674,213 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 160,000 170,000 52Dynamic Asset Allocation Growth Fund CORPORATE BONDS AND NOTES (13.9%)* cont. Principal amount Value Consumer cyclicals cont. Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 $175,000 $197,969 Cinemark USA, Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 40,000 40,000 Cinemark USA, Inc. company guaranty sr. unsec. notes 4 7/8s, 2023 100,000 96,125 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 25,000 27,719 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 275,000 287,031 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2019 250,000 262,500 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 240,000 259,200 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2022 800,000 855,000 CST Brands, Inc. company guaranty sr. unsec. notes 5s, 2023 170,000 167,025 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 190,000 202,350 Dana Holding Corp. sr. unsec. unsub. notes 6s, 2023 225,000 234,281 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 265,000 282,888 Dollar General Corp. sr. unsec. notes 3 1/4s, 2023 70,000 66,080 Entercom Radio, LLC company guaranty sr. unsec. sub. notes 10 1/2s, 2019 245,000 281,750 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 395,000 437,158 FelCor Lodging LP company guaranty sr. notes 10s, 2014 R 167,000 173,680 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 R 370,000 397,288 FelCor Lodging LP company guaranty sr. notes 5 5/8s, 2023 R 60,000 60,750 Ford Motor Co. sr. unsec. unsub. bonds 7.7s, 2097 146,000 171,081 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 210,000 272,244 Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 825,000 1,040,737 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2020 115,000 118,306 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2019 155,000 162,750 Garda World Security Corp. 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 (Canada) 295,000 314,980 General Motors Financial Co., Inc. company guaranty sr. unsec. notes 3 1/4s, 2018 567,000 571,961 General Motors Financial Co., Inc. company guaranty sr. unsec. notes 2 3/4s, 2016 318,000 322,166 Gibson Brands, Inc. 144A sr. notes 8 7/8s, 2018 165,000 175,519 GLP Capital LP/GLP Financing II, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2020 255,000 261,694 GLP Capital LP/GLP Financing II, Inc. 144A company guaranty sr. unsec. notes 4 3/8s, 2018 305,000 313,006 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 280,000 303,800 Dynamic Asset Allocation Growth Fund 53 CORPORATE BONDS AND NOTES (13.9%)* cont. Principal amount Value Consumer cyclicals cont. Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 325,000 $310,483 Griffey Intermediate, Inc./Griffey Finance Sub, LLC 144A sr. unsec. notes 7s, 2020 $285,000 248,663 Grupo Televisa, S.A.B. sr. unsec. unsub. notes 6 5/8s, 2025 (Mexico) 460,000 533,250 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 190,000 207,575 Home Depot, Inc. (The) sr. unsec. unsub. notes 5.4s, 2016 170,000 185,209 Host Hotels & Resorts LP sr. unsec. unsub. notes 6s, 2021 R 89,000 100,555 Host Hotels & Resorts LP sr. unsec. unsub. notes 5 1/4s, 2022 R 41,000 44,611 Howard Hughes Corp. (The) 144A sr. unsec. notes 6 7/8s, 2021 220,000 237,600 Hyatt Hotels Corp. sr. unsec. unsub. notes 3 3/8s, 2023 50,000 47,503 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 ‡‡ 300,000 307,125 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 160,000 173,000 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 130,000 131,950 Isle of Capri Casinos, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2020 160,000 173,800 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 205,000 220,119 Jeld-Wen, Inc. 144A sr. notes 12 1/4s, 2017 260,000 288,600 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 ‡‡ 95,000 99,038 Jo-Ann Stores, Inc. 144A sr. unsec. notes 8 1/8s, 2019 425,000 440,938 Johnson Controls, Inc. sr. unsec. notes 5.7s, 2041 35,000 39,409 K Hovnanian Enterprises, Inc. 144A sr. notes 7 1/4s, 2020 140,000 152,250 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 270,000 303,750 L Brands, Inc. sr. unsec. notes 5 5/8s, 2022 105,000 111,038 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 165,000 174,900 Lamar Media Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2024 85,000 87,125 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 250,000 266,250 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 295,000 286,888 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2019 115,000 117,013 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 380,000 409,925 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 6.9s, 2029 275,000 333,771 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 220,000 226,232 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 4.3s, 2043 178,000 162,711 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 3 7/8s, 2022 70,000 72,185 54 Dynamic Asset Allocation Growth Fund CORPORATE BONDS AND NOTES (13.9%)* cont. Principal amount Value Consumer cyclicals cont. Marriott International, Inc. sr. unsec. unsub. notes 3s, 2019 $695,000 $708,272 Masonite International Corp. 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 300,000 331,125 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 260,000 263,250 MGM Resorts International company guaranty sr. unsec. notes 7 5/8s, 2017 215,000 245,369 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 95,000 103,788 MGM Resorts International company guaranty sr. unsec. notes 6 3/4s, 2020 150,000 166,313 MGM Resorts International company guaranty sr. unsec. unsub. notes 8 5/8s, 2019 145,000 173,638 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 135,000 156,263 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 200,000 219,500 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 666,616 753,276 Navistar International Corp. sr. notes 8 1/4s, 2021 347,000 354,374 Neiman Marcus Group, Inc. 144A company guaranty sr. unsec. notes 8 3/4s, 2021 ‡‡ 165,000 182,325 Neiman Marcus Group, Inc. 144A company guaranty sr. unsec. notes 8s, 2021 120,000 131,850 Neiman Marcus Group, LLC (The) company guaranty sr. notes 7 1/8s, 2028 180,000 180,675 Nexstar Broadcasting, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 110,000 118,250 Nielsen Co. Luxembourg S.a.r.l. (The) 144A company guaranty sr. unsec. notes 5 1/2s, 2021 (Luxembourg) 125,000 130,625 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 4 1/2s, 2020 95,000 95,713 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 280,000 307,300 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 190,000 212,325 O’Reilly Automotive, Inc. company guaranty sr. unsec. unsub. notes 3.85s, 2023 55,000 54,349 Owens Corning company guaranty sr. unsec. notes 9s, 2019 113,000 139,988 Penn National Gaming, Inc. 144A sr. unsec. notes 5 7/8s, 2021 325,000 319,313 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 195,000 203,775 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 145,000 156,238 Petco Holdings, Inc. 144A sr. unsec. notes 8 1/2s, 2017 ‡‡ 125,000 128,125 Pulte Group, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 285,000 331,313 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 145,000 162,038 Quiksilver, Inc./QS Wholesale, Inc. 144A sr. notes 7 7/8s, 2018 25,000 27,250 QVC, Inc. 144A company guaranty sr. notes 4.85s, 2024 200,000 200,709 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 80,000 86,300 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 55,000 61,188 Dynamic Asset Allocation Growth Fund55 CORPORATE BONDS AND NOTES (13.9%)* cont. Principal amount Value Consumer cyclicals cont. Regal Entertainment Group sr. unsec. notes 5 3/4s, 2023 $205,000 $207,050 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2022 45,000 46,350 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 180,000 197,100 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 295,000 311,225 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 330,000 367,538 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 220,000 243,375 Schaeffler Finance BV 144A company guaranty sr. notes 8 1/2s, 2019 (Netherlands) 200,000 223,500 Schaeffler Finance BV 144A company guaranty sr. notes 7 3/4s, 2017 (Netherlands) 320,000 362,400 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 6 3/8s, 2021 170,000 176,800 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 5 3/8s, 2021 65,000 64,513 Sinclair Television Group, Inc. sr. unsec. notes 6 1/8s, 2022 90,000 91,125 Sirius XM Holdings, Inc. 144A sr. unsec. bonds 5 7/8s, 2020 510,000 538,050 Sirius XM Holdings, Inc. 144A sr. unsec. notes 5 1/4s, 2022 55,000 56,650 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 395,000 397,963 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2022 10,000 10,900 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 15,000 16,238 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2020 200,000 216,750 Standard Pacific Corp. company guaranty sr. unsec. notes 6 1/4s, 2021 215,000 228,975 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 100,000 98,500 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 47,000 51,818 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 95,000 93,813 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 85,000 85,850 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A sr. notes 7 3/4s, 2020 245,000 270,113 Time Warner, Inc. company guaranty sr. unsec. notes 3.15s, 2015 30,000 30,984 Townsquare Radio, LLC/Townsquare Radio, Inc. 144A company guaranty sr. unsec. notes 9s, 2019 130,000 143,000 Toyota Motor Credit Corp. sr. unsec. unsub. notes Ser. MTN, 1 1/4s, 2017 885,000 876,907 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 50,000 51,000 Travelport, LLC/Travelport Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 13 7/8s, 2016 ‡‡ 192,266 202,841 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 100,000 114,125 56Dynamic Asset Allocation Growth Fund CORPORATE BONDS AND NOTES (13.9%)* cont. Principal amount Value Consumer cyclicals cont. TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2021 $60,000 $61,500 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4.45s, 2023 85,000 85,425 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 395,000 437,463 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 6 1/2s, 2037 540,000 699,210 Walt Disney Co. (The) sr. unsec. notes 2 3/4s, 2021 80,000 79,658 Walt Disney Co. (The) sr. unsec. unsub. notes 4 3/8s, 2041 30,000 30,329 Walt Disney Co. (The) sr. unsec. unsub. notes Ser. MTN, 1.1s, 2017 885,000 875,901 Consumer staples (0.9%) Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 315,000 294,525 Affinion Investments, LLC 144A company guaranty sr. unsec. sub. notes 13 1/2s, 2018 96,900 98,354 Altria Group, Inc. company guaranty sr. unsec. bonds 4s, 2024 138,000 138,358 Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 34,000 44,629 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 5,000 6,598 Altria Group, Inc. company guaranty sr. unsec. unsub. notes 2.85s, 2022 255,000 239,293 Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. notes 1 1/4s, 2018 885,000 871,033 Anheuser-Busch InBev Worldwide, Inc. company guaranty unsec. unsub. notes 5 3/8s, 2020 315,000 361,615 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 500,000 543,750 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 80,000 92,000 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 220,000 221,650 B&G Foods, Inc. company guaranty sr. unsec. notes 4 5/8s, 2021 125,000 123,750 Bunge, Ltd. Finance Corp. company guaranty sr. unsec. notes 8 1/2s, 2019 13,000 16,043 Bunge, Ltd. Finance Corp. company guaranty sr. unsec. unsub. notes 4.1s, 2016 122,000 128,895 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 180,000 196,425 Cargill, Inc. 144A sr. unsec. notes 4.1s, 2042 185,000 171,309 CEC Entertainment, Inc. 144A sr. unsec. notes 8s, 2022 110,000 113,850 Claire’s Stores, Inc. 144A company guaranty sr. notes 6 1/8s, 2020 60,000 56,250 Claire’s Stores, Inc. 144A sr. notes 9s, 2019 280,000 290,850 Coca-Cola Co. (The) sr. unsec. unsub. notes 5.35s, 2017 548,000 626,178 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 60,000 58,650 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 350,000 394,625 Dynamic Asset Allocation Growth Fund 57 CORPORATE BONDS AND NOTES (13.9%)* cont. Principal amount Value Consumer staples cont. Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 $120,000 $132,600 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 R 240,000 231,600 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 R 50,000 49,375 CVS Caremark Corp. sr. unsec. unsub. notes 2 1/4s, 2018 885,000 885,704 CVS Pass-Through Trust 144A sr. mtge. notes 4.704s, 2036 174,240 178,118 Dave & Buster’s, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 295,000 315,650 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 290,000 319,000 Delhaize Group SA company guaranty sr. unsec. notes 4 1/8s, 2019 (Belgium) 52,000 53,892 Diageo Capital PLC company guaranty sr. unsec. unsub. notes 1 1/2s, 2017 (United Kingdom) 416,000 418,791 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 285,000 310,650 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 420,000 451,500 Erac USA Finance, LLC 144A company guaranty sr. unsec. notes 7s, 2037 145,000 182,361 ESAL GmbH 144A company guaranty sr. unsec. notes 6 1/4s, 2023 (Brazil) 200,000 189,030 Hawk Acquisition Sub, Inc. 144A sr. notes 4 1/4s, 2020 400,000 393,500 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 100,000 106,500 Hertz Corp. (The) company guaranty sr. unsec. notes 6 1/4s, 2022 230,000 246,100 Hertz Corp. (The) company guaranty sr. unsec. notes 5 7/8s, 2020 105,000 111,957 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 (Brazil) 85,000 93,075 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 65,000 69,063 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 55,000 58,575 Kerry Group Financial Services 144A company guaranty sr. unsec. notes 3.2s, 2023 (Ireland) 487,000 453,734 Kraft Foods Group, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 180,000 225,153 Kraft Foods Group, Inc. sr. unsec. unsub. notes 5s, 2042 40,000 41,886 Kroger Co. (The) company guaranty sr. unsec. unsub. notes 6.4s, 2017 74,000 84,942 Landry’s Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 70,000 74,900 Landry’s, Inc. 144A sr. unsec. notes 9 3/8s, 2020 540,000 594,675 Libbey Glass, Inc. company guaranty sr. notes 6 7/8s, 2020 301,000 328,466 McDonald’s Corp. sr. unsec. bonds 6.3s, 2037 56,000 70,292 McDonald’s Corp. sr. unsec. notes 5.7s, 2039 174,000 203,975 Molson Coors Brewing Co. company guaranty sr. unsec. unsub. notes 5s, 2042 135,000 140,927 PepsiCo, Inc. sr. unsec. notes 7.9s, 2018 185,000 232,225 PepsiCo, Inc. sr. unsec. unsub. notes 1 1/4s, 2017 879,000 876,725 58 Dynamic Asset Allocation Growth Fund CORPORATE BONDS AND NOTES (13.9%)* cont. Principal amount Value Consumer staples cont. Post Holdings, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 $30,000 $32,250 Prestige Brands, Inc. 144A sr. unsec. notes 5 3/8s, 2021 180,000 184,500 Revlon Consumer Products Corp. company guaranty sr. unsec. notes 5 3/4s, 2021 280,000 281,400 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 210,000 239,663 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 80,000 88,800 SABMiller Holdings, Inc. 144A company guaranty sr. unsec. notes 4.95s, 2042 250,000 261,773 Smithfield Foods, Inc. sr. unsec. unsub. notes 6 5/8s, 2022 185,000 199,800 Smithfield Foods, Inc. 144A sr. unsec. notes 5 7/8s, 2021 50,000 51,875 Smithfield Foods, Inc. 144A sr. unsec. notes 5 1/4s, 2018 35,000 36,400 Tyson Foods, Inc. company guaranty sr. unsec. unsub. notes 6.6s, 2016 95,000 104,921 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 160,000 179,600 United Rentals North America, Inc. company guaranty sr. unsec. notes 5 3/4s, 2024 45,000 45,338 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2023 240,000 254,400 Walgreen Co. sr. unsec. unsub. notes 1.8s, 2017 663,000 667,457 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 110,000 113,593 Energy (1.7%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 100,000 106,500 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 80,000 86,100 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 365,000 367,281 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 190,000 143,450 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 410,000 522,037 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 93,000 103,442 Anadarko Petroleum Corp. sr. unsec. notes 6.45s, 2036 225,000 266,128 Antero Resources Finance Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2021 180,000 182,700 Apache Corp. sr. unsec. unsub. notes 5.1s, 2040 15,000 15,817 Apache Corp. sr. unsec. unsub. notes 3 1/4s, 2022 124,000 125,071 Athlon Holdings LP/Athlon Finance Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2021 257,000 273,705 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 125,000 134,375 Aurora USA Oil & Gas Inc. 144A company guaranty sr. unsec. notes 9 7/8s, 2017 195,000 214,988 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 3.2s, 2016 (United Kingdom) 430,000 450,665 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 1.846s, 2017 (United Kingdom) 885,000 898,802 Dynamic Asset Allocation Growth Fund 59 CORPORATE BONDS AND NOTES (13.9%)* cont. Principal amount Value Energy cont. Calfrac Holdings LP 144A company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 $155,000 $162,750 Canadian Natural Resources, Ltd. sr. unsec. unsub. notes 5.7s, 2017 (Canada) 1,185,000 1,333,699 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 390,000 418,275 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 200,000 227,500 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 230,000 253,000 Chesapeake Energy Corp. company guaranty notes 6 1/2s, 2017 95,000 106,638 Chesapeake Energy Corp. company guaranty sr. unsec. bonds 6 1/4s, 2017 EUR 50,000 75,436 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 $60,000 63,525 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 255,000 264,563 Chevron Corp. sr. unsec. unsub. notes 1.104s, 2017 871,000 863,380 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 275,000 299,750 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 150,000 156,000 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 110,000 114,675 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) 105,000 84,000 ConocoPhillips Co. company guaranty sr. unsec. notes 1.05s, 2017 885,000 874,533 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 380,000 412,775 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 310,000 323,563 Continental Resources, Inc. company guaranty sr. unsec. notes 5s, 2022 430,000 451,500 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 339,000 369,510 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 50,000 53,500 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 150,000 150,750 Exterran Partners LP/EXLP Finance Corp. 144A company guaranty sr. unsec. notes 6s, 2022 175,000 172,149 Forum Energy Technologies, Inc. 144A sr. unsec. notes 6 1/4s, 2021 225,000 238,500 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 8.146s, 2018 (Russia) 158,000 177,940 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 420,000 434,700 Gulfport Energy Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2020 290,000 315,375 60Dynamic Asset Allocation Growth Fund CORPORATE BONDS AND NOTES (13.9%)* cont. Principal amount Value Energy cont. Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 $65,000 $70,038 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 560,000 581,000 Hercules Offshore, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 80,000 81,400 Hercules Offshore, Inc. 144A sr. unsec. notes 8 3/4s, 2021 85,000 92,438 Hess Corp. sr. unsec. unsub. notes 7.3s, 2031 80,000 101,119 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 190,000 206,625 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 60,000 77,885 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 300,000 315,375 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 375,000 415,781 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 340,000 348,075 Lightstream Resources, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 410,000 410,000 Linn Energy, LLC/Linn Energy Finance Corp. 144A company guaranty sr. unsec. notes 7 1/4s, 2019 480,000 500,400 Lone Pine Resources Canada, Ltd. escrow company guaranty sr. unsec. unsub. notes 10 3/8s, 2017 (Canada) F 100,000 5 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 175,000 184,188 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 110,000 113,850 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 (In default) † 275,000 214,500 National JSC Naftogaz of Ukraine govt. guaranty unsec. notes 9 1/2s, 2014 (Ukraine) 410,000 387,450 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 210,000 223,650 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 245,000 264,301 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 135,000 146,475 Oasis Petroleum, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 195,000 211,088 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 245,000 260,993 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 180,000 183,150 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 190,000 212,800 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6s, 2018 190,000 199,263 Petrohawk Energy Corp. company guaranty sr. unsec. notes 7 1/4s, 2018 215,000 228,115 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 1,920,000 1,835,597 Dynamic Asset Allocation Growth Fund 61 CORPORATE BONDS AND NOTES (13.9%)* cont. Principal amount Value Energy cont. Petroleos Mexicanos 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2045 (Mexico) $250,000 $270,436 Petroleos Mexicanos 144A company guaranty sr. unsec. unsub. notes 4 7/8s, 2024 (Mexico) 250,000 257,697 Phillips 66 company guaranty sr. unsec. unsub. notes 2.95s, 2017 885,000 923,210 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 965,000 1,066,325 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 115,000 124,200 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 95,000 96,900 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 315,000 331,144 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 5/8s, 2021 125,000 127,813 Sabine Pass Liquefaction, LLC 144A sr. notes 6 1/4s, 2022 125,000 129,375 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 995,000 1,099,475 Sabine Pass LNG LP company guaranty sr. notes 6 1/2s, 2020 95,000 99,750 Samson Investment Co. 144A sr. unsec. notes 10 3/4s, 2020 515,000 561,350 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 95,000 101,413 Seven Generations Energy, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Canada) 200,000 219,066 Shelf Drilling Holdings, Ltd. 144A sr. notes 8 5/8s, 2018 595,000 644,088 Shell International Finance BV company guaranty sr. unsec. notes 3.1s, 2015 (Netherlands) 270,000 278,981 Shell International Finance BV company guaranty sr. unsec. unsub. notes 5.2s, 2017 (Netherlands) 950,000 1,061,443 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 125,000 133,750 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 105,000 113,400 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 40,000 42,750 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 110,000 121,282 Tervita Corp. 144A sr. unsec. notes 10 7/8s, 2018 (Canada) 60,000 60,545 Total Capital International SA company guaranty sr. unsec. unsub. notes 1.55s, 2017 (France) 871,000 879,565 Trinidad Drilling, Ltd. 144A sr. unsec. notes 7 7/8s, 2019 (Canada) 55,000 58,850 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 210,000 222,600 Weatherford International, Ltd. of Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 (Bermuda) 685,000 1,037,274 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 460,000 493,925 Williams Cos., Inc. (The) notes 7 3/4s, 2031 16,000 17,951 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 43,000 51,090 Williams Partners LP sr. unsec. notes 5.4s, 2044 128,000 130,757 Williams Partners LP sr. unsec. notes 4.3s, 2024 127,000 127,257 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 85,000 87,125 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 365,000 390,550 62 Dynamic Asset Allocation Growth Fund CORPORATE BONDS AND NOTES (13.9%)* cont. Principal amount Value Financials (3.8%) Abbey National Treasury Services PLC of Stamford, CT company guaranty sr. unsec. unsub. notes 1 3/8s, 2017 $950,000 $951,259 Abbey National Treasury Services PLC/London bank guaranty sr. unsec. unsub. FRN notes 1.819s, 2014 (United Kingdom) 135,000 135,137 ABN Amro Bank NV 144A sr. unsec. notes 4 1/4s, 2017 (Netherlands) 610,000 655,194 Aflac, Inc. sr. unsec. notes 8 1/2s, 2019 495,000 636,203 Aflac, Inc. sr. unsec. notes 6.9s, 2039 220,000 285,602 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 210,000 234,413 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 160,000 169,200 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 145,000 174,725 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 140,000 166,425 Ally Financial, Inc. unsec. sub. notes 8s, 2018 155,000 184,838 American Express Co. sr. unsec. notes 7s, 2018 555,000 658,269 American Express Co. sr. unsec. notes 6.15s, 2017 337,000 388,440 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2068 412,000 541,265 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 437,000 500,047 American International Group, Inc. sr. unsec. unsub. notes 3.8s, 2017 885,000 946,862 ARC Properties Operating Partnership LP/Clark Acquisition, LLC 144A company guaranty sr. unsec. unsub. notes 4.6s, 2024 R 410,000 409,836 Associates Corp. of North America sr. unsec. notes 6.95s, 2018 209,000 248,774 AXA SA 144A jr. unsec. sub. FRN notes 6.463s, perpetual maturity (France) 425,000 446,781 AXA SA 144A jr. unsec. sub. FRN notes 6.379s, perpetual maturity (France) 305,000 322,156 Banco del Estado de Chile 144A sr. unsec. notes 2s, 2017 (Chile) 185,000 184,112 Bank of America Corp. sr. unsec. unsub. notes 2s, 2018 871,000 869,369 Bank of Montreal sr. unsec. unsub. notes Ser. MTN, 2 1/2s, 2017 (Canada) 871,000 902,044 Bank of New York Mellon Corp. (The) sr. unsec. unsub. notes 1.969s, 2017 270,000 274,990 Bank of New York Mellon Corp. (The) 144A sr. unsec. notes Ser. MTN, 2 1/2s, 2016 20,000 20,640 Bank of Nova Scotia sr. unsec. unsub. notes 1 3/8s, 2017 (Canada) 885,000 875,995 Bank of Tokyo-Mitsubishi UFJ, Ltd. (The) 144A sr. unsec. notes 1.2s, 2017 (Japan) 895,000 889,129 Barclays Bank PLC jr. sub. stock FRB bonds 6.278s, perpetual maturity (United Kingdom) 530,000 528,037 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 353,000 473,136 BBVA International Preferred SAU bank guaranty jr. unsec. sub. FRN notes 5.919s, perpetual maturity (Spain) 570,000 567,150 Bear Stearns Cos., LLC (The) sr. unsec. unsub. notes 5.7s, 2014 640,000 660,535 Dynamic Asset Allocation Growth Fund63 CORPORATE BONDS AND NOTES (13.9%)* cont. Principal amount Value Financials cont. Berkshire Hathaway Finance Corp. company guaranty sr. unsec. unsub. notes 4.3s, 2043 $90,000 $85,882 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. unsub. notes 1.6s, 2017 927,000 938,338 BNP Paribas SA bank guaranty sr. unsec. unsub. notes Ser. MTN, 1 3/8s, 2017 (France) 950,000 948,522 BNP Paribas SA sr. unsec. notes Ser. MTN, 2 3/8s, 2017 (France) 110,000 112,554 BNP Paribas SA 144A jr. unsec. sub. FRN notes 5.186s, perpetual maturity (France) 411,000 421,789 BPCE SA 144A unsec. sub. notes 5.7s, 2023 (France) 450,000 467,762 BPCE SA 144A unsec. sub. notes 5.15s, 2024 (France) 325,000 322,866 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 R 190,000 204,261 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 85,000 90,738 CBL & Associates LP company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 R 725,000 746,025 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 100,000 100,125 CIT Group, Inc. sr. unsec. notes 5s, 2023 125,000 127,813 CIT Group, Inc. sr. unsec. notes 5s, 2022 210,000 217,875 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 170,000 182,325 CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 155,000 166,625 CIT Group, Inc. sr. unsec. unsub. notes 3 7/8s, 2019 90,000 90,985 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 305,000 341,219 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 210,000 226,275 Citigroup, Inc. sr. unsec. notes 8 1/2s, 2019 11,000 14,015 Citigroup, Inc. sr. unsec. unsub. notes 4.45s, 2017 885,000 955,824 Commerzbank AG 144A unsec. sub. notes 8 1/8s, 2023 (Germany) 815,000 932,156 Commonwealth Bank of Australia of New York, NY sr. unsec. unsub. bonds 1 1/8s, 2017 1,210,000 1,205,333 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 175,000 147,875 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA bank guaranty sr. unsec. notes 3 3/8s, 2017 (Netherlands) 792,000 839,666 Credit Acceptance Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 205,000 213,200 Credit Suisse Group AG 144A jr. unsec. sub. FRN notes 7 1/2s, perpetual maturity (Switzerland) 490,000 532,263 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 R 150,000 186,302 Deutsche Bank AG/London sr. unsec. notes 6s, 2017 (United Kingdom) 871,000 991,525 Duke Realty LP company guaranty sr. unsec. notes 6 3/4s, 2020 R 110,000 128,333 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 385,000 418,688 EPR Properties unsec. notes 5 1/4s, 2023 R 380,000 384,861 Fifth Third Bancorp jr. unsec. sub. FRB bonds 5.1s, perpetual maturity 156,000 143,520 Five Corners Funding Trust 144A unsec. bonds 4.419s, 2023 230,000 235,327 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 750,000 964,299 64Dynamic Asset Allocation Growth Fund CORPORATE BONDS AND NOTES (13.9%)* cont. Principal amount Value Financials cont. General Electric Capital Corp. sr. unsec. notes Ser. GMTN, 3.1s, 2023 $50,000 $48,928 General Electric Capital Corp. sr. unsec. notes Ser. MTN, 5.4s, 2017 1,315,000 1,467,831 Genworth Holdings, Inc. sr. unsec. unsub. notes 7.7s, 2020 325,000 395,977 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 335,000 405,082 Goldman Sachs Group, Inc. (The) sr. unsec. unsub. notes Ser. GLOB, 2 3/8s, 2018 444,000 446,950 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 122,000 138,885 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 5 1/8s, 2022 100,000 111,557 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 250,000 259,328 HCP, Inc. sr. unsec. unsub. notes 3.15s, 2022 R 195,000 186,362 Health Care REIT, Inc. sr. unsec. unsub. notes 3 3/4s, 2023 R 390,000 382,305 Hockey Merger Sub 2, Inc. 144A sr. unsec. notes 7 7/8s, 2021 255,000 272,213 HSBC Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB bonds 10.176s, perpetual maturity (Jersey) 740,000 1,065,600 HSBC Finance Corp. sr. unsec. sub. notes 6.676s, 2021 408,000 476,112 HSBC Holdings PLC unsec. sub. notes 4 1/4s, 2024 (United Kingdom) 400,000 399,206 HSBC USA Capital Trust I 144A jr. bank guaranty unsec. notes 7.808s, 2026 180,000 182,250 Icahn Enterprises LP/Icahn Enterprises Finance Corp. 144A company guaranty sr. unsec. notes 6s, 2020 460,000 487,600 Icahn Enterprises LP/Icahn Enterprises Finance Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2022 250,000 253,750 ING Bank NV 144A unsec. sub. notes 5.8s, 2023 (Netherlands) 1,960,000 2,073,491 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 65,000 71,825 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 210,000 222,075 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 300,000 310,500 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 R 140,000 158,025 JPMorgan Chase & Co. jr. unsec. sub. FRN notes 7.9s, perpetual maturity 363,000 410,190 JPMorgan Chase & Co. sr. unsec. unsub. notes 2s, 2017 882,000 894,126 KeyCorp sr. unsec. unsub. notes Ser. MTN, 2.3s, 2018 866,000 862,861 LBG Capital No. 1 PLC 144A bank guaranty unsec. sub. bonds 7 7/8s, 2020 (United Kingdom) 1,668,000 1,810,614 Leucadia National Corp. sr. unsec. bonds 5 1/2s, 2023 725,000 755,330 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 725,000 804,750 Lloyds Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 230,000 262,787 Lloyds Banking Group PLC 144A jr. unsec. sub. FRN notes 6.657s, perpetual maturity (United Kingdom) 185,000 185,925 Macquarie Bank, Ltd. 144A sr. unsec. notes 3.45s, 2015 (Australia) 90,000 92,889 Merrill Lynch & Co., Inc. unsec. sub. notes 6.11s, 2037 770,000 861,150 MetLife, Inc. sr. unsec. unsub. notes 6 3/4s, 2016 885,000 992,493 Dynamic Asset Allocation Growth Fund 65 CORPORATE BONDS AND NOTES (13.9%)* cont. Principal amount Value Financials cont. Metropolitan Life Global Funding I 144A notes 3s, 2023 $155,000 $148,343 Mid-America Apartments LP sr. unsec. notes 4.3s, 2023 R 385,000 386,659 Morgan Stanley sr. unsec. notes 4 3/4s, 2017 870,000 949,456 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 R 115,000 123,625 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 R 260,000 278,200 National Australia Bank of New York, Ltd. sr. unsec. notes 2.3s, 2018 (Australia) 475,000 479,056 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 85,000 85,425 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2018 85,000 85,425 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 105,000 98,963 Nationwide Mutual Insurance Co. 144A notes 9 3/8s, 2039 135,000 199,740 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 5 7/8s, 2022 155,000 165,075 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 5 5/8s, 2020 100,000 106,125 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/2s, 2020 165,000 175,725 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 125,000 132,188 USI, Inc./NY 144A sr. unsec. notes 7 3/4s, 2021 325,000 338,000 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 160,000 177,200 PHH Corp. sr. unsec. unsub. notes 6 3/8s, 2021 330,000 339,075 PNC Bank, NA sr. unsec. unsub. notes Ser. BKNT, 1 1/8s, 2017 890,000 886,954 Primerica, Inc. sr. unsec. unsub. notes 4 3/4s, 2022 234,000 245,847 Progressive Corp. (The) jr. unsec. sub. FRN notes 6.7s, 2037 190,000 209,000 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 250,000 249,063 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 140,000 152,950 Prudential Financial, Inc. jr. unsec. sub. FRN notes 8 7/8s, 2038 140,000 170,800 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5 5/8s, 2043 388,000 399,155 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5.2s, 2044 144,000 143,100 Prudential Holdings, LLC 144A sr. notes Ser. B, 7.245s, 2023 150,000 183,899 Realty Income Corp. sr. unsec. notes 4.65s, 2023 R 75,000 78,556 Royal Bank of Canada sr. unsec. unsub. notes Ser. GMTN, 2.2s, 2018 (Canada) 885,000 890,756 Royal Bank of Scotland Group PLC jr. sub. unsec. FRN notes Ser. U, 7.64s, perpetual maturity (United Kingdom) 705,000 715,575 Royal Bank of Scotland Group PLC unsec. sub. notes 6.1s, 2023 (United Kingdom) 682,000 708,924 Royal Bank of Scotland Group PLC unsec. sub. notes 6s, 2023 (United Kingdom) 208,000 212,982 Royal Bank of Scotland Group PLC unsec. sub. notes 4.7s, 2018 (United Kingdom) 515,000 529,307 Santander Holdings USA, Inc. sr. unsec. unsub. notes 4 5/8s, 2016 63,000 67,358 66Dynamic Asset Allocation Growth Fund CORPORATE BONDS AND NOTES (13.9%)* cont. Principal amount Value Financials cont. Santander Issuances SAU 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) $500,000 $531,042 Sberbank of Russia Via SB Capital SA 144A sr. notes 6 1/8s, 2022 (Russia) 220,000 228,493 Sberbank of Russia Via SB Capital SA 144A sr. notes 4.95s, 2017 (Russia) 320,000 329,920 Simon Property Group LP sr. unsec. unsub. notes 5 1/4s, 2016 R 100,000 110,061 Simon Property Group LP 144A sr. unsec. unsub. notes 1 1/2s, 2018 802,000 790,745 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 140,000 164,850 Societe Generale SA bank guaranty sr. unsec. notes 2 3/4s, 2017 (France) 375,000 385,950 Societe Generale SA 144A jr. unsec. sub. FRB bonds 7 7/8s, perpetual maturity (France) 350,000 365,925 Springleaf Finance Corp. sr. unsec. unsub. notes 7 3/4s, 2021 50,000 55,375 Springleaf Finance Corp. sr. unsec. unsub. notes 6s, 2020 750,000 763,125 Standard Chartered PLC 144A unsec. sub. notes 3.95s, 2023 (United Kingdom) 650,000 620,907 Svenska Handelsbanken AB bank guaranty sr. unsec. notes 2 7/8s, 2017 (Sweden) 458,000 477,125 Swiss Re Treasury US Corp. 144A company guaranty sr. unsec. notes 4 1/4s, 2042 255,000 237,925 TMX Finance, LLC/TitleMax Finance Corp. 144A sr. notes 8 1/2s, 2018 50,000 54,750 Travelers Property Casuality Corp. sr. unsec. unsub. bonds 7 3/4s, 2026 110,000 146,907 UBS AG of Stamford, CT sr. unsec. unsub. notes Ser. BKNT, 5 7/8s, 2017 783,000 897,139 US Bank of NA of Cincinnati, OH sr. unsec. notes Ser. BKNT, 1.1s, 2017 900,000 901,725 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 6.8s, 2025 (Russia) 2,000,000 1,980,000 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,976,000 2,099,500 Wachovia Corp. sr. unsec. notes 5 3/4s, 2017 95,000 107,953 Walter Investment Management Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2021 175,000 174,563 Wells Fargo & Co. sr. unsec. notes 2.1s, 2017 871,000 891,844 Westpac Banking Corp. sr. unsec. bonds 3s, 2015 (Australia) 45,000 46,775 Westpac Banking Corp. sr. unsec. notes 4 7/8s, 2019 (Australia) 220,000 244,663 Westpac Banking Corp. sr. unsec. unsub. notes 2 1/4s, 2018 (Australia) 160,000 160,975 WP Carey, Inc. sr. unsec. unsub. notes 4.6s, 2024 95,000 94,962 ZFS Finance USA Trust V 144A FRB bonds 6 1/2s, 2037 290,000 310,663 Health care (1.0%) AbbVie, Inc. sr. unsec. unsub. notes 2.9s, 2022 240,000 230,697 AbbVie, Inc. sr. unsec. unsub. notes 1 3/4s, 2017 793,000 795,506 Acadia Healthcare Co., Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 220,000 229,625 Actavis, Inc. sr. unsec. unsub. notes 4 5/8s, 2042 95,000 90,227 Dynamic Asset Allocation Growth Fund 67 CORPORATE BONDS AND NOTES (13.9%)* cont. Principal amount Value Health care cont. Actavis, Inc. sr. unsec. unsub. notes 3 1/4s, 2022 $80,000 $76,975 Actavis, Inc. sr. unsec. unsub. notes 1 7/8s, 2017 20,000 19,950 Amgen, Inc. sr. unsec. notes 3.45s, 2020 345,000 354,856 Amgen, Inc. sr. unsec. unsub. notes 2 1/8s, 2017 885,000 902,349 AmSurg Corp. company guaranty sr. unsec. unsub. notes 5 5/8s, 2020 220,000 228,800 AstraZeneca PLC sr. unsec. unsub. notes 6.45s, 2037 (United Kingdom) 270,000 339,119 AstraZeneca PLC sr. unsub. notes 5.9s, 2017 (United Kingdom) 885,000 1,017,412 Aviv Healthcare Properties LP/Aviv Healthcare Capital Corp. company guaranty sr. unsec. notes 7 3/4s, 2019 215,000 232,200 Aviv Healthcare Properties LP/Aviv Healthcare Capital Corp. company guaranty sr. unsec. notes 6s, 2021 215,000 223,063 Biomet, Inc. company guaranty sr. unsec. sub. notes 6 1/2s, 2020 170,000 180,625 Biomet, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 275,000 296,175 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 250,000 378,099 Capsugel SA 144A sr. unsec. notes 7s, 2019 (Luxembourg) ‡‡ $200,000 206,000 Catamaran Corp. company guaranty sr. unsec. bonds 4 3/4s, 2021 120,000 121,650 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 40,000 42,150 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 85,000 93,394 CHS/Community Health Systems, Inc. 144A company guaranty sr. notes 5 1/8s, 2021 40,000 41,000 CHS/Community Health Systems, Inc. 144A company guaranty sr. unsec. notes 6 7/8s, 2022 50,000 52,250 CIGNA Corp. sr. unsec. unsub. notes 4 1/2s, 2021 235,000 253,832 ConvaTec Healthcare D Sarl 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 105,000 153,001 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $200,000 222,000 Endo Finance, LLC 144A company guaranty sr. unsec. notes 5 3/4s, 2022 100,000 102,625 Envision Healthcare Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 143,000 152,831 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 205,000 220,888 HCA, Inc. company guaranty sr. notes 3 3/4s, 2019 350,000 351,313 HCA, Inc. sr. notes 6 1/2s, 2020 795,000 890,400 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 70,000 79,975 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 400,000 435,000 Healthcare Technology Intermediate, Inc. 144A sr. unsec. notes 7 3/8s, 2018 ‡‡ 130,000 132,600 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 165,000 176,138 IMS Health, Inc. 144A sr. unsec. notes 6s, 2020 105,000 110,513 68 Dynamic Asset Allocation Growth Fund CORPORATE BONDS AND NOTES (13.9%)* cont. Principal amount Value Health care cont. Jaguar Holding Co. I 144A sr. unsec. notes 9 3/8s, 2017 ‡‡ $105,000 $110,381 Jaguar Holding Co. II/Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 170,000 189,125 JLL/Delta Dutch Newco BV 144A sr. unsec. notes 7 1/2s, 2022 (Netherlands) 320,000 329,600 Johnson & Johnson sr. unsec. notes 5.15s, 2018 554,000 632,338 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 480,000 552,000 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty sr. unsec. notes 12 1/2s, 2019 130,000 151,125 Merck & Co., Inc. sr. unsec. unsub. notes 1.3s, 2018 763,000 746,060 MPH Acquisition Holdings, LLC 144A sr. unsec. notes 6 5/8s, 2022 30,000 30,750 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 210,000 227,850 Mylan, Inc./PA company guaranty sr. unsec. notes 2.6s, 2018 25,000 25,256 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 R 155,000 168,950 Omega Healthcare Investors, Inc. 144A sr. unsec. notes 4.95s, 2024 R 175,000 171,285 Par Pharmaceutical Cos., Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 305,000 330,163 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 45,000 53,126 Salix Pharmaceuticals, Ltd. 144A company guaranty sr. unsec. notes 6s, 2021 75,000 80,063 Service Corp. International/US sr. notes 7s, 2019 115,000 121,756 Service Corp. International/US sr. unsec. unsub. notes 6 3/4s, 2016 625,000 679,688 Service Corp. International/US 144A sr. unsec. notes 5 3/8s, 2022 240,000 243,000 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 200,000 210,200 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 200,000 213,250 Tenet Healthcare Corp. company guaranty sr. bonds 4 1/2s, 2021 105,000 102,638 Tenet Healthcare Corp. company guaranty sr. bonds 4 3/8s, 2021 190,000 183,350 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 435,000 480,131 Tenet Healthcare Corp. company guaranty sr. notes 4 3/4s, 2020 45,000 45,338 Tenet Healthcare Corp. 144A sr. notes 6s, 2020 250,000 267,500 Teva Pharmaceutical Finance II BV/Teva Pharmaceutical Finance III, LLC company guaranty sr. unsec. unsub. notes 3s, 2015 (Curacao) 135,000 138,752 United Surgical Partners International, Inc. company guaranty sr. unsec. unsub. notes 9s, 2020 170,000 188,700 UnitedHealth Group, Inc. sr. unsec. notes 6s, 2018 396,000 455,739 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4.7s, 2021 310,000 342,588 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 55,000 55,331 UnitedHealth Group, Inc. sr. unsec. unsub. notes 3.95s, 2042 245,000 222,146 Dynamic Asset Allocation Growth Fund 69 CORPORATE BONDS AND NOTES (13.9%)* cont. Principal amount Value Health care cont. UnitedHealth Group, Inc. sr. unsec. unsub. notes 2 3/4s, 2023 $245,000 $231,012 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 45,000 48,713 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 105,000 111,563 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 340,000 368,050 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 45,000 47,588 Valeant Pharmaceuticals International 144A sr. unsec. notes 6 3/4s, 2018 250,000 275,000 WellCare Health Plans, Inc. sr. unsec. notes 5 3/4s, 2020 180,000 189,000 Technology (0.7%) ACI Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 150,000 158,063 Alcatel-Lucent USA, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 450,000 473,625 Apple, Inc. sr. unsec. unsub. notes 3.85s, 2043 125,000 111,219 Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 130,000 120,575 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 435,000 431,738 Cisco Systems, Inc. company guaranty sr. unsec. unsub. notes 3.15s, 2017 395,000 417,722 Cisco Systems, Inc. sr. unsec. unsub. notes 1.1s, 2017 401,000 401,817 eBay, Inc. sr. unsec. unsub. notes 1.35s, 2017 885,000 884,744 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 115,000 125,781 Fidelity National Information Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2022 105,000 109,839 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 290,000 345,100 First Data Corp. company guaranty sr. unsec. notes 11 1/4s, 2021 165,000 188,306 First Data Corp. company guaranty sr. unsec. sub. notes 11 3/4s, 2021 370,000 388,500 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 1,135,000 1,231,475 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 140,000 150,500 First Data Holdings, Inc. 144A sr. unsec. notes 14 1/2s, 2019 ‡‡ 135,000 127,913 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 136,000 157,760 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 5s, 2021 200,000 204,000 Freescale Semiconductor, Inc. 144A sr. notes 6s, 2022 240,000 253,200 Hewlett-Packard Co. sr. unsec. notes 5 1/2s, 2018 135,000 152,246 Hewlett-Packard Co. sr. unsec. unsub. notes 2.6s, 2017 754,000 776,927 Honeywell International, Inc. sr. unsec. unsub. notes 5 3/8s, 2041 155,000 180,425 Honeywell International, Inc. sr. unsec. unsub. notes 4 1/4s, 2021 120,000 131,222 IBM Corp. sr. unsec. unsub. notes 1 7/8s, 2022 390,000 351,293 70 Dynamic Asset Allocation Growth Fund CORPORATE BONDS AND NOTES (13.9%)* cont. Principal amount Value Technology cont. Infor US, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2018 $110,000 $127,325 Intel Corp. sr. unsec. unsub. notes 1.35s, 2017 890,000 883,971 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 105,000 115,763 Iron Mountain, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 210,000 223,125 Jabil Circuit, Inc. sr. unsec. notes 8 1/4s, 2018 84,000 100,380 Micron Technology, Inc. 144A sr. unsec. notes 5 7/8s, 2022 180,000 188,550 Microsoft Corp. sr. unsec. unsub. notes 5.3s, 2041 60,000 67,981 Microsoft Corp. sr. unsec. unsub. notes 4.2s, 2019 250,000 276,408 Oracle Corp. sr. unsec. unsub. notes 2 1/2s, 2022 355,000 333,915 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 765,000 761,175 SunGard Data Systems, Inc. company guaranty sr. unsec. sub. notes 6 5/8s, 2019 145,000 153,338 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 215,000 235,694 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 275,000 299,063 Xerox Corp. sr. unsec. notes 6 3/4s, 2039 72,000 83,353 Xerox Corp. sr. unsec. unsub. notes 5 5/8s, 2019 60,000 68,115 Transportation (0.1%) Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) 340,000 361,250 Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 232,000 250,560 Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 105,000 115,414 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 95,000 109,022 CSX Corp. sr. unsec. unsub. notes 4.1s, 2044 240,000 218,916 Delta Air Lines, Inc. sr. notes Ser. A, 7 3/4s, 2019 149,201 174,565 FedEx Corp. company guaranty sr. unsec. unsub. notes 2 5/8s, 2022 45,000 42,007 Kansas City Southern de Mexico SA de CV sr. unsec. unsub. notes 2.35s, 2020 (Mexico) 53,000 49,800 Kansas City Southern Railway Co. (The) 144A sr. unsec. notes 4.3s, 2043 97,000 87,327 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 315,000 346,106 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 180,000 182,700 Utilities and power (0.8%) AES Corp. (VA) sr. unsec. unsub. notes 8s, 2017 725,000 858,219 AES Corp. (VA) sr. unsec. unsub. notes 7 3/8s, 2021 325,000 370,500 AES Corp. (VA) sr. unsec. unsub. notes 4 7/8s, 2023 85,000 81,494 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 35,000 35,696 Atmos Energy Corp. sr. unsec. sub. notes 8 1/2s, 2019 20,000 25,540 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 371,000 405,318 Calpine Corp. 144A company guaranty sr. notes 6s, 2022 60,000 63,000 Dynamic Asset Allocation Growth Fund 71 CORPORATE BONDS AND NOTES (13.9%)* cont. Principal amount Value Utilities and power cont. Calpine Corp. 144A company guaranty sr. notes 5 7/8s, 2024 $50,000 $50,500 Colorado Interstate Gas Co., LLC sr. unsec. debs. 6.85s, 2037 30,000 33,961 Consolidated Edison Co. of New York sr. unsec. notes 7 1/8s, 2018 562,000 681,693 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 130,000 124,306 DPL, Inc. sr. unsec. notes 6 1/2s, 2016 345,000 372,600 Duke Energy Corp. sr. unsec. unsub. notes 2.15s, 2016 265,000 272,437 Dynegy Holdings, LLC escrow bonds 7 3/4s, 2019 410,000 513 EDP Finance BV 144A sr. unsec. notes 5 1/4s, 2021 (Netherlands) 265,000 272,628 El Paso, LLC company guaranty sr. notes 7s, 2017 670,000 755,985 El Paso, LLC sr. notes Ser. GMTN, 7 3/4s, 2032 225,000 240,644 Electricite de France (EDF) 144A jr. unsec. sub. FRN notes 5 5/8s, perpetual maturity (France) 1,660,000 1,693,200 Electricite de France (EDF) 144A sr. unsec. notes 6.95s, 2039 (France) 115,000 145,873 Electricite de France (EDF) 144A sr. unsec. notes 6 1/2s, 2019 (France) 165,000 195,315 Electricite de France (EDF) 144A unsec. sub. FRN notes 5 1/4s, perpetual maturity (France) 1,235,000 1,244,263 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 249,000 262,073 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A sr. notes 10 1/4s, 2020 348,000 366,705 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 150,000 171,563 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 85,000 96,290 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 75,000 81,180 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 230,000 228,024 EP Energy, LLC/EP Energy Finance, Inc. sr. unsec. notes 9 3/8s, 2020 375,000 433,125 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. notes 6 7/8s, 2019 150,000 162,000 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 60,000 67,350 FirstEnergy Corp. sr. unsec. unsub. notes 4 1/4s, 2023 791,000 767,222 FirstEnergy Corp. sr. unsec. unsub. notes 2 3/4s, 2018 118,000 117,642 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 275,000 280,500 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 65,000 66,463 Kinder Morgan Energy Partners LP sr. unsec. unsub. notes 3 1/2s, 2021 270,000 268,771 Kinder Morgan, Inc./DE 144A sr. notes 5s, 2021 479,000 479,000 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 7,000 8,373 MidAmerican Funding, LLC sr. bonds 6.927s, 2029 235,000 292,529 Nevada Power Co. mtge. notes 7 1/8s, 2019 115,000 140,499 NiSource Finance Corp. company guaranty sr. unsec. notes 6 1/8s, 2022 75,000 86,404 72 Dynamic Asset Allocation Growth Fund CORPORATE BONDS AND NOTES (13.9%)* cont. Principal amount Value Utilities and power cont. NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 $735,000 $808,500 NSTAR Electric Co. sr. unsec. unsub. notes 2 3/8s, 2022 (Canada) 205,000 191,369 Oncor Electric Delivery Co., LLC sr. notes 4.1s, 2022 80,000 83,817 Pacific Gas & Electric Co. sr. unsec. notes 6.05s, 2034 112,000 132,277 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 4.2s, 2022 425,000 440,673 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 3.4s, 2023 15,000 14,511 PSEG Power, LLC company guaranty sr. unsec. notes 5.32s, 2016 144,000 158,612 Public Service Electric & Gas Co. sr. notes Ser. MTN, 5 1/2s, 2040 75,000 88,244 Puget Sound Energy, Inc. jr. sub. FRN notes Ser. A, 6.974s, 2067 240,000 246,000 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 225,000 233,438 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 155,000 156,163 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 190,000 176,700 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 10,000 10,646 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 130,000 99,775 Toledo Edison Co. (The) sr. mtge. bonds 7 1/4s, 2020 20,000 23,700 Union Electric Co. sr. notes 6.4s, 2017 140,000 160,410 Total corporate bonds and notes (cost $242,621,477) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (5.5%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.6%) Government National Mortgage Association Pass-Through Certificates 3s, TBA, April 1, 2044 $10,000,000 $9,833,594 U.S. Government Agency Mortgage Obligations (4.9%) Federal National Mortgage Association Pass-Through Certificates 6s, October 1, 2016 150,615 156,862 6s, TBA, April 1, 2044 15,000,000 16,722,657 4 1/2s, with due dates from February 1, 2039 to April 1, 2039 166,272 177,567 4 1/2s, TBA, May 1, 2044 1,000,000 1,063,477 4 1/2s, TBA, April 1, 2044 1,000,000 1,066,875 4s, TBA, May 1, 2044 27,000,000 27,968,204 4s, TBA, April 1, 2044 27,000,000 28,065,234 3 1/2s, TBA, April 1, 2029 10,000,000 10,480,469 3s, TBA, May 1, 2044 2,000,000 1,925,078 3s, TBA, April 1, 2044 2,000,000 1,930,781 Total U.S. government and agency mortgage obligations (cost $99,450,751) Dynamic Asset Allocation Growth Fund 73 U.S. TREASURY OBLIGATIONS (—%)* Principal amount Value U.S. Treasury Notes 1s, May 31, 2018 i $125,000 $123,076 Total U.S. treasury obligations (cost $123,076) MORTGAGE-BACKED SECURITIES (2.8%)* Principal amount Value Agency collateralized mortgage obligations (0.4%) Federal Home Loan Mortgage Corp. IFB Ser. 3182, Class SP, 27.98s, 2032 $100,234 $149,610 IFB Ser. 3072, Class SM, 23.228s, 2035 128,302 182,295 IFB Ser. 3072, Class SB, 23.082s, 2035 114,782 161,954 IFB Ser. 3249, Class PS, 21.764s, 2036 90,540 122,617 IFB Ser. 3065, Class DC, 19.395s, 2035 88,982 125,782 IFB Ser. 2990, Class LB, 16.55s, 2034 133,852 174,605 IFB Ser. 310, Class S4, IO, 5.795s, 2043 808,191 202,355 IFB Ser. 311, Class S1, IO, 5.795s, 2043 2,721,636 598,771 IFB Ser. 308, Class S1, IO, 5.795s, 2043 1,005,283 244,002 IFB Ser. 14-326, Class S2, IO, 5.792s, 2044 1,303,000 303,739 Ser. T-56, Class A, IO, 0.524s, 2043 111,775 1,908 Ser. T-56, Class 1, IO, zero%, 2043 116,569 9 Ser. T-56, Class 2, IO, zero%, 2043 111,727 349 Ser. T-56, Class 3, IO, zero%, 2043 91,152 7 Ser. 1208, Class F, PO, zero%, 2022 1,585 1,466 FRB Ser. 3326, Class WF, zero%, 2035 2,825 2,430 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.975s, 2036 45,746 86,207 IFB Ser. 06-8, Class HP, 24.001s, 2036 68,068 104,088 IFB Ser. 07-53, Class SP, 23.634s, 2037 110,267 162,049 IFB Ser. 05-75, Class GS, 19.787s, 2035 103,273 137,495 IFB Ser. 13-102, Class SH, IO, 5.746s, 2043 3,102,048 672,524 Ser. 418, Class C15, IO, 3 1/2s, 2043 1,784,720 412,856 Ser. 03-W10, Class 1, IO, 1.102s, 2043 143,916 4,261 Ser. 01-50, Class B1, IO, 0.419s, 2041 1,101,136 14,797 Ser. 02-W8, Class 1, IO, 0.319s, 2042 619,361 7,355 Ser. 01-79, Class BI, IO, 0.308s, 2045 418,531 4,104 Ser. 03-34, Class P1, PO, zero%, 2043 19,974 17,377 Government National Mortgage Association IFB Ser. 10-85, Class SE, IO, 6.393s, 2040 1,516,179 291,955 IFB Ser. 10-56, Class SC, IO, 6.343s, 2040 1,409,906 266,430 IFB Ser. 13-129, Class CS, IO, 5.993s, 2042 2,654,124 453,590 IFB Ser. 10-20, Class SC, IO, 5.993s, 2040 45,975 8,338 Ser. 10-9, Class UI, IO, 5s, 2040 1,622,411 349,418 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 66,439 12,079 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 1,179,386 249,103 Ser. 10-107, Class NI, IO, 4 1/2s, 2039 1,631,194 255,380 Ser. 10-103, Class DI, IO, 4 1/2s, 2038 1,024,923 143,490 Ser. 10-85, Class MI, IO, 4 1/2s, 2036 2,126,130 167,837 Ser. 12-141, Class WI, IO, 3 1/2s, 2041 4,627,366 727,376 Structured Asset Securities Corp. 144A IFB Ser. 07-4, Class 1A3, IO, 6.023s, 2045 1,195,527 209,217 74 Dynamic Asset Allocation Growth Fund MORTGAGE-BACKED SECURITIES (2.8%)* cont. Principal amount Value Commercial mortgage-backed securities (1.8%) Banc of America Commercial Mortgage Trust FRB Ser. 07-2, Class A2, 5.611s, 2049 $39,393 $39,491 Ser. 06-6, Class AJ, 5.421s, 2045 1,007,000 1,007,987 Ser. 07-1, Class XW, IO, 0.316s, 2049 1,117,016 8,591 Banc of America Commercial Mortgage Trust 144A Ser. 07-5, Class XW, IO, 0.42s, 2051 4,838,601 49,451 Banc of America Merrill Lynch Commercial Mortgage, Inc. 144A FRB Ser. 04-5, Class F, 5.481s, 2041 F 347,000 352,657 Ser. 04-5, Class XC, IO, 0.71s, 2041 2,252,180 6,570 Ser. 04-4, Class XC, IO, 0.848s, 2042 1,025,648 2,248 Ser. 02-PB2, Class XC, IO, 0.205s, 2035 615,961 310 Ser. 05-1, Class XW, IO, 0.037s, 2042 8,975,719 862 Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 05-T18, Class D, 5.134s, 2042 280,000 288,050 Ser. 04-PR3I, Class X1, IO, 0.701s, 2041 56,341 166 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class C, 5.44s, 2039 261,000 255,128 Ser. 04-PWR5, Class E, 5.222s, 2042 406,000 409,276 Ser. 06-PW14, Class X1, IO, 0.637s, 2038 6,466,281 102,555 CFCRE Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class E, 5.56s, 2047 331,000 334,578 Citigroup Commercial Mortgage Trust Ser. 06-C5, Class AJ, 5.482s, 2049 418,000 419,071 Citigroup Commercial Mortgage Trust 144A Ser. 06-C5, Class XC, IO, 0.534s, 2049 42,821,219 595,215 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XC, IO, 0.15s, 2049 8,322,818 68,247 Ser. 07-CD4, Class XW, IO, zero%, 2049 2,488,380 22,893 COMM Mortgage Trust Ser. 07-C9, Class AJ, 5.65s, 2049 622,000 647,564 Ser. 12-CR3, Class XA, IO, 2.193s, 2045 6,165,273 746,300 Ser. 14-UBS2, Class XA, IO, 1.609s, 2047 4,557,000 435,763 COMM Mortgage Trust 144A FRB Ser. 13-CR11, Class D, 5.172s, 2046 688,000 652,508 FRB Ser. 07-C9, Class AJFL, 0.844s, 2049 113,000 100,796 Ser. 06-C8, Class XS, IO, 0.509s, 2046 42,453,621 539,040 Credit Suisse First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 247,347 272,082 Ser. 03-C3, Class AX, IO, 1.502s, 2038 168,365 2 Ser. 02-CP3, Class AX, IO, 0.77s, 2035 185,349 2,193 Credit Suisse Mortgage Capital Certificates 144A Ser. 07-C1, Class AX, IO, 0.183s, 2040 32,857,968 345,009 Ser. 07-C2, Class AX, IO, 0.022s, 2049 15,348,819 81,349 DBRR Trust 144A FRB Ser. 13-EZ3, Class A, 1.636s, 2049 1,201,970 1,205,726 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.023s, 2020 183,709 3,125 Dynamic Asset Allocation Growth Fund 75 MORTGAGE-BACKED SECURITIES (2.8%)* cont. Principal amount Value Commercial mortgage-backed securities cont. GE Capital Commercial Mortgage Corp. FRB Ser. 05-C1, Class B, 4.846s, 2048 $332,000 $339,670 GE Capital Commercial Mortgage Corp. 144A FRB Ser. 04-C2, Class H, 5.856s, 2040 950,000 950,000 Ser. 05-C3, Class XC, IO, 0.158s, 2045 77,889,155 182,462 Ser. 07-C1, Class XC, IO, 0.071s, 2049 34,672,865 229,500 GMAC Commercial Mortgage Securities, Inc. Trust Ser. 97-C1, Class X, IO, 1.082s, 2029 154,253 3,694 Ser. 05-C1, Class X1, IO, 0.575s, 2043 2,106,532 10,495 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class D, 4.986s, 2042 244,000 245,868 FRB Ser. 05-GG3, Class B, 4.894s, 2042 592,000 606,800 GS Mortgage Securities Trust Ser. 06-GG6, Class A2, 5.506s, 2038 F 17,777 17,844 Ser. 05-GG4, Class B, 4.841s, 2039 1,535,000 1,545,899 Ser. 13-GC10, Class XA, IO, 1.758s, 2046 3,936,094 414,431 GS Mortgage Securities Trust 144A FRB Ser. 11-GC3, Class D, 5.544s, 2044 1,181,000 1,211,105 Ser. 06-GG6, Class XC, IO, 0.037s, 2038 1,985,805 1,549 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.101s, 2051 F 71,000 72,238 FRB Ser. 04-CB9, Class B, 5.71s, 2041 226,000 229,345 Ser. 06-LDP8, Class B, 5.52s, 2045 290,000 289,623 Ser. 04-LN2, Class A2, 5.115s, 2041 704,121 712,523 Ser. 04-C3, Class B, 4.961s, 2042 477,000 484,632 FRB Ser. 05-LDP2, Class B, 4.882s, 2042 243,000 251,141 FRB Ser. 13-C10, Class D, 4.16s, 2047 473,000 416,839 Ser. 13-LC11, Class XA, IO, 1.583s, 2046 10,799,154 1,025,704 Ser. 06-LDP8, Class X, IO, 0.543s, 2045 2,124,261 24,816 Ser. 06-CB17, Class X, IO, 0.467s, 2043 12,053,091 146,891 Ser. 07-LDPX, Class X, IO, 0.305s, 2049 10,630,688 97,186 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class C, 6.201s, 2051 260,000 243,123 FRB Ser. 12-C6, Class E, 5.202s, 2045 172,000 170,024 FRB Ser. 12-C8, Class D, 4.668s, 2045 364,000 359,286 FRB Ser. 12_LC9, Class D, 4.427s, 2047 311,000 300,082 Ser. 05-CB12, Class X1, IO, 0.34s, 2037 2,540,053 9,444 Key Commercial Mortgage Ser. 07-SL1, Class A2, 5.549s, 2040 543,622 540,224 LB-UBS Commercial Mortgage Trust Ser. 06-C7, Class A2, 5.3s, 2038 370,741 383,402 Ser. 07-C2, Class XW, IO, 0.54s, 2040 840,722 13,098 LB-UBS Commercial Mortgage Trust 144A Ser. 06-C6, Class XCL, IO, 0.681s, 2039 41,431,832 666,017 Ser. 06-C7, Class XCL, IO, 0.635s, 2038 2,563,198 38,912 Ser. 06-C7, Class XW, IO, 0.635s, 2038 1,360,889 20,907 Ser. 05-C5, Class XCL, IO, 0.46s, 2040 7,811,463 56,727 Ser. 05-C2, Class XCL, IO, 0.315s, 2040 8,562,933 19,772 Ser. 05-C7, Class XCL, IO, 0.206s, 2040 8,696,231 26,402 76 Dynamic Asset Allocation Growth Fund MORTGAGE-BACKED SECURITIES (2.8%)* cont. Principal amount Value Commercial mortgage-backed securities cont. Merrill Lynch Mortgage Investors Trust Ser. 96-C2, Class JS, IO, 2.37s, 2028 $11,186 $1 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 5.841s, 2050 177,878 182,464 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 0.942s, 2039 2,201,992 4,703 Ser. 05-MCP1, Class XC, IO, 0.606s, 2043 2,896,021 15,340 Mezz Cap Commercial Mortgage Trust 144A Ser. 06-C4, Class X, IO, 5.311s, 2045 621,286 54,176 Ser. 05-C3, Class X, IO, 5.226s, 2044 283,458 19,559 ML-CFC Commercial Mortgage Trust Ser. 06-3, Class AJ, 5.485s, 2046 930,000 926,838 Ser. 06-4, Class AJ, 5.239s, 2049 164,000 161,950 Morgan Stanley Bank of America Merrill Lynch Trust FRB Ser. 13-C11, Class C, 4.419s, 2046 586,000 565,212 Morgan Stanley Bank of America Merrill Lynch Trust 144A FRB Ser. 13-C11, Class D, 4.419s, 2046 1,500,000 1,328,100 Morgan Stanley Capital I Trust Ser. 07-IQ14, Class A2, 5.61s, 2049 149,741 151,327 FRB Ser. 07-HQ12, Class A2, 5.577s, 2049 193,644 193,838 FRB Ser. 07-HQ12, Class A2FX, 5.577s, 2049 202,625 206,657 Ser. 07-HQ11, Class C, 5.558s, 2044 312,000 303,420 Morgan Stanley Capital I Trust 144A FRB Ser. 11-C3, Class E, 5.183s, 2049 297,000 299,195 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.246s, 2043 1,305,094 1,305,159 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C3, Class C, 4.959s, 2049 284,000 295,985 Ser. 12-C4, Class XA, IO, 1.874s, 2045 4,591,737 505,683 Wachovia Bank Commercial Mortgage Trust Ser. 06-C29, IO, 0.376s, 2048 33,522,151 328,852 Ser. 07-C34, IO, 0.307s, 2046 4,101,185 49,624 Wachovia Bank Commercial Mortgage Trust 144A Ser. 05-C18, Class XC, IO, 0.318s, 2042 9,083,684 24,435 Ser. 06-C26, Class XC, IO, 0.047s, 2045 14,351,705 23,967 Wells Fargo Commercial Mortgage Trust 144A FRB Ser. 13-LC12, Class D, 4.304s, 2046 1,225,000 1,085,903 WF-RBS Commercial Mortgage Trust Ser. 13-C17, Class XA, IO, 1.616s, 2046 9,126,079 832,755 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 12-C6, Class D, 5.563s, 2045 314,000 313,608 FRB Ser. 11-C2, Class D, 5.466s, 2044 762,000 778,688 FRB Ser. 12-C9, Class D, 4.803s, 2045 282,000 265,306 FRB Ser. 13-UBS1, Class D, 4.634s, 2046 915,000 832,989 Ser. 14-C19, Class D, 4.306s, 2047 382,000 324,687 Dynamic Asset Allocation Growth Fund 77 MORTGAGE-BACKED SECURITIES (2.8%)* cont. Principal amount Value Residential mortgage-backed securities (non-agency) (0.6%) Barclays Capital, LLC Trust Ser. 13-RR1, Class 9A4, 9.481s, 2036 $140,000 $140,770 FRB Ser. 12-RR10, Class 9A2, 2.654s, 2035 150,000 132,300 Barclays Capital, LLC Trust 144A FRB Ser. 12-RR11, Class 5A3, zero%, 2037 243,283 149,862 Countrywide Alternative Loan Trust Ser. 05-28CB, Class 2A7, 5 3/4s, 2035 1,776,812 1,602,684 FRB Ser. 05-51, Class 1A1, 0.477s, 2035 743,376 633,728 FRB Ser. 07-OA10, Class 2A1, 0.404s, 2047 628,439 521,799 Harborview Mortgage Loan Trust FRB Ser. 05-10, Class 2A1A, 0.466s, 2035 308,360 266,145 JPMorgan Resecuritization Trust 144A Ser. 14-1, Class 9A3, 0.444s, 2035 592,000 571,280 Merrill Lynch Alternative Note Asset Trust FRB Ser. 07-OAR2, Class A1, 0.334s, 2037 1,211,871 1,084,624 Residential Accredit Loans, Inc. FRB Ser. 06-QO7, Class 1A1, 0.929s, 2046 4,017,790 2,601,519 WAMU Mortgage Pass-Through Certificates FRB Ser. 06-AR1, Class 2A1B, 1.201s, 2046 332,637 296,047 FRB Ser. 06-AR3, Class A1B, 1.131s, 2046 611,114 498,363 FRB Ser. 05-AR13, Class A1C3, 0.644s, 2045 561,757 483,953 FRB Ser. 05-AR9, Class A1C3, 0.634s, 2045 496,532 446,879 FRB Ser. 05-AR13, Class A1B3, 0.514s, 2045 581,121 517,197 FRB Ser. 05-AR15, Class A1B3, 0.494s, 2045 803,882 697,408 FRB Ser. 12-RR2, Class 1A2, 0.336s, 2047 650,000 464,750 Total mortgage-backed securities (cost $48,227,424) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.5%)* Principal amount/units Value Argentina (Republic of) sr. unsec. bonds 8.28s, 2033 (Argentina) $168,245 $127,950 Argentina (Republic of) sr. unsec. bonds 7s, 2017 (Argentina) 125,000 115,625 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 (Argentina) 2,410,000 2,347,340 Argentina (Republic of) sr. unsec. unsub. notes Ser. NY, 8.28s, 2033 (Argentina) 1,598,323 1,214,726 Brazil (Federal Republic of) sr. unsec. unsub. bonds 4 7/8s, 2021 (Brazil) 490,000 521,213 Brazil (Federal Republic of) unsec. notes 10s, 2021 (Brazil) BRL 3,896 1,566,556 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 11 3/4s, 2015 (Argentina) $300,000 293,250 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 10 7/8s, 2021 (Argentina) 100,000 87,800 Croatia (Republic of) 144A sr. unsec. bonds 6s, 2024 (Croatia) 200,000 208,750 Croatia (Republic of) 144A sr. unsec. notes 6 1/4s, 2017 (Croatia) 200,000 215,000 Financing of Infrastructural Projects State Enterprise 144A govt. guaranty sr. unsec. notes 8 3/8s, 2017 (Ukraine) 150,000 130,500 Indonesia (Republic of) 144A notes 5 1/4s, 2042 (Indonesia) 430,000 389,688 78 Dynamic Asset Allocation Growth Fund FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.5%)* cont. Principal amount/units Value Indonesia (Republic of) 144A sr. unsec. notes 3 3/8s, 2023 (Indonesia) $485,000 $434,657 Poland (Republic of) sr. unsec. bonds 5s, 2022 (Poland) 880,000 960,300 Russia (Federation of) 144A sr. unsec. unsub. bonds 7 1/2s, 2030 (Russia) 82,200 93,626 South Africa (Republic of) sr. unsec. unsub. notes 4.665s, 2024 (South Africa) 735,000 727,650 Total foreign government and agency bonds and notes (cost $9,707,729) INVESTMENT COMPANIES (0.2%)* Shares Value iShares MSCI Taiwan ETF (Taiwan) S 28,183 $405,272 Market Vectors Vietnam ETF (Vietnam) 16,347 354,566 SPDR S&P rust 19,993 3,739,491 Total investment companies (cost $4,002,582) SENIOR LOANS (0.2%)* c Principal amount Value Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B2, 4 1/4s, 2017 $35,948 $36,072 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.488s, 2018 914,912 862,734 Dell, Inc. bank term loan FRN Ser. B, 4 1/2s, 2020 235,000 233,149 Emergency Medical Services Corp. bank term loan FRN Ser. B, 4s, 2018 179,923 179,923 First Data Corp. bank term loan FRN 4.17s, 2018 560,071 561,068 First Data Corp. bank term loan FRN 4.155s, 2021 59,603 59,677 FTS International, Inc. bank term loan FRN Ser. B, 8 1/2s, 2016 143,244 145,264 CCM Merger, Inc. bank term loan FRN Ser. B, 5s, 2017 315,857 316,646 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 4 1/4s, 2020 85,000 85,279 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 4 1/4s, 2018 171,084 171,370 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.73s, 2017 799,610 575,719 Travelport, LLC bank term loan FRN 8 3/8s, 2016 ‡‡ 49,398 50,530 Total senior loans (cost $3,381,162) WARRANTS (0.1%)*† Expiration Strike date price Warrants Value AI Tayyar Travel Group 144A (Saudi Arabia) 6/10/15 $0.00 4,133 $125,630 Charter Communications, Inc. Class A 11/30/14 46.86 62 4,821 Ecobank Transnational, Inc. 144A (Nigeria) 9/20/16 0.00 2,865,617 229,181 Guaranty Trust Bank PLC 144A (Nigeria) 9/20/16 0.00 683,224 105,557 Kuwait Foods (Americana) 144A (Kuwait) 2/24/16 0.00 14,169 127,812 National Bank of Kuwait SAK 144A (Kuwait) 12/10/15 0.00 101,718 357,627 Samba Financial Group 144A (Saudi Arabia) 8/3/16 0.00 23,846 272,769 Saudi Basic Industries Corp. 144A (Saudi Arabia) 3/2/17 0.00 4,543 142,332 Saudi Industrial Investment Group 144A (Saudi Arabia) 10/28/15 0.00 27,607 253,957 Dynamic Asset Allocation Growth Fund79 WARRANTS (0.1%)*† cont. Expiration Strike date price Warrants Value Tower Semiconductor, Ltd. 144A (Israel) F 6/30/15 $1.70 49,174 $— Zenith Bank PLC 144A (Nigeria) 9/20/16 0.00 854,890 103,591 Total warrants (cost $1,704,525) PREFERRED STOCKS (0.1%)* Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 521 $514,585 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 8,800 240,240 M/I Homes, Inc. $2.438 pfd. 4,607 115,405 Samsung Electronics Co., Ltd. zero% cum. pfd. (South Korea) 454 450,534 Total preferred stocks (cost $1,082,811) CONVERTIBLE PREFERRED STOCKS (—%)* Shares Value EPR Properties Ser. C, $1.44 cv. pfd. 7,578 $162,927 United Technologies Corp. $3.75 cv. pfd. 2,600 173,082 Total convertible preferred stocks (cost $268,507) CONVERTIBLE BONDS AND NOTES (—%)* Principal amount Value iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 R $125,000 $176,094 Jazz Technologies, Inc. 144A cv. unsec. notes 8s, 2018 144,000 155,520 Total convertible bonds and notes (cost $259,855) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (—%)* strike price amount Value iShares MSCI Emerging Markets Index (Put) May-14/$38.00 $76,741 $28,989 MSCI Qatar Net TR USD (Call) May-14/1,479.36 2,300 147,537 Total purchased options outstanding (cost $156,263) MUNICIPAL BONDS AND NOTES (—%)* Principal amount Value IL State G.O. Bonds, 4.421s, 1/1/15 $50,000 $51,381 Total municipal bonds and notes (cost $50,000) SHORT-TERM INVESTMENTS (21.0%)* Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.18% d 1,171,243 $1,171,243 Putnam Money Market Liquidity Fund 0.06% L 169,670,116 169,670,116 Putnam Short Term Investment Fund 0.07% L 171,999,916 171,999,916 SSgA Prime Money Market Fund zero% P 200,000 200,000 U.S. Treasury Bills with an effective yield of 0.08%, January 8, 2015 # $719,000 718,493 U.S. Treasury Bills with effective yields ranging from 0.09% to 0.12%, February 5, 2015 # D § 19,373,000 19,355,486 U.S. Treasury Bills with effective yields ranging from 0.09% to 0.12%, October 16, 2014 # § 2,822,000 2,821,107 U.S. Treasury Bills with effective yields ranging from 0.07% to 0.10%, August 21, 2014 # § 15,483,000 15,479,480 Total short-term investments (cost $381,411,223) TOTAL INVESTMENTS Total investments (cost $1,680,368,811) 80Dynamic Asset Allocation Growth Fund Key to holding’s currency abbreviations BRL Brazilian Real CAD Canadian Dollar EUR Euro Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank BKNT Bank Note bp Basis Points ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GMTN Global Medium Term Notes G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company PJSC Public Joint Stock Company PO Principal Only SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from October 1, 2013 through March 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $1,817,435,470. † Non-income-producing security. ∆ ∆ Security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $307,820, or less than 0.1% of net assets. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ∆ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 6). Dynamic Asset Allocation Growth Fund 81 d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). i Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). UR At the reporting period end, 1,800 shares owned by the fund were not formally entered on the company’s shareholder register, due to local restrictions on foreign ownership. While the fund has full title to these unregistered shares, these shares do not carry voting rights and, until 2014, are not eligible for receipt of dividends. At the close of the reporting period, the fund maintained liquid assets totaling $216,826,404 to cover certain derivatives contracts, delayed delivery securities and the settlement of certain securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 3/31/14 (aggregate face value $309,280,393) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 4/16/14 $283,419 $212,372 $71,047 Canadian Dollar Sell 4/16/14 4,293,665 4,385,131 91,466 Chilean Peso Buy 4/16/14 18,658 20,568 (1,910) Colombian Peso Buy 4/16/14 1,858,559 1,832,964 25,595 Singapore Dollar Sell 5/21/14 532,329 525,083 (7,246) Swiss Franc Sell 6/18/14 1,762,643 1,754,882 (7,761) Barclays Bank PLC Australian Dollar Buy 4/16/14 1,886,648 1,815,496 71,152 Australian Dollar Sell 4/16/14 1,886,648 1,766,572 (120,076) British Pound Sell 6/18/14 10,699,922 10,703,981 4,059 Canadian Dollar Sell 4/16/14 36,622 104,776 68,154 Euro Sell 6/18/14 12,579,229 12,591,793 12,564 Hong Kong Dollar Sell 5/21/14 1,856,070 1,854,082 (1,988) Japanese Yen Sell 5/21/14 3,253,845 3,319,377 65,532 Mexican Peso Buy 4/16/14 1,066,374 1,055,301 11,073 Mexican Peso Buy 7/17/14 1,651,745 1,647,755 3,990 New Zealand Dollar Buy 4/16/14 3,671,456 3,634,368 37,088 82Dynamic Asset Allocation Growth Fund FORWARD CURRENCY CONTRACTS at 3/31/14 (aggregate face value $309,280,393) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC cont. Norwegian Krone Sell 6/18/14 $1,817,540 $1,861,127 $43,587 Singapore Dollar Sell 5/21/14 1,642,542 1,620,229 (22,313) South African Rand Sell 4/16/14 1,104,455 1,066,853 (37,602) Swedish Krona Buy 6/18/14 112,652 148,842 (36,190) Swiss Franc Sell 6/18/14 5,605,076 5,577,993 (27,083) Citibank, N.A. Australian Dollar Buy 4/16/14 1,881,089 1,807,071 74,018 Australian Dollar Sell 4/16/14 1,852,738 1,822,827 (29,911) Brazilian Real Buy 4/2/14 1,135,654 1,053,478 82,176 Brazilian Real Sell 4/2/14 1,135,654 1,061,941 (73,713) Canadian Dollar Buy 4/16/14 1,841,150 1,820,909 20,241 Canadian Dollar Sell 4/16/14 1,841,150 1,833,205 (7,945) Chilean Peso Sell 4/16/14 1,031,555 1,002,044 (29,511) Danish Krone Sell 6/18/14 1,899,147 1,892,296 (6,851) Euro Buy 6/18/14 1,774,481 1,772,975 1,506 Euro Sell 6/18/14 1,774,481 1,769,698 (4,783) Japanese Yen Sell 5/21/14 1,835,645 1,835,341 (304) New Zealand Dollar Buy 4/16/14 3,669,982 3,639,219 30,763 Norwegian Krone Sell 6/18/14 1,649,199 1,654,968 5,769 Swiss Franc Sell 6/18/14 3,475,824 3,461,066 (14,758) Credit Suisse International Australian Dollar Buy 4/16/14 1,850,700 1,769,895 80,805 Australian Dollar Sell 4/16/14 1,850,700 1,743,218 (107,482) British Pound Sell 6/18/14 7,090,295 7,102,643 12,348 Canadian Dollar Sell 4/16/14 3,366,172 3,405,069 38,897 Euro Buy 6/18/14 3,789,747 3,787,763 1,984 Indian Rupee Buy 5/21/14 1,048,573 960,650 87,923 Japanese Yen Sell 5/21/14 7,532,539 7,635,125 102,586 Mexican Peso Buy 4/16/14 917,135 907,111 10,024 Mexican Peso Sell 4/16/14 917,135 889,852 (27,283) New Zealand Dollar Buy 4/16/14 1,319,606 1,299,592 20,014 Norwegian Krone Sell 6/18/14 459,185 440,606 (18,579) Singapore Dollar Sell 5/21/14 1,274,856 1,257,571 (17,285) South African Rand Buy 4/16/14 1,116,691 1,074,810 41,881 South African Rand Sell 4/16/14 1,116,691 1,034,645 (82,046) South Korean Won Sell 5/21/14 34,607 35,886 1,279 Swedish Krona Buy 6/18/14 1,796,459 1,850,933 (54,474) Swiss Franc Sell 6/18/14 6,700,262 6,670,836 (29,426) Deutsche Bank AG Australian Dollar Buy 4/16/14 2,044,896 2,008,413 36,483 British Pound Sell 6/18/14 1,831,307 1,844,309 13,002 Canadian Dollar Sell 4/16/14 1,623,044 1,694,413 71,369 Euro Sell 6/18/14 10,520,158 10,497,211 (22,947) Dynamic Asset Allocation Growth Fund 83 FORWARD CURRENCY CONTRACTS at 3/31/14 (aggregate face value $309,280,393) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Deutsche Bank AG cont. Japanese Yen Sell 5/21/14 $223,453 $226,480 $3,027 New Zealand Dollar Buy 4/16/14 1,847,691 1,817,914 29,777 Norwegian Krone Sell 6/18/14 1,648,217 1,645,636 (2,581) Swedish Krona Buy 6/18/14 1,830,702 1,848,887 (18,185) Swiss Franc Sell 6/18/14 2,669,941 2,655,560 (14,381) Goldman Sachs International Australian Dollar Buy 4/16/14 37,801 3,453 34,348 British Pound Sell 6/18/14 3,654,116 3,650,658 (3,458) Canadian Dollar Sell 4/16/14 1,691,496 1,749,754 58,258 Euro Buy 6/18/14 3,664,396 3,672,614 (8,218) Japanese Yen Sell 5/21/14 9,179,637 9,289,409 109,772 HSBC Bank USA, National Association Australian Dollar Buy 4/16/14 1,708,203 1,631,145 77,058 Australian Dollar Sell 4/16/14 1,708,203 1,627,540 (80,663) British Pound Sell 6/18/14 1,830,974 1,824,729 (6,245) Canadian Dollar Sell 4/16/14 811,296 854,017 42,721 Japanese Yen Sell 5/21/14 7,403,839 7,505,668 101,829 Swedish Krona Buy 6/18/14 1,800,347 1,806,239 (5,892) JPMorgan Chase Bank N.A. Australian Dollar Sell 4/16/14 1,810,952 1,742,360 (68,592) British Pound Sell 6/18/14 2,526,108 2,529,315 3,207 Canadian Dollar Sell 4/16/14 1,785,177 1,798,117 12,940 Euro Sell 6/18/14 7,249,173 7,212,292 (36,881) Hungarian Forint Sell 6/18/14 1,081,841 1,066,610 (15,231) Indian Rupee Buy 5/21/14 1,114,337 1,067,396 46,941 Mexican Peso Buy 4/16/14 701,673 697,402 4,271 New Taiwan Dollar Sell 5/21/14 1,077,712 1,080,793 3,081 New Zealand Dollar Buy 4/16/14 1,884,791 1,817,390 67,401 Norwegian Krone Sell 6/18/14 317,784 322,617 4,833 Singapore Dollar Sell 5/21/14 90,391 89,170 (1,221) Swedish Krona Buy 6/18/14 288,235 304,896 (16,661) Swiss Franc Sell 6/18/14 1,799,655 1,791,812 (7,843) Thai Baht Sell 5/21/14 1,800,734 1,796,897 (3,837) Royal Bank of Scotland PLC (The) Canadian Dollar Buy 4/16/14 5,253,892 5,245,999 7,893 Canadian Dollar Sell 4/16/14 5,253,892 5,318,581 64,689 Japanese Yen Sell 5/21/14 3,418,261 3,464,797 46,536 Mexican Peso Buy 4/16/14 1,663,499 1,647,505 15,994 Mexican Peso Sell 4/16/14 1,663,499 1,659,173 (4,326) State Street Bank and Trust Co. Australian Dollar Sell 4/16/14 1,972,535 1,890,125 (82,410) Brazilian Real Buy 4/2/14 1,135,654 1,049,452 86,202 Brazilian Real Sell 4/2/14 1,135,654 1,062,204 (73,450) 84 Dynamic Asset Allocation Growth Fund FORWARD CURRENCY CONTRACTS at 3/31/14 (aggregate face value $309,280,393) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) State Street Bank and Trust Co. cont. British Pound Buy 6/18/14 $3,611,795 $3,595,526 $16,269 British Pound Sell 6/18/14 3,611,795 3,614,473 2,678 Canadian Dollar Sell 4/16/14 3,626,869 3,660,054 33,185 Euro Buy 6/18/14 4,895,733 4,894,974 759 Japanese Yen Sell 5/21/14 1,688,204 1,706,820 18,616 Mexican Peso Buy 4/16/14 1,305,226 1,291,404 13,822 New Taiwan Dollar Sell 5/21/14 1,077,712 1,080,330 2,618 New Zealand Dollar Buy 4/16/14 3,729,275 3,664,255 65,020 Norwegian Krone Sell 6/18/14 263,552 264,442 890 Singapore Dollar Sell 5/21/14 1,489,982 1,469,984 (19,998) Swedish Krona Buy 6/18/14 212,372 236,364 (23,992) Swiss Franc Sell 6/18/14 1,856,927 1,848,918 (8,009) UBS AG Australian Dollar Sell 4/16/14 3,141,974 2,960,000 (181,974) British Pound Sell 6/18/14 9,349,645 9,373,893 24,248 Canadian Dollar Sell 4/16/14 3,764,225 3,883,211 118,986 Euro Sell 6/18/14 11,514,016 11,505,074 (8,942) Japanese Yen Sell 5/21/14 1,688,204 1,707,081 18,877 Mexican Peso Buy 4/16/14 917,127 904,799 12,328 Mexican Peso Sell 4/16/14 917,127 890,069 (27,058) Norwegian Krone Sell 6/18/14 1,648,217 1,645,494 (2,723) Singapore Dollar Sell 5/21/14 50,323 49,647 (676) South African Rand Buy 4/16/14 1,116,701 1,074,774 41,927 South African Rand Sell 4/16/14 1,116,701 1,041,290 (75,411) Swedish Krona Buy 6/18/14 1,800,347 1,806,374 (6,027) Swiss Franc Sell 6/18/14 2,643,908 2,631,591 (12,317) WestPac Banking Corp. Australian Dollar Buy 4/16/14 1,897,210 1,811,743 85,467 British Pound Sell 6/18/14 1,859,965 1,861,415 1,450 Canadian Dollar Sell 4/16/14 1,613,187 1,671,986 58,799 Euro Buy 6/18/14 3,076,070 3,088,424 (12,354) Japanese Yen Sell 5/21/14 5,667,694 5,744,244 76,550 Total FUTURES CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro STOXX 50 Index (Short) 762 $32,542,838 Jun-14 $(1,697,999) FTSE 100 Index (Short) 146 15,927,136 Jun-14 (200,626) MSCI EAFE Index Mini (Long) 223 21,129,250 Jun-14 524,719 OMXS 30 Index (Short) 73 1,524,334 Apr-14 (50,191) Russell 2000 Index Mini (Long) 390 45,649,500 Jun-14 (70,918) Russell 2000 Index Mini (Short) 46 5,384,300 Jun-14 77,878 Dynamic Asset Allocation Growth Fund85 FUTURES CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) cont. Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) S&P 500 Index (Long) 33 $15,382,950 Jun-14 $39,701 S&P 500 Index E-Mini (Long) 3,034 282,859,820 Jun-14 585,562 S&P 500 Index E-Mini (Short) 195 18,179,850 Jun-14 (93,404) S&P Mid Cap 400 Index E-Mini (Long) 488 67,095,120 Jun-14 184,451 S&P Mid Cap 400 Index E-Mini (Short) 199 27,360,510 Jun-14 (315,851) SGX MSCI Singapore Index (Short) 12 681,898 Apr-14 (19,327) SPI 200 Index (Long) 290 36,260,657 Jun-14 267,482 SPI 200 Index (Short) 16 2,000,588 Jun-14 (14,163) Tokyo Price Index (Short) 44 5,128,324 Jun-14 85,920 U.S. Treasury Bond 30 yr (Long) 43 5,728,406 Jun-14 80,543 U.S. Treasury Bond Ultra 30 yr (Long) 26 3,756,188 Jun-14 96,638 U.S. Treasury Note 10 yr (Long) 75 9,262,500 Jun-14 (36,268) U.S. Treasury Note 10 yr (Short) 68 8,398,000 Jun-14 71,261 U.S. Treasury Note 5 yr (Long) 199 23,671,672 Jun-14 (122,222) U.S. Treasury Note 5 yr (Short) 392 46,629,625 Jun-14 224,841 U.S. Treasury Note 2 yr (Long) 75 16,467,188 Jun-14 (19,330) U.S. Treasury Note 2 yr (Short) 162 35,569,125 Jun-14 40,192 Total WRITTEN SWAP OPTIONS OUTSTANDING at 3/31/14 (premiums $553,651) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value JPMorgan Chase Bank N.A. (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/$6.00 $3,109,000 $534,198 Total WRITTEN OPTIONS OUTSTANDING at 3/31/14 (premiums $62,321) (Unaudited) Expiration Contract date/strike price amount Value iShares MSCI Emerging Markets Index (Put) May-14/$35.00 $76,741 $9,093 MSCI Qatar Net TR USD (Call) May-14/1,586.95 2,300 25,965 Total TBA SALE COMMITMENTS OUTSTANDING at 3/31/14 (proceeds receivable $31,110,547) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4 1/2s, April 1, 2044 $1,000,000 4/10/14 $1,066,875 Federal National Mortgage Association, 4s, April 1, 2044 27,000,000 4/10/14 28,065,234 Federal National Mortgage Association, 3s, April 1, 2044 2,000,000 4/10/14 1,930,781 Total 86 Dynamic Asset Allocation Growth Fund CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $93,551,000 E $164,228 6/18/16 3 month USD- 0.75% $64,004 LIBOR-BBA 45,410,000 E 289,704 6/18/19 3 month USD- 2.00% 219,788 LIBOR-BBA 25,545,000 E 222,011 6/18/24 3 month USD- 3.00% 88,746 LIBOR-BBA 2,721,000 E 10,528 6/18/44 3 month USD- 3.75% (215) LIBOR-BBA Total E Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC $84,593 $— 1/12/42 4.00% (1 month Synthetic TRS Index $(35) USD-LIBOR) 4.00% 30 year Fannie Mae pools 4,244,309 — 1/12/41 4.00% (1 month Synthetic TRS Index (3,730) USD-LIBOR) 4.00% 30 year Fannie Mae pools 4,346 — 1/12/38 6.50% (1 month Synthetic TRS Index (18) USD-LIBOR) 6.50% 30 year Fannie Mae pools 30,098 — 1/12/41 5.00% (1 month Synthetic MBX Index 11 USD-LIBOR) 5.00% 30 year Fannie Mae pools 71,228 — 1/12/40 5.00% (1 month Synthetic MBX Index 37 USD-LIBOR) 5.00% 30 year Fannie Mae pools 561,304 — 1/12/40 4.50% (1 month Synthetic MBX Index 667 USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,376,494 — 1/12/41 5.00% (1 month Synthetic MBX Index 491 USD-LIBOR) 5.00% 30 year Fannie Mae pools 687,541 — 1/12/41 5.00% (1 month Synthetic MBX Index 245 USD-LIBOR) 5.00% 30 year Fannie Mae pools 119,688 — 1/12/40 5.00% (1 month Synthetic MBX Index 61 USD-LIBOR) 5.00% 30 year Fannie Mae pools 388,662 — 1/12/40 5.00% (1 month Synthetic MBX Index 199 USD-LIBOR) 5.00% 30 year Fannie Mae pools 281,658 — 1/12/40 5.00% (1 month Synthetic MBX Index 144 USD-LIBOR) 5.00% 30 year Fannie Mae pools Dynamic Asset Allocation Growth Fund 87 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $498,546 $— 1/12/38 (6.50%) 1 month Synthetic MBX Index $(1,506) USD-LIBOR 6.50% 30 year Fannie Mae pools 83,855 — 1/12/39 (6.00%) 1 month Synthetic MBX Index (244) USD-LIBOR 6.00% 30 year Fannie Mae pools 75,979 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (190) USD-LIBOR 5.50% 30 year Fannie Mae pools 37,939 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (95) USD-LIBOR 5.50% 30 year Fannie Mae pools 37,939 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (95) USD-LIBOR 5.50% 30 year Fannie Mae pools 76,286 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (190) USD-LIBOR 5.50% 30 year Fannie Mae pools 197,976 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (494) USD-LIBOR 5.50% 30 year Fannie Mae pools 76,286 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (190) USD-LIBOR 5.50% 30 year Fannie Mae pools 65,838 — 1/12/41 5.00% (1 month Synthetic MBX Index 23 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 54,776 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (165) USD-LIBOR 6.50% 30 year Fannie Mae pools 152,163 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (380) USD-LIBOR 5.50% 30 year Fannie Mae pools 436,415 — 1/12/41 (5.00%) 1 month Synthetic TRS Index 358 USD-LIBOR 5.00% 30 year Fannie Mae pools Citibank, N.A. 763,256 — 1/12/41 5.00% (1 month Synthetic MBX Index 272 USD-LIBOR) 5.00% 30 year Fannie Mae pools baskets 642 — 12/19/14 (3 month USD- A basket 511,082 LIBOR-BBA plus (CGPUTQL2) of 0.15%) common stocks units 14,034 — 12/19/14 3 month USD- Russell 1000 Total (387,481) LIBOR-BBA minus Return Index 0.10% Credit Suisse International 2,914,264 — 1/12/41 4.50% (1 month Synthetic MBX Index 1,640 USD-LIBOR) 4.50% 30 year Ginnie Mae II pools 88Dynamic Asset Allocation Growth Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International $176,085 $— 1/12/39 6.00% (1 month Synthetic TRS Index $(188) USD-LIBOR) 6.00% 30 year Fannie Mae pools 28,803 — 1/12/38 6.50% (1 month Synthetic TRS Index (118) USD-LIBOR) 6.50% 30 year Fannie Mae pools 209,441 — 1/12/42 4.00% (1 month Synthetic TRS Index (86) USD-LIBOR) 4.00% 30 year Fannie Mae pools 209,441 — 1/12/42 4.00% (1 month Synthetic TRS Index (86) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,138,128 — 1/12/41 4.00% (1 month Synthetic TRS Index (1,879) USD-LIBOR) 4.00% 30 year Fannie Mae pools 291,339 — 1/12/41 4.50% (1 month Synthetic TRS Index (134) USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,068,013 — 1/12/40 4.00% (1 month Synthetic TRS Index (938) USD-LIBOR) 4.00% 30 year Fannie Mae pools 42,750 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (129) USD-LIBOR 6.50% 30 year Fannie Mae pools 51,340 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (155) USD-LIBOR 6.50% 30 year Fannie Mae pools 969,097 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (2,927) USD-LIBOR 6.50% 30 year Fannie Mae pools JPMorgan Chase Bank N.A. 269,521 — 1/12/41 4.50% (1 month Synthetic TRS Index (124) USD-LIBOR) 4.50% 30 year Fannie Mae pools Total $— OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB–/P $1,367 $20,000 5/11/63 300 bp $1,101 BBB– Index CMBX NA BBB–/P 2,591 43,000 5/11/63 300 bp 2,019 BBB– Index CMBX NA BBB–/P 5,309 86,000 5/11/63 300 bp 4,164 BBB– Index Dynamic Asset Allocation Growth Fund 89 OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) cont. Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. cont. CMBX NA BBB–/P $5,073 $89,000 5/11/63 300 bp $3,888 BBB– Index Barclays Bank PLC CMBX NA BBB–/P 8,980 81,000 5/11/63 300 bp 7,901 BBB– Index Credit Suisse International CMBX NA BBB–/P 132 17,000 5/11/63 300 bp (95) BBB– Index CMBX NA BBB–/P 4,776 60,000 5/11/63 300 bp 3,977 BBB– Index CMBX NA BBB–/P 813 70,000 5/11/63 300 bp (119) BBB– Index CMBX NA BBB–/P 8,474 75,000 5/11/63 300 bp 7,474 BBB– Index CMBX NA BBB–/P 5,962 77,000 5/11/63 300 bp 4,936 BBB– Index CMBX NA BBB–/P 5,065 77,000 5/11/63 300 bp 4,040 BBB– Index CMBX NA BBB–/P 6,224 78,000 5/11/63 300 bp 5,185 BBB– Index CMBX NA BBB–/P 2,373 78,000 5/11/63 300 bp 1,335 BBB– Index CMBX NA BBB–/P 1,198 78,000 5/11/63 300 bp 160 BBB– Index CMBX NA BBB–/P 1,374 78,000 5/11/63 300 bp 336 BBB– Index CMBX NA BBB–/P 6,338 87,000 5/11/63 300 bp 5,179 BBB– Index CMBX NA BBB–/P 9,656 126,000 5/11/63 300 bp 7,978 BBB– Index CMBX NA BBB–/P 6,320 154,000 5/11/63 300 bp 4,269 BBB– Index CMBX NA BB Index — (559) 107,000 5/11/63 (500 bp) 1,284 CMBX NA BB Index — (1,380) 79,000 5/11/63 (500 bp) (19) CMBX NA BB Index — (328) 36,000 5/11/63 (500 bp) 292 CMBX NA BB Index — (1,513) 78,000 5/11/63 (500 bp) (169) CMBX NA BBB–/P 7,753 80,000 5/11/63 300 bp 6,687 BBB– Index CMBX NA BBB–/P 4,020 84,000 5/11/63 300 bp 2,902 BBB– Index CMBX NA BBB–/P 2,427 102,000 5/11/63 300 bp 1,069 BBB– Index CMBX NA BBB–/P 4,579 106,000 5/11/63 300 bp 3,168 BBB– Index CMBX NA BBB–/P 13,000 122,000 5/11/63 300 bp 11,374 BBB– Index 90Dynamic Asset Allocation Growth Fund OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) cont. Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Credit Suisse International cont. CMBX NA — $(4,972) $88,000 1/17/47 (300 bp) $(1,784) BBB– Index CMBX NA — (5,355) 88,000 1/17/47 (300 bp) (2,168) BBB– Index CMBX NA — (4,083) 87,000 1/17/47 (300 bp) (932) BBB– Index CMBX NA — (5,096) 87,000 1/17/47 (300 bp) (1,946) BBB– Index JPMorgan Chase Bank N.A. EM Series 19 Index BB+/P (66,400) 800,000 6/20/18 500 bp (6,987) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at March 31, 2014. Securities rated by Putnam are indicated by “/P.” CENTRALLY CLEARED CREDIT DEFAULT CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) Upfront Payments premium Termi- received received Notional nation (paid) by fund Unrealized Referenced debt* Rating*** (paid)** amount date per annum appreciation NA IG Series 22 BBB+/P $(85,769) $5,980,000 6/20/19 100 bp $7,055 Index NA IG Series 22 BBB+/P (70,853) 4,940,000 6/20/19 100 bp 5,828 Index NA IG Series 22 BBB+/P (48,123) 3,400,000 6/20/19 100 bp 4,654 Index NA HY Series 22 B+/P (2,139,303) 30,120,000 6/20/19 500 bp 118,177 Index NA HY Series B+/P (3,031,564) 42,909,000 6/20/19 500 bp 184,447 22 Index NA HY Series B+/P (446,993) 6,206,000 6/20/19 500 bp 18,144 22 Index Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at March 31, 2014. Securities rated by Putnam are indicated by “/P.” Dynamic Asset Allocation Growth Fund 91 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $66,936,823 $5,980,724 $51,140 Capital goods 60,746,561 8,100,565 — Communication services 40,288,910 2,280,836 — Conglomerates 18,775,169 817,191 — Consumer cyclicals 132,569,841 17,871,086 — Consumer staples 76,239,549 5,760,718 124,255 Energy 87,403,284 3,418,941 2,494 Financials 177,627,659 30,277,507 188,206 Health care 130,164,585 2,408,824 — Technology 159,993,378 17,833,319 — Transportation 22,211,925 3,984,464 — Utilities and power 30,682,647 3,825,215 — Total common stocks Convertible bonds and notes — 331,614 — Convertible preferred stocks 173,082 162,927 — Corporate bonds and notes — 252,994,897 5 Foreign government and agency bonds and notes — 9,434,631 — Investment companies 4,499,329 — — Mortgage-backed securities — 50,871,432 — Municipal bonds and notes — 51,381 — Preferred stocks 240,240 1,080,524 — Purchased options outstanding — 176,526 — Senior loans — 3,277,431 — U.S. government and agency mortgage obligations — 99,390,798 — U.S. treasury obligations — 123,076 — Warrants — 1,723,277 — Short-term investments 341,870,032 39,545,809 — Totals by level 92Dynamic Asset Allocation Growth Fund Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $1,032,619 $— Futures contracts (361,111) — — Written options outstanding — (35,058) — Written swap options outstanding — (534,198) — TBA sale commitments — (31,062,890) — Interest rate swap contracts — (314,148) — Total return swap contracts — 113,653 — Credit default contracts — 6,213,291 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Dynamic Asset Allocation Growth Fund 93 Statement of assets and liabilities 3/31/14 (Unaudited) ASSETS Investment in securities, at value, including $1,074,596 of securities on loan (Note 1): Unaffiliated issuers (identified cost $1,337,527,536) $1,569,671,552 Affiliated issuers (identified cost $342,841,275) (Notes 1 and 5) 342,841,275 Cash 1,403,045 Foreign currency (cost $620,526) (Note 1) 619,274 Dividends, interest and other receivables 7,231,413 Receivable for shares of the fund sold 2,877,019 Receivable for investments sold 20,176,920 Receivable for sales of delayed delivery securities (Note 1) 31,140,172 Receivable for variation margin (Note 1) 4,681,599 Unrealized appreciation on forward currency contracts (Note 1) 2,651,642 Unrealized appreciation on OTC swap contracts (Note 1) 605,948 Premium paid on OTC swap contracts (Note 1) 89,686 Prepaid assets 52,561 Total assets LIABILITIES Payable for investments purchased 5,098,061 Payable for purchases of delayed delivery securities (Note 1) 104,923,613 Payable for shares of the fund repurchased 17,444,942 Payable for compensation of Manager (Note 2) 915,472 Payable for custodian fees (Note 2) 51,871 Payable for investor servicing fees (Note 2) 410,492 Payable for Trustee compensation and expenses (Note 2) 388,153 Payable for administrative services (Note 2) 2,885 Payable for distribution fees (Note 2) 1,078,649 Payable for variation margin (Note 1) 670,244 Unrealized depreciation on OTC swap contracts (Note 1) 415,796 Premium received on OTC swap contracts (Note 1) 113,804 Unrealized depreciation on forward currency contracts (Note 1) 1,619,023 Written options outstanding, at value (premiums $615,972) (Notes 1 and 3) 569,256 TBA sale commitments, at value (proceeds receivable $31,110,547) (Note 1) 31,062,890 Collateral on securities loaned, at value (Note 1) 1,171,243 Collateral on certain derivative contracts, at value (Note 1) 323,076 Other accrued expenses 347,166 Total liabilities Net assets (Continued on next page) 94Dynamic Asset Allocation Growth Fund Statement of assets and liabilities (Continued) REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,481,539,344 Distributions in excess of net investment income (Note 1) (2,696,495) Accumulated net realized gain on investments and foreign currency transactions (Note 1) 104,822,635 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 233,769,986 Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($1,327,765,719 divided by 77,832,054 shares) $17.06 Offering price per class A share (100/94.25 of $17.06)* $18.10 Net asset value and offering price per class B share ($118,569,139 divided by 7,071,076 shares)** $16.77 Net asset value and offering price per class C share ($161,275,033 divided by 9,848,259 shares)** $16.38 Net asset value and redemption price per class M share ($29,916,939 divided by 1,785,094 shares) $16.76 Offering price per class M share (100/96.50 of $16.76)* $17.37 Net asset value, offering price and redemption price per class R share ($18,184,404 divided by 1,083,403 shares) $16.78 Net asset value, offering price and redemption price per class R5 share ($6,571,639 divided by 382,235 shares) $17.19 Net asset value, offering price and redemption price per class R6 share ($28,508,709 divided by 1,655,668 shares) $17.22 Net asset value, offering price and redemption price per class Y share ($126,643,888 divided by 7,366,237 shares) $17.19 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Dynamic Asset Allocation Growth Fund 95 Statement of operations Six months ended 3/31/14 (Unaudited) INVESTMENT INCOME Dividends (net of foreign tax of $244,312) $11,835,219 Interest (including interest income of $129,004 from investments in affiliated issuers) (Note 5) 8,044,654 Securities lending (Note 1) 28,219 Total investment income EXPENSES Compensation of Manager (Note 2) 5,237,788 Investor servicing fees (Note 2) 1,297,512 Custodian fees (Note 2) 120,136 Trustee compensation and expenses (Note 2) 62,105 Distribution fees (Note 2) 3,113,505 Administrative services (Note 2) 27,143 Other 493,052 Total expenses Expense reduction (Note 2) (23,811) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 103,406,729 Net increase from payments by affiliates (Note 2) 3,854 Net realized gain on swap contracts (Note 1) 5,466,898 Net realized gain on futures contracts (Note 1) 36,591,331 Net realized loss on foreign currency transactions (Note 1) (6,051,424) Net realized gain on written options (Notes 1 and 3) 28,991 Net unrealized appreciation of assets and liabilities in foreign currencies during the period 4,846,995 Net unrealized appreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the period 26,599,729 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 96 Dynamic Asset Allocation Growth Fund Statement of changes in net assets INCREASE IN NET ASSETS Six months ended 3/31/14* Year ended 9/30/13 Operations: Net investment income $9,580,662 $20,793,797 Net realized gain on investments and foreign currency transactions 139,446,379 160,351,696 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 31,446,724 73,810,446 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (17,944,564) (12,967,800) Class B (796,761) (455,577) Class C (1,222,615) (607,711) Class M (277,819) (166,083) Class R (195,116) (147,157) Class R5 (100,484) (134) Class R6 (451,660) (139) Class Y (2,123,577) (2,452,867) Decrease from capital share transactions (Note 4) (11,566,272) (143,626,162) Total increase in net assets NET ASSETS Beginning of period 1,671,640,573 1,577,108,264 End of period (including distributions in excess of net investment income of $2,696,495 and undistributed net investment income of $10,835,439, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. Dynamic Asset Allocation Growth Fund 97 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized of expenses of net investment Net asset value, and unrealized Total from From Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Redemption Non-recurring Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income distributions fees reimbursements end of period value (%) b (in thousands) (%) c netassets (%) (%) d Class A March 31, 2014** .10 k 1.59 (.23) — — * .54* .59* k 56* September 30, 2013 .20 2.09 (.16) — — 1.09 1.38 111 September 30, 2012 .19 2.53 (.04) — — 1.13 1.51 120 September 30, 2011 .19 (.67) (.45) — — e,f 1.14 1.53 98 September 30, 2010 .20 .98 (.49) — e — e,g 1.20 1.79 116 September 30, 2009 .19 (.07) (.39) — e — e,h 1.22 i,j 2.09 i 130 Class B March 31, 2014** .03 k 1.57 (.11) — — * .91* .21* k 56* September 30, 2013 .09 2.05 (.05) — — 1.84 .63 111 September 30, 2012 .09 2.50 — 1.88 .76 120 September 30, 2011 .09 (.66) (.35) — — e,f 1.89 .77 98 September 30, 2010 .11 .97 (.41) — e — e,g 1.95 1.03 116 September 30, 2009 .12 (.04) (.28) — e — e,h 1.97 i,j 1.34 i 130 Class C March 31, 2014** .03 k 1.54 (.13) — — * .91* .22* k 56* September 30, 2013 .09 2.00 (.06) — — 1.84 .62 111 September 30, 2012 .09 2.44 — 1.88 .77 120 September 30, 2011 .09 (.64) (.36) — — e,f 1.89 .78 98 September 30, 2010 .11 .93 (.41) — e — e,g 1.95 1.04 116 September 30, 2009 .12 (.04) (.29) — e — e,h 1.97 i,j 1.34 i 130 Class M March 31, 2014** .06 k 1.56 (.16) — — * .78* .34* k 56* September 30, 2013 .12 2.06 (.09) — — 1.59 .88 111 September 30, 2012 .12 2.50 — 1.63 1.01 120 September 30, 2011 .13 (.67) (.39) — — e,f 1.64 1.03 98 September 30, 2010 .14 .96 (.44) — e — e,g 1.70 1.28 116 September 30, 2009 .14 (.05) (.32) — e — e,h 1.72 i,j 1.58 i 130 Class R March 31, 2014** .08 k 1.56 (.19) — — * .66* .47* k 56* September 30, 2013 .16 2.06 (.13) — — 1.34 1.13 111 September 30, 2012 .15 2.50 (.01) — — 1.38 1.26 120 September 30, 2011 .16 (.66) (.43) — — e,f 1.39 1.29 98 September 30, 2010 .17 .95 (.47) — e — e,g 1.45 1.54 116 September 30, 2009 .17 (.08) (.37) — e — e,h 1.47 i,j 1.85 i 130 Class R5 March 31, 2014** .13 k 1.60 (.30) — — * .41* .80* k 56* September 30, 2013 .23 2.12 (.17) — — 64 .82 1.52 111 September 30, 2012† .06 .74 — * 11 .21* .43* 120 Class R6 March 31, 2014** .13 k 1.61 (.29) — — * .36* .78* k 56* September 30, 2013 .25 2.12 (.18) — — .72 1.62 111 September 30, 2012† .06 .74 — * 11 .18* .45* 120 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 98Dynamic Asset Allocation Growth Fund Dynamic Asset Allocation Growth Fund 99 Financial highlights (Continued) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized of expenses of net investment Net asset value, and unrealized Total from From Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Redemption Non-recurring Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income distributions fees reimbursements end of period value (%) b (in thousands) (%) c netassets (%) (%) d Class Y March 31, 2014** .12 k 1.60 (.26) — — * .41* .72* k 56* September 30, 2013 .24 2.10 (.19) — — .84 1.65 111 September 30, 2012 .22 2.55 (.07) — — .88 1.76 120 September 30, 2011 .22 (.68) (.48) — — e,f .89 1.79 98 September 30, 2010 .23 .98 (.51) — e — e,g .95 2.02 116 September 30, 2009 .22 (.09) (.43) — e — e,h .97 i,j 2.41 i 130 * Not annualized. ** Unaudited. † For the period July 3, 2012 (commencement of operations) to September 30, 2012. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). Also excludes acquired fund fees, if any. d Portfolio turnover excludes TBA purchase and sale commitments. e Amount represents less than $0.01 per share. f Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. g Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Prudential Securities, Inc., which amounted to less than $0.01 per share outstanding as of March 30, 2010. h Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Millennium Partners, L.P., Millennium Management, L.L.C., and Millennium International Management, L.L.C., which amounted to less than $0.01 per share outstanding as of June 23, 2009. i Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of 0.07% of average net assets as of September 30, 2009. j Includes interest accrued in connection with certain terminated derivative contracts, which amounted to less than 0.01% of average net assets as of September 30, 2009. k Reflects a dividend received by the fund from a single issuer which amounted to the following amounts: Percentage of Per share average net assets Class A <$0.01 0.03% Class B <0.01 0.03 Class C <0.01 0.03 Class M <0.01 0.03 Class R <0.01 0.03 Class R5 <0.01 0.05 Class R6 <0.01 0.03 Class Y <0.01 0.03 The accompanying notes are an integral part of these financial statements. The accompanying notes are an integral part of these financial statements. 100 Dynamic Asset Allocation Growth Fund Dynamic Asset Allocation Growth Fund 101 Notes to financial statements 3/31/14 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from October 1, 2013 through March 31, 2014. Putnam Dynamic Asset Allocation Growth Fund (the fund) is a diversified series of Putnam Asset Allocation Funds (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The fund is one of three Putnam Dynamic Asset Allocation Funds, each of which has a unique strategic, or typical, allocation between equity and fixed-income investments. Using qualitative analysis and quantitative techniques, Putnam Management adjusts portfolio allocations from time to time within a certain range for each fund to try to optimize a fund’s performance consistent with its goal. The investment objective of the fund is to seek capital appreciation. The fund invests mainly in equity securities (growth or value stocks or both) of U.S. and foreign companies of any size. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell equity investments. The fund also invests, to a lesser extent, in fixed-income investments, including U.S. and foreign government obligations, corporate obligations and securitized debt instruments (such as mortgage-backed investments). Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell fixed-income investments. The fund offers classA, classB, classC, classM, classR, classR5, classR6 and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassR5, classR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classR5 and classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. ClassR5, classR6 and classY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 102Dynamic Asset Allocation Growth Fund securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Dynamic Asset Allocation Growth Fund103 Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance the return on a security owned, to enhance the returns on securities owned and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. 104Dynamic Asset Allocation Growth Fund Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC and centrally cleared interest rate swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets or countries, to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market Dynamic Asset Allocation Growth Fund 105 for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. OTC and centrally cleared credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $162,682 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, 106 Dynamic Asset Allocation Growth Fund the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $561,367 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $594,465. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. Based on market circumstances, Putnam Management will determine whether to deliver the underlying securities or to dispose of the TBA commitments prior to settlement. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund received cash collateral of $1,171,243 and the value of securities loaned amounted to $1,133,383. Certain of these securities were sold prior to the close of the reporting period and are included in Receivable for investments sold on the Statement of assets and liabilities. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. Dynamic Asset Allocation Growth Fund107 A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At September 30, 2013, the fund had a capital loss carryover of $28,175,520 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $28,175,520 N/A $28,175,520 September 30, 2018 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $1,684,484,822, resulting in gross unrealized appreciation and depreciation of $250,182,971 and $22,154,966, respectively, or net unrealized appreciation of $228,028,005. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. 108 Dynamic Asset Allocation Growth Fund Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.750% of the first $5 billion, 0.550% of the next $50 billion, 0.700% of the next $5 billion, 0.530% of the next $50 billion, 0.650% of the next $10 billion, 0.520% of the next $100 billion and 0.600% of the next $10 billion, 0.515% of any excess thereafter. The fund’s shareholders approved the fund’s current management contract with Putnam Management effective February 27, 2014. Shareholders were asked to approve the fund’s management contract following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who had controlled directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management. The substantive terms of the management contract, including terms relating to fees, are identical to the terms of the fund’s previous management contract and reflect the rates provided in the table above. Putnam Management has contractually agreed, through June 30, 2014, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. Putnam Management voluntarily reimbursed the fund $3,854 for a trading error which occurred during the reporting period. The effect of the loss incurred and the reimbursement by Putnam Management of such amounts had no material impact on total return. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing (except for ClassR5 and R6 shares) based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. ClassR5 shares pay a monthly fee based on the average net assets of classR5 shares at an annual rate of 0.15%. ClassR6 shares pay a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s Dynamic Asset Allocation Growth Fund109 average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $951,189 ClassR5 2,754 ClassB 89,120 ClassR6 6,576 ClassC 113,668 ClassY 100,133 ClassM 21,324 Total ClassR 12,748 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $1,569 under the expense offset arrangements and by $22,242 under the brokerage/ service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $1,144, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $1,599,187 ClassM 107,594 ClassB 599,075 ClassR 42,861 ClassC 764,788 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $156,088 and $1,995 from the sale of classA and classM shares, respectively, and received $17,922 and $1,080 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $104 and no monies on classA and classM redemptions, respectively. 110Dynamic Asset Allocation Growth Fund Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments and TBA commitments aggregated $801,783,926 and $747,905,074, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Written option transactions during the reporting period are summarized as follows: Written swap option contract Written swap Written option Written option amounts option premiums contract amount premiums Written options outstanding at the beginning of the reporting period $— $— $— $— Options opened 3,109,000 553,651 164,309 94,723 Options exercised — Options expired — Options closed — — (85,268) (32,402) Written options outstanding at the end of the reporting period $3,109,000 $553,651 $79,041 $62,321 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 3/31/14 Year ended 9/30/13 ClassA Shares Amount Shares Amount Shares sold 4,141,339 $68,201,737 8,013,272 $115,450,691 Shares issued in connection with reinvestment of distributions 1,055,875 17,263,562 914,448 12,454,779 5,197,214 85,465,299 8,927,720 127,905,470 Shares repurchased (5,287,163) (87,064,923) (13,542,252) (194,128,921) Net decrease Six months ended 3/31/14 Year ended 9/30/13 ClassB Shares Amount Shares Amount Shares sold 284,205 $4,603,674 662,038 $9,402,966 Shares issued in connection with reinvestment of distributions 47,919 771,490 32,681 438,572 332,124 5,375,164 694,719 9,841,538 Shares repurchased (1,014,778) (16,467,403) (2,543,515) (35,887,044) Net decrease Six months ended 3/31/14 Year ended 9/30/13 ClassC Shares Amount Shares Amount Shares sold 736,659 $11,704,694 1,210,461 $16,943,269 Shares issued in connection with reinvestment of distributions 72,727 1,143,998 42,968 563,743 809,386 12,848,692 1,253,429 17,507,012 Shares repurchased (603,522) (9,551,792) (1,519,340) (20,885,570) Net increase (decrease) Dynamic Asset Allocation Growth Fund 111 Six months ended 3/31/14 Year ended 9/30/13 ClassM Shares Amount Shares Amount Shares sold 98,332 $1,598,935 157,268 $2,232,327 Shares issued in connection with reinvestment of distributions 17,189 276,393 12,246 164,224 115,521 1,875,328 169,514 2,396,551 Shares repurchased (108,433) (1,759,245) (307,252) (4,352,826) Net increase (decrease) Six months ended 3/31/14 Year ended 9/30/13 ClassR Shares Amount Shares Amount Shares sold 206,839 $3,347,233 270,216 $3,859,556 Shares issued in connection with reinvestment of distributions 12,058 194,129 10,974 147,155 218,897 3,541,362 281,190 4,006,711 Shares repurchased (180,629) (2,945,676) (388,660) (5,541,425) Net increase (decrease) Six months ended 3/31/14 Year ended 9/30/13 ClassR5 Shares Amount Shares Amount Shares sold 410,707 $6,830,935 3,238 $49,670 Shares issued in connection with reinvestment of distributions 6,105 100,484 10 134 416,812 6,931,419 3,248 49,804 Shares repurchased (38,607) (647,058) — — Net increase Six months ended 3/31/14 Year ended 9/30/13 ClassR6 Shares Amount Shares Amount Shares sold 199,917 $3,348,829 1,651,339 $24,449,744 Shares issued in connection with reinvestment of distributions 27,407 451,660 10 139 227,324 3,800,489 1,651,349 24,449,883 Shares repurchased (127,064) (2,124,650) (96,723) (1,496,080) Net increase Six months ended 3/31/14 Year ended 9/30/13 ClassY Shares Amount Shares Amount Shares sold 2,385,040 $39,760,208 6,239,738 $90,864,806 Shares issued in connection with reinvestment of distributions 126,504 2,082,263 176,385 2,418,232 2,511,544 41,842,471 6,416,123 93,283,038 Shares repurchased (3,127,024) (52,685,749) (10,965,706) (160,774,303) Net decrease 112 Dynamic Asset Allocation Growth Fund At the close of the reporting period, Putnam Investments, LLC owned the following shares of the fund: Shares owned Percentage of ownership Value Class R5 806 0.21% $13,855 ClassR6 807 0.05 13,897 Note 5: Affiliated transactions Transactions during the reporting period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership or control, were as follows: Fair value at the Fair value at beginning of the end of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Money Market Liquidity Fund* $192,561,737 $2,108,379 $25,000,000 $51,394 $169,670,116 Putnam Short Term Investment Fund* 194,542,261 144,341,058 166,883,403 77,610 171,999,916 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Dynamic Asset Allocation Growth Fund 113 Note 8: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows based on an average of the holdings at the end of each fiscal quarter: Purchased equity option contracts (contract amount) $100,000 Written equity option contracts (contract amount) (Note 3) $100,000 Written swap option contracts (contract amount) (Note 3) $1,300,000 Futures contracts (number of contracts) 7,000 Forward currency contracts (contract amount) $595,400,000 OTC interest rate swap contracts (notional) $4,300,000 Centrally cleared interest rate swap contracts (notional) $141,400,000 OTC total return swap contracts (notional) $182,300,000 OTC credit default contracts (notional) $14,300,000 Centrally cleared credit default contracts (notional) $89,600,000 Warrants (number of warrants) 3,800,000 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Fair value liabilities location Fair value Receivables, Net assets — Unrealized Credit contracts appreciation $6,238,167* Payables $24,876 Foreign exchange contracts Receivables 2,651,642 Payables 1,619,023 Investments, Receivables, Payables, Net assets — Net assets — Unrealized Unrealized Equity contracts appreciation 4,176,598* depreciation 2,885,018* Payables, Net assets — Unrealized Interest rate contracts Receivables 517,623* depreciation 1,040,262* Total * Includes cumulative appreciation/depreciation of futures contracts and centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. 114 Dynamic Asset Allocation Growth Fund The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward instruments currency under ASC 815 Warrants Options Futures contracts Swaps Total Credit contracts $— $— $— $— $6,643,623 $6,643,623 Foreign exchange contracts — — — (6,038,946) — $(6,038,946) Equity contracts 40,639 (11,085) 36,979,848 — 354,862 $37,364,264 Interest rate contracts — — (388,517) — (1,531,587) $(1,920,104) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward instruments currency under ASC 815 Warrants Options Futures contracts Swaps Total Credit contracts $— $— $— $— $(1,399,664) $(1,399,664) Foreign exchange contracts — — — 4,869,824 — $4,869,824 Equity contracts 25,609 47,526 202,013 — 509,493 $784,641 Interest rate contracts — 19,453 263,298 — 1,341,021 $1,623,772 Total Note 9: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, see Note 1, if any. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Dynamic Asset Allocation Growth Fund115 Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. Merrill Lynch, Pierce, Fenner & Smith, Inc. Royal Bank of Scotland PLC (The) State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Centrally cleared interest rate swap contracts § $— $— $312,674 $— $— $— $— $— $— $— $— $— $— $— $312,674 OTC Total return swap contracts* # — 2,236 — 511,354 1,640 — 515,230 OTC Credit default swap contracts* # — 17,844 — — — 59,413 — 77,257 Centrally cleared credit default swap contracts § — — 415,773 — 415,773 Futures contracts § — 3,953,152 — 3,953,152 Forward currency contracts # 188,108 317,199 — 214,473 397,741 153,658 202,378 221,608 142,674 — 135,112 240,059 216,366 222,266 2,651,642 Purchased options** # — 147,537 — 28,989 — 176,526 Total Assets Liabilities: Centrally cleared interest rate swap contracts § — — 325,866 — 325,866 OTC Total return swap contracts* # — 7,332 — 387,481 — — 6,640 — 124 — 401,577 OTC Credit default swap contracts* # 3,168 1,079 — — 20,629 — 24,876 Centrally cleared credit default swap contracts § — — 196,952 — 196,952 Futures contracts § — 147,426 — 147,426 Forward currency contracts # 16,917 245,252 — 167,776 336,575 58,094 11,676 92,800 150,266 — 4,326 207,859 315,128 12,354 1,619,023 Written swap options # — 534,198 — 534,198 Written options # — 25,965 — 9,093 — 35,058 Total Liabilities Total Financial and Derivative Net Assets Total collateral received (pledged) ## † $110,000 $(124,888) $— $— $10,842 $90,000 $151,840 $123,076 $(469,577) $— $— $— $— $— $(108,707) Net amount $58,023 $190,660 $205,629 $170,570 $49,179 $5,564 $153,794 $5,732 $(12,924) $3,805,726 $130,786 $32,200 $(78,866) $209,912 $4,925,985 * Excludes premiums, if any. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. **
